Exhibit 10.1

 

EXECUTION VERSION

 

 

 

AMENDED AND RESTATED

 

CORNERSTONE INVESTMENT AGREEMENT

 

effective as of March 31, 2010

 

between

 

REP INVESTMENTS LLC

 

and

 

GENERAL GROWTH PROPERTIES, INC.

 

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

Page

 

 

Article I

PURCHASE OF NEW COMMON STOCK; CLOSING

3

 

 

 

Section 1.1

Purchase of New Common Stock

3

 

 

 

Section 1.2

Closing

4

 

 

 

Section 1.3

Company Rights Offering Election

4

 

 

 

Article II

GGO SHARE DISTRIBUTION AND PURCHASE OF GGO COMMON STOCK

4

 

 

 

Section 2.1

GGO Share Distribution

4

 

 

 

Section 2.2

Purchase of GGO Common Stock

6

 

 

 

Article III

REPRESENTATIONS AND WARRANTIES OF THE COMPANY

6

 

 

 

Section 3.1

Organization and Qualification

6

 

 

 

Section 3.2

Corporate Power and Authority

7

 

 

 

Section 3.3

Execution and Delivery; Enforceability

7

 

 

 

Section 3.4

Authorized Capital Stock

8

 

 

 

Section 3.5

Issuance

9

 

 

 

Section 3.6

No Conflict

10

 

 

 

Section 3.7

Consents and Approvals

11

 

 

 

Section 3.8

Company Reports

11

 

 

 

Section 3.9

No Undisclosed Liabilities

13

 

 

 

Section 3.10

No Material Adverse Effect

13

 

 

 

Section 3.11

No Violation or Default: Licenses and Permits

13

 

 

 

Section 3.12

Legal Proceedings

13

 

 

 

Section 3.13

Investment Company Act

14

 

 

 

Section 3.14

Compliance With Environmental Laws

14

 

 

 

Section 3.15

Company Benefit Plans

14

 

 

 

Section 3.16

Labor and Employment Matters

16

 

 

 

Section 3.17

Insurance

16

 

 

 

Section 3.18

No Unlawful Payments

16

 

 

 

Section 3.19

No Broker’s Fees

16

 

 

 

Section 3.20

Real and Personal Property

16

 

 

 

Section 3.21

Tax Matters

21

 

i

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

(continued)

 

 

 

Page

 

 

 

Section 3.22

Material Contracts

22

 

 

 

Section 3.23

Certain Restrictions on Charter and Bylaws Provisions; State Takeover Laws

23

 

 

 

Section 3.24

No Other Representations or Warranties

23

 

 

 

Article IV

REPRESENTATIONS AND WARRANTIES OF PURCHASER

24

 

 

 

Section 4.1

Organization

24

 

 

 

Section 4.2

Power and Authority

24

 

 

 

Section 4.3

Execution and Delivery

24

 

 

 

Section 4.4

No Conflict

24

 

 

 

Section 4.5

Consents and Approvals

24

 

 

 

Section 4.6

Compliance with Laws

25

 

 

 

Section 4.7

Legal Proceedings

25

 

 

 

Section 4.8

No Broker’s Fees

25

 

 

 

Section 4.9

Sophistication

25

 

 

 

Section 4.10

Purchaser Intent

25

 

 

 

Section 4.11

Reliance on Exemptions

25

 

 

 

Section 4.12

REIT Representations

25

 

 

 

Section 4.13

No Other Representations or Warranties

26

 

 

 

Section 4.14

Acknowledgement

26

 

 

 

Article V

COVENANTS OF THE COMPANY AND PURCHASER

26

 

 

 

Section 5.1

Bankruptcy Court Motions and Orders

26

 

 

 

Section 5.2

Warrants, New Warrants and GGO Warrants

27

 

 

 

Section 5.3

Assistance with Capital Raising Activities

27

 

 

 

Section 5.4

Listing

28

 

 

 

Section 5.5

Use of Proceeds

28

 

 

 

Section 5.6

Access to Information

28

 

 

 

Section 5.7

Competing Transactions

29

 

 

 

Section 5.8

Reservation for Issuance

29

 

 

 

Section 5.9

Subscription Rights

29

 

 

 

Section 5.10

Company Board of Directors

33

 

ii

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

(continued)

 

 

 

Page

 

 

 

Section 5.11

Notification of Certain Matters

36

 

 

 

Section 5.12

Further Assurances

37

 

 

 

Section 5.13

[Intentionally Omitted.]

37

 

 

 

Section 5.14

Rights Agreement; Reorganized Company Organizational Documents

37

 

 

 

Section 5.15

Stockholder Approval

39

 

 

 

Section 5.16

Registration Statements

39

 

 

 

Section 5.17

Closing Date Net Debt

39

 

 

 

Article VI

ADDITIONAL COVENANTS OF PURCHASER

42

 

 

 

Section 6.1

Information

42

 

 

 

Section 6.2

Purchaser Efforts

42

 

 

 

Section 6.3

Plan Support

42

 

 

 

Section 6.4

Transfer Restrictions

43

 

 

 

Section 6.5

Equity Commitments; Source of Funds

45

 

 

 

Section 6.6

REIT Representations and Covenants

45

 

 

 

Section 6.7

Non-Control Agreement

46

 

 

 

Section 6.8

Purchaser Formed Entities

46

 

 

 

Section 6.9

Additional Backstops

46

 

 

 

Article VII

CONDITIONS TO THE OBLIGATIONS OF PURCHASER

49

 

 

 

Section 7.1

Conditions to the Obligations of Purchaser

49

 

 

 

Article VIII

CONDITIONS TO THE OBLIGATIONS OF THE COMPANY

58

 

 

 

Section 8.1

Conditions to the Obligations of the Company

58

 

 

 

Article IX

INDEMNIFICATION

60

 

 

 

Section 9.1

Indemnification

60

 

 

 

Article X

SURVIVAL OF REPRESENTATIONS AND WARRANTIES

61

 

 

 

Section 10.1

Survival of Representations and Warranties

61

 

 

 

Article XI

TERMINATION

61

 

 

 

Section 11.1

Termination

61

 

 

 

Section 11.2

Effects of Termination

64

 

iii

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

(continued)

 

 

 

Page

 

 

 

Article XII

DEFINITIONS

65

 

 

 

Section 12.1

Defined Terms

65

 

 

 

Article XIII

MISCELLANEOUS

79

 

 

 

Section 13.1

Notices

79

 

 

 

Section 13.2

Assignment; Third Party Beneficiaries

80

 

 

 

Section 13.3

Prior Negotiations; Entire Agreement

81

 

 

 

Section 13.4

Governing Law; Venue

81

 

 

 

Section 13.5

Company Disclosure Letter

82

 

 

 

Section 13.6

Counterparts

82

 

 

 

Section 13.7

Expenses

82

 

 

 

Section 13.8

Waivers and Amendments

82

 

 

 

Section 13.9

Construction

82

 

 

 

Section 13.10

Adjustment of Share Numbers and Prices

83

 

 

 

Section 13.11

Certain Remedies

83

 

 

 

Section 13.12

Bankruptcy Matters

85

 

iv

--------------------------------------------------------------------------------


 

LIST OF EXHIBITS

 

Exhibit A:

Plan Summary Term Sheet

 

 

Exhibit B:

Post-Bankruptcy GGP Corporate Structure

 

 

Exhibit C-1:

Fairholme Agreement

 

 

Exhibit C-2:

Pershing Agreement

 

 

Exhibit D:

REIT Representation Letter

 

 

Exhibit E:

GGO Assets

 

 

Exhibit F:

Form of Approval Order

 

 

Exhibit G:

Form of Warrant Agreement

 

 

Exhibit H:

[Intentionally Omitted]

 

 

Exhibit I:

[Intentionally Omitted]

 

 

Exhibit J:

Form of REIT Opinion

 

 

Exhibit K:

Form of Amended and Restated Brookfield Equity Commitment Letter

 

 

Exhibit L:

Form of Escrow Agreement

 

 

Exhibit M:

Form of Non-Control Agreement

 

 

Exhibit N:

Certain REIT Investors

 

v

--------------------------------------------------------------------------------


 

INDEX OF DEFINED TERMS

 

Defined Term

 

Page

 

 

 

2006 Bank Loan

 

65

Acceptable LC

 

64

Additional Financing

 

53

Additional Sales Period

 

65

Adequate Reserves

 

21

Affiliate

 

65

Agreement

 

1

Anticipated Debt Paydowns

 

53

Approval Motion

 

26

Approval Order

 

26

Asset Sales

 

54

Backstop Investors

 

46

Bankruptcy Cases

 

1

Bankruptcy Code

 

1

Bankruptcy Court

 

1

Blackstone

 

80

Blackstone Assigned Securities

 

80

Blackstone Assigned Shares

 

80

Blackstone Assigned Warrants

 

80

Blackstone Purchase Price

 

80

Brazilian Entities

 

65

Bridge Securities

 

47

Brookfield Consortium Member

 

65

Brookfield Equity Commitment Letter

 

64

Business Day

 

65

Capital Raising Activities

 

27

Cash Equivalents

 

65

Chapter 11

 

1

Claims

 

66

Closing

 

4

Closing Date

 

4

Closing Date Net Debt

 

66

Closing Date Net Debt W/O Reinstatement Adjustment and Permitted Claims Amounts

 

66

Closing Funding Certification

 

83

Closing Restraint

 

63

CMPC

 

6

CNDAS Dispute Notice

 

40

CNDAS Disputed Items

 

40

Code

 

15

Commitment Amount

 

45

Common Stock

 

1

Company

 

1

Company Benefit Plan

 

67

 

vi

--------------------------------------------------------------------------------


 

Company Board

 

67

Company Disclosure Letter

 

6

Company Ground Lease Property

 

18

Company Mortgage Loan

 

20

Company Option Plans

 

8

Company Properties

 

17

Company Property

 

17

Company Property Lease

 

19

Company Rights Offering

 

4

Company SEC Reports

 

11

Competing Transaction

 

67

Conclusive Net Debt Adjustment Statement

 

68

Confidentiality Agreement

 

28

Confirmation Order

 

50

Confirmed Debtors

 

75

Contract

 

68

Corporate Level Debt

 

68

Dealer Manager

 

46

Debt

 

68

Debtors

 

1

Designation Conditions

 

4

DIP Loan

 

68

Disclosure Statement

 

68

Disclosure Statement Order

 

50

Dispute Notice

 

40

Disputed Items

 

40

Effective Date

 

4

Encumbrances

 

17

Environmental Laws

 

14

Equity Exchange

 

1

Equity Financing

 

84

Equity Provider

 

64

Equity Securities

 

8

ERISA

 

68

ERISA Affiliate

 

15

Escrow Agreement

 

64

Escrow Agreements

 

64

Excess Surplus Amount

 

68

Exchangeable Notes

 

69

Excluded Claims

 

69

Excluded Non-US Plans

 

15

Fairholme Agreement

 

2

Fairholme Investors

 

2

Fairholme/Pershing Agreements

 

2

Fairholme/Pershing Investors

 

2

Foreign Plan

 

15

 

vii

--------------------------------------------------------------------------------


 

Fully Diluted Basis

 

70

Funding Document

 

78

GAAP

 

70

GGO

 

2

GGO Agreement

 

35

GGO Board

 

34

GGO Common Share Amount

 

70

GGO Common Stock

 

4

GGO Note Amount

 

71

GGO Per Share Purchase Price

 

6

GGO Promissory Note

 

71

GGO Purchase Price

 

6

GGO Representative

 

5

GGO Setup Costs

 

71

GGO Share Distribution

 

5

GGO Shares

 

6

GGO Warrants

 

27

GGP

 

1

GGP Backstop Rights Offering

 

46

GGP Backstop Rights Offering Amount

 

46

Governmental Entity

 

71

Hazardous Materials

 

14

Hughes Agreement

 

72

Hughes Amount

 

71

Hughes Heirs Obligations

 

72

Identified Assets

 

5

Indebtedness

 

72

Indemnified Person

 

60

Indemnity Cap

 

41

Initial Investors

 

48

Joint Venture

 

72

Knowledge

 

72

Law

 

72

Liquidity Equity Issuances

 

72

Liquidity Target

 

52

Material Adverse Effect

 

73

Material Contract

 

73

Material Lease

 

19

Measurement Date

 

8

Most Recent Statement

 

17

MPC Assets

 

74

MPC Taxes

 

74

Net Debt Excess Amount

 

74

Net Debt Surplus Amount

 

74

New Common Stock

 

1

New Debt

 

53

 

viii

--------------------------------------------------------------------------------


 

New DIP Agreement

 

50

New Warrants

 

27

Non-Control Agreement

 

74

Non-Controlling Properties

 

74

NYSE

 

28

Offering Premium

 

74

Operating Partnership

 

75

Original Agreement

 

1

Other Sponsor

 

78

PBGC

 

15

Per Share Purchase Price

 

3

Permitted Assign

 

3

Permitted Claims

 

75

Permitted Claims Amount

 

75

Permitted Title Exceptions

 

17

Pershing Agreement

 

2

Pershing Investors

 

2

Person

 

75

Petition Date

 

1

Plan

 

1

Plan Debtors

 

75

Plan Summary Term Sheet

 

1

PMA Claims

 

75

Preliminary Closing Date Net Debt Review Deadline

 

75

Preliminary Closing Date Net Debt Review Period

 

76

Preliminary Closing Date Net Debt Schedule

 

39

Proceedings

 

60

Proportionally Consolidated Debt

 

76

Proportionally Consolidated Unrestricted Cash

 

76

Proposed Approval Order

 

26

Proposed Securities

 

29

Purchase Price

 

3

Purchaser

 

1

Purchaser Board Designees

 

33

Purchaser GGO Board Designee

 

34

Refinance Cap

 

56

Reinstated Amounts

 

53

Reinstatement Adjustment Amount

 

76

Reinstatement Amount

 

76

REIT

 

21

REIT Subsidiary

 

22

Release Date

 

45

Reorganized Company

 

1

Reorganized Company Organizational Documents

 

37

Reserve

 

75

Reserve Surplus Amount

 

76

 

ix

--------------------------------------------------------------------------------


 

Resolution Period

 

40

Rights Agreement

 

77

Rights Offering Election

 

4

Rouse Bonds

 

77

Rule 144

 

43

Sales Cap

 

55

SEC

 

11

Securities Act

 

11

Share Cap Number

 

53

Share Equivalent

 

77

Shares

 

3

Significant Subsidiaries

 

77

Subscribing Entities

 

29

Subscribing Entity

 

29

Subscription Right

 

29

Subsidiary

 

77

Synthetic Lease Obligation

 

72

Target Net Debt

 

77

Tax Protection Agreements

 

77

Tax Return

 

21

Taxes

 

21

Termination Date

 

77

Termination Date Extension Notice

 

77

Transactions

 

78

Transfer

 

44

TRUPS

 

78

Unrestricted Cash

 

78

Unsecured Indebtedness

 

79

UPREIT Units

 

79

Warrant Agreement

 

27

Warrants

 

27

 

x

--------------------------------------------------------------------------------


 

AMENDED AND RESTATED CORNERSTONE INVESTMENT AGREEMENT, effective as of March 31,
2010 (this “Agreement”), by and between General Growth Properties, Inc., a
Delaware corporation (“GGP”), and REP Investments LLC, a Delaware limited
liability company (together with its permitted assigns, “Purchaser”).

 

On March 31, 2010, GGP and Purchaser entered into the Cornerstone Investment
Agreement (as subsequently amended on May 3, 2010 and May 7, 2010, the “Original
Agreement”) to provide for the terms and conditions for the consummation of the
transactions contemplated herein.  Pursuant to Section 13.8 of the Original
Agreement, the parties thereto wish to amend and restate the Original Agreement
ab initio in its entirety as set forth herein.  References herein to “date of
this Agreement” and “date hereof” shall refer to March 31, 2010.

 

RECITALS

 

WHEREAS, GGP is a debtor in possession in that certain bankruptcy case under
chapter 11 (“Chapter 11”) of Title 11 of the United States Code, 11 U.S.C.
§§ 101 -1532 (as amended, the “Bankruptcy Code”) filed on April 16, 2009 (the
“Petition Date”) in the United States Bankruptcy Court for the Southern District
of New York (the “Bankruptcy Court”), Case No. 09-11977 (ALG).

 

WHEREAS, Purchaser desires to assist GGP in its plans to recapitalize and emerge
from bankruptcy and has agreed to sponsor the implementation of a joint chapter
11 plan of reorganization based on the Plan Summary Term Sheet (as defined
below) (together with all documents and agreements that form part of such plan
or related plan supplement or are related thereto, and as it may be amended,
modified or supplemented from time to time, in each case, to the extent it
relates to the implementation and effectuation of the Plan Summary Term Sheet
and this Agreement, the “Plan”), of GGP and its Subsidiaries and Affiliates who
are debtors and debtors-in-possession (the “Debtors”) in the chapter 11 cases
pending and jointly administered in the Bankruptcy Court (the “Bankruptcy
Cases”).

 

WHEREAS, principal elements of the Plan (including a table setting forth the
proposed treatment of allowed claims and equity interests in the Bankruptcy
Cases) are set forth on Exhibit A hereto (the “Plan Summary Term Sheet”).

 

WHEREAS, the Plan shall provide, among other things, that (i) each holder of
common stock, par value $0.01 per share, of GGP (the “Common Stock”) shall
receive, in exchange for each share of Common Stock held by such holder, one
share of new common stock (the “New Common Stock”) of a new company that
succeeds to GGP in the manner contemplated by Exhibit B upon consummation of the
Plan (the “Reorganized Company”) and (ii) any Equity Securities (other than
Common Stock) of the Company (as defined below) or any of its Subsidiaries (as
defined below) outstanding immediately after the Effective Date that were
previously convertible into, or exercisable or exchangeable for, Common Stock
shall thereafter be convertible into, or exercisable or exchangeable for, New
Common Stock (based upon the number of shares of Common Stock underlying such
Equity Securities) (the transactions contemplated by clauses (i) and (ii) of
this recital being referred to herein as the “Equity Exchange”).  For purposes
of this Agreement, the “Company” shall be deemed to refer, prior to

 

--------------------------------------------------------------------------------


 

consummation of the Plan, to GGP and, on and after consummation of the Plan, the
Reorganized Company, as the context requires.

 

WHEREAS, Purchaser desires to make an investment in the Reorganized Company on
the terms and subject to the conditions described herein in the form of the
purchase of shares of New Common Stock as contemplated hereby.

 

WHEREAS, in addition to the Equity Exchange and the sale of the Shares (as
defined below), the Plan shall provide for the incorporation by the Company of a
new subsidiary (“GGO”), the contribution of certain assets (and/or equity
interests related thereto) of the Company to GGO and the assumption by GGO of
the liabilities associated with such assets, the distribution to the
shareholders of the Company (prior to the issuance of the Shares and the
issuance of other shares of New Common Stock contemplated by this Agreement
other than pursuant to the Equity Exchange) on a pro rata basis and holders of
UPREIT Units of all of the capital stock of GGO, and whereas Purchaser desires
to make an investment in GGO on the terms and subject to the conditions
described herein in the form of the purchase of shares of GGO Common Stock as
contemplated hereby.

 

WHEREAS, the Company has requested that Purchaser commit to purchase the Shares
and the GGO Shares at a fixed price for the term hereof.

 

WHEREAS, Purchaser has agreed to enter into this Agreement and commit to
purchase the Shares and the GGO Shares only on the condition that the Company,
as promptly as practicable following the date hereof (but no later than the date
provided in Section 5.2 hereof), issue the Warrants contemplated herein and
perform its other obligations hereunder.

 

WHEREAS, on and effective as of the date hereof, the Company entered into an
agreement (in the form attached hereto as Exhibit C-1 together with any
amendments thereto as have been approved by Purchaser, the “Fairholme
Agreement”) with The Fairholme Fund and The Fairholme Focused Income Fund (the
“Fairholme Investors”) pursuant to which the Fairholme Investors have agreed to
make (i) an investment of up to $2,714,285,710 in the Reorganized Company in the
form of the purchase of shares of New Common Stock and (ii) an investment of
$62,500,000 in GGO in the form of the purchase of shares of GGO Common Stock.

 

WHEREAS, on and effective as of the date hereof, the Company entered into an
agreement (in the form attached hereto as Exhibit C-2 together with any
amendments thereto as have been approved by Purchaser, the “Pershing Agreement”
and, together with the Fairholme Agreement, the “Fairholme/Pershing Agreements”)
with Pershing Square, L.P., Pershing Square II, L.P., Pershing Square
International, Ltd. and Pershing Square International V, Ltd. (the “Pershing
Investors” and, together with the Fairholme Investors, the “Fairholme/Pershing
Investors”) pursuant to which the Pershing Investors have agreed to make (i) an
investment of up to $1,085,714,290 in the Reorganized Company in the form of the
purchase of shares of New Common Stock and (ii) an investment of $62,500,000 in
GGO in the form of the purchase of shares of GGO Common Stock.

 

2

--------------------------------------------------------------------------------


 

NOW, THEREFORE, in consideration of the premises, and of the representations,
warranties, covenants and agreements set forth herein, the parties agree as
follows:

 

ARTICLE I

 

PURCHASE OF NEW COMMON STOCK; CLOSING

 

SECTION 1.1         Purchase of New Common Stock.

 

(a)           On the terms and subject to the conditions set forth herein, at
the Closing (as defined below), Purchaser shall purchase from the Company, and
the Company shall sell to Purchaser, 250,000,000 shares of New Common Stock (the
“Shares”), for a price per share equal to $10.00 (the “Per Share Purchase Price”
and, in the aggregate, the “Purchase Price”).  At the Closing, Purchaser shall
cause the Purchase Price to be paid (i) first, to the extent that Purchaser
elects by written notice to the Company not less than three Business Days prior
to the Closing Date, by the application of any claims against the Debtors that
are held by Purchaser (or any Person that Purchaser may designate pursuant to
Section 1.1(c) (a “Permitted Assign”)) and outstanding as of the Effective Date 
in an amount equal to the allowed amount (inclusive of prepetition and
postpetition interest accrued up to and on the Effective Date at the applicable
rate provided in the Plan), with each $10.00 in such amount of allowed claims so
applied being in satisfaction of the obligation to pay $10.00 of the Purchase
Price and (ii) second, by wire transfer of immediately available U.S. Dollar
funds.  For the avoidance of doubt, Purchaser may elect which claims to apply in
satisfaction of Purchaser’s obligation to pay the Purchase Price for purposes of
clause (i), and the application of such claims against the Purchase Price in
accordance with clause (i) shall represent complete satisfaction of the Debtors’
obligations in respect of such allowed claims so applied.  For the avoidance of
doubt and as provided in the Plan, any application by the Purchaser or the
applicable Permitted Assign of allowed claims in satisfaction of a portion of
the Purchase Price shall be effected by causing the Debtor liable for such
claims to make payment for such claims in accordance with the Plan and by
directing the amounts so payable to be paid to the Company and applied in
satisfaction of a portion of the Purchase Price.

 

(b)           All Shares shall be delivered with any and all issue, stamp,
transfer or similar taxes or duties payable in connection with such delivery
duly paid by the Company to the extent required under the Confirmation Order or
applicable Law.

 

(c)           Purchaser, in its sole discretion, may designate that some or all
of the Shares be issued in the name of, and delivered to, one or more Brookfield
Consortium Members, subject to (i) such action not causing any delay in the
obtaining of, or significantly increasing the risk of not obtaining, any
material authorizations, consents, orders, declarations or approvals necessary
to consummate the transactions contemplated by this Agreement or otherwise
delaying the consummation of such transactions, (ii) such Person shall be an
“accredited investor” (within the meaning of Rule 501 of Regulation D under the
Securities Act) and shall have agreed in writing with and for the benefit of the
Company to be bound by the terms of this Agreement applicable to Purchaser set
forth in Section 6.4 of this Agreement and the transfer restrictions set forth
in the Plan, including the delivery of the letter certifying compliance with the
representations and covenants set forth on Exhibit D to the extent applicable
and (iii) Purchaser not being relieved of

 

3

--------------------------------------------------------------------------------


 

any of its obligations under this Agreement ((i), (ii) and (iii) collectively,
the “Designation Conditions”).

 

SECTION 1.2         Closing.  Subject to the satisfaction or waiver of the
conditions (excluding conditions that, by their nature, cannot be satisfied
until the Closing, but subject to the satisfaction or waiver of those conditions
as of the Closing) set forth in Article VII and Article VIII, the closing of the
purchase of the Shares and the GGO Shares by Purchaser pursuant hereto (the
“Closing”) shall occur at 9:30 a.m., New York time, on the effective date of the
Plan (the “Effective Date”), at the offices of Weil, Gotshal & Manges LLP
located at 767 Fifth Avenue, New York, NY 10153, or such other date, time or
location as agreed by the parties.  The date of the Closing is referred to as
the “Closing Date”.  Each of the Company and Purchaser hereby agree that in no
event shall the Closing occur unless all of the Shares and the GGO Shares are
sold to Purchaser (or to such other Brookfield Consortium Members as Purchaser
may designate in accordance with and subject to the Designation Conditions) on
the Closing Date.

 

SECTION 1.3         Company Rights Offering Election.  The Company may at any
time prior to the date of filing of the Disclosure Statement, upon written
notice to Purchaser in accordance with the terms hereof (the “Rights Offering
Election”), irrevocably elect to convert the obligation of Purchaser to purchase
the Shares as contemplated by Section 1.1 hereof into an obligation of Purchaser
to participate in a rights offering by the Company pursuant to which
shareholders and/or creditors of the Company are offered rights to subscribe for
shares of New Common Stock (a “Company Rights Offering”), subject to the
execution and delivery of definitive documentation therefor and the satisfaction
of the conditions described therein and other customary conditions for a public
rights offering.  To the extent the Company makes a Rights Offering Election,
(i) Purchaser shall be entitled to a minimum allocation of shares of New Common
Stock in the Company Rights Offering equal to the number of shares Purchaser
would otherwise be required to purchase pursuant to Section 1.1 hereof had no
such election been made, (ii) the purchase price per share payable by Purchaser
shall be equal to the Per Share Purchase Price and Purchaser shall not be
otherwise adversely affected as compared to the transactions contemplated
hereby, (iii) the Company Rights Offering shall be effected in a manner
substantially consistent with the procedures contemplated by Section 2.2 of the
Original Agreement, provided that the Company Rights Offering shall be completed
by the Effective Date, and (iv) the Company and Purchaser shall cooperate in
good faith to develop and agree upon documentation that is reasonably acceptable
to both the Company and Purchaser governing the further terms and conditions of
the Company Rights Offering.

 

ARTICLE II

 

GGO SHARE DISTRIBUTION AND PURCHASE OF GGO COMMON STOCK

 

SECTION 2.1         GGO Share Distribution.  On the terms and subject to the
conditions (including Bankruptcy Court approval) set forth herein, the Plan
shall provide for the following:

 

(a)           On or prior to the Effective Date, the Company shall incorporate
GGO with issued and outstanding capital stock consisting of at least the GGO
Common Share Amount of shares of common stock (the “GGO Common Stock”),
designate an employee of the Company familiar with the Identified Assets and
reasonably acceptable to Purchaser to serve as a

 

4

--------------------------------------------------------------------------------


 

representative of GGO (the “GGO Representative”) and shall contribute to GGO
(directly or indirectly) the assets (and/or equity interests related thereto)
set forth in Exhibit E hereto and have GGO assume directly or indirectly the
associated liabilities (the “Identified Assets”); provided, however, that to the
extent the Company is prohibited by Law from contributing one or more of the
Identified Assets to GGO or the contribution thereof would breach or give rise
to a default under any Contract, agreement or instrument that would, in the good
faith judgment of the Company in consultation with the GGO Representative,
impair in any material respect the value of the relevant Identified Asset or
give rise to additional liability (other than liability that would not, in the
aggregate, be material) on the part of GGO or the Company or a Subsidiary of the
Company, the Company shall (i) to the extent not prohibited by Law or would not
give rise to such a default, take such action or cause to be taken such other
actions in order to place GGO, insofar as reasonably possible, in the same
economic position as if such Identified Asset had been transferred as
contemplated hereby and so that, insofar as reasonably possible, substantially
all the benefits and burdens (including all obligations thereunder but excluding
any obligations that arise out of the transfer of the Identified Asset to the
extent included in Permitted Claims) relating to such Identified Asset,
including possession, use, risk of loss, potential for gain and control of such
Identified Asset, are to inure from and after the Closing to GGO (provided, that
as soon as a consent for the contribution of an Identified Asset is obtained or
the contractual impediment is removed or no longer applies, the applicable
Identified Asset shall be promptly contributed to GGO), or (ii) to the extent
the actions contemplated by clause (i) are not possible without resulting in a
material and adverse effect on the Company and its Subsidiaries (as reasonably
determined by the Company in consultation with the GGO Representative),
contribute other assets, with the consent of Purchaser (which Purchaser shall
not unreasonably withhold, condition or delay), having an economically
equivalent value and related financial impact on the Company (in each case, as
reasonably agreed by Purchaser and the Company in consultation with the GGO
Representative) to the Identified Asset not so contributed.  In no event shall
the Company (or any subsidiary of the Company) pay more than $16,000,000 in the
aggregate or make any other payment or provide any other economic consideration
to reduce the principal amount of the mortgage related to 110 N. Wacker Drive,
Chicago, Illinois.

 

(b)           The GGO Common Share Amount of shares of GGO Common Stock,
representing all of the outstanding capital stock of GGO (other than shares of
GGO Common Stock to be issued (x) pursuant to Section 2.2 of this Agreement,
(y) to the Fairholme/Pershing Investors pursuant to Section 2.2 of the
Fairholme/Pershing Agreements and (z) upon exercise of the GGO Warrants and the
warrants issued to the Fairholme/Pershing Investors pursuant to the
Fairholme/Pershing Agreements), shall be distributed, on or prior to the
Effective Date, to the shareholders of the Company (pre-issuance of the Shares)
on a pro rata basis and holders of UPREIT Units (the “GGO Share Distribution”).

 

(c)           It is agreed that neither the Company nor any of its Subsidiaries
shall be required to pay or cause payment of any fees or make any financial
accommodations to obtain any third-party consent, approval, waiver or other
permission for the contribution contemplated by Section 2.1(a), or to seek any
such consent, approval, waiver or other permission that is inapplicable to the
Company or any of its Debtor Subsidiaries pursuant to the Bankruptcy Code.

 

(d)           The parties currently contemplate that the GGO Share Distribution
will be structured as a “tax free spin-off” under the Code.  To the extent that
the Company and Purchaser

 

5

--------------------------------------------------------------------------------


 

jointly determine that it is desirable for the GGO Share Distribution to be
structured as a taxable dividend, the parties will work together to structure
the transaction to allow for such outcome.

 

(e)           With respect to the Columbia Master Planned Community (the
“CMPC”), it is the intention of the parties that office and mall assets
currently producing any material amount of income at the CMPC (including any
associated right of access to parking spaces) will be retained by the Company
and the remaining non-income producing assets at the CMPC will be transferred to
GGO (including rights to develop and/or redevelop (as appropriate) the remainder
of the CMPC).  On or prior to the Effective Date, the Company and GGO shall
enter into a mutually satisfactory development and cooperation agreement with
respect to the CMPC, which agreement shall provide, among other things, that GGO
shall grant mutually satisfactory easements, to the extent not already granted,
such that the office buildings retained by GGP (as provided above) continuously
shall have access to parking spaces appropriate for such office buildings.

 

SECTION 2.2         Purchase of GGO Common Stock.

 

(a)           On the terms and subject to the conditions set forth herein, the
Plan shall provide that at the Closing, Purchaser shall purchase from GGO, and
GGO shall sell to Purchaser, 2,625,000 shares of GGO Common Stock (the “GGO
Shares”), for a price per share equal to $47.619048 (the “GGO Per Share Purchase
Price” and such $125,000,000 aggregate purchase price, the “GGO Purchase
Price”).  At the Closing the Purchasers shall cause the GGO Purchase Price to be
paid by wire transfer of immediately available U.S. Dollar funds to such account
or accounts as the Company shall have designated in writing prior to the
Closing.

 

(b)           All GGO Shares shall be delivered with any and all issue, stamp,
transfer or similar taxes or duties payable in connection with such delivery
duly paid by GGO to the extent required under the Confirmation Order or
applicable Law.

 

(c)           Purchaser, in its sole discretion, may designate that some or all
of the GGO Shares be issued in the name of, and delivered to, one or more
Brookfield Consortium Members in accordance with and subject to the Designation
Conditions.

 

ARTICLE III

 

REPRESENTATIONS AND WARRANTIES OF THE COMPANY

 

The Company represents and warrants to Purchaser, as set forth below, except
(i) as set forth in the Company’s Annual Report on Form 10-K for the year ended
December 31, 2009 (but not in documents filed as exhibits thereto or documents
incorporated by reference therein) filed with the SEC on March 1, 2010 (other
than in any “risk factor” disclosure or any other forward-looking disclosures
contained in such reports under the headings “Risk Factors” or “Cautionary Note”
or any similar sections) or (ii) as set forth in the disclosure schedule
delivered by the Company to Purchaser on the date of this Agreement (the
“Company Disclosure Letter”):

 

SECTION 3.1         Organization and Qualification.  The Company and each of its
direct and indirect Significant Subsidiaries is duly organized and is validly
existing as a corporation or other form of entity, where applicable, in good
standing under the Laws of their respective

 

6

--------------------------------------------------------------------------------


 

jurisdictions of organization, with the requisite power and authority to own,
operate or manage its properties and conduct its business as currently
conducted, subject, as applicable, to the restrictions that result from any such
entity’s status as a debtor-in-possession under Chapter 11, except to the extent
the failure of such Significant Subsidiary to be in good standing (to the extent
the concept of good standing is applicable in its jurisdiction of organization)
would not reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect.  The Company and each of its Significant Subsidiaries
has been duly qualified as a foreign corporation or other form of entity for the
transaction of business and, where applicable, is in good standing under the
Laws of each other jurisdiction in which it owns, manages, operates or leases
properties or conducts business so as to require such qualification, except to
the extent the failure to be so qualified or, where applicable, be in good
standing would not reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect.

 

SECTION 3.2         Corporate Power and Authority.

 

(a)           Subject to the authorization of the Bankruptcy Court, which shall
be contained in the Confirmation Order, and the expiration or waiver by the
Bankruptcy Court of the 14-day period set forth in Bankruptcy
Rule 3020(e) following entry of the Confirmation Order, the Company has the
requisite power and authority to enter into, execute and deliver this Agreement
and to perform its obligations hereunder (except with respect to (i) the
issuance of the Warrants, (ii) the provisions of the Approval Order and
(iii) Article IX hereof).  The Company has taken all necessary corporate action
required for the due authorization, execution, delivery and performance by it of
this Agreement.

 

(b)           Subject to the entry of the Approval Order, the Company has the
requisite power and authority to (i) issue the Warrants (assuming the accuracy
of the representations of Purchaser contained in Exhibit D), (ii) perform its
obligations pursuant to the provisions of the Approval Order and
(iii) Article IX hereof.  No approval by any securityholders of the Company or
any Subsidiary of the Company is required in connection with the issuance of the
Warrants or the issuance of the shares of Common Stock upon exercise of the
Warrants.

 

(c)           The Company has received written confirmation from the NYSE that
the shares of New Common Stock or other Equity Securities issuable by the
Company to Purchaser and each Subscribing Entity in connection with each
Subscribing Entity’s exercise of its Subscription Rights contemplated by
Section 5.9(a) hereof shall not require stockholder approval and shall be
eligible for listing on the NYSE in the hands of Purchaser without any
requirement for stockholder approval, in each case, during the five (5) year
period following the Closing Date.

 

SECTION 3.3         Execution and Delivery; Enforceability.

 

(a)           This Agreement has been duly and validly executed and delivered by
the Company, and subject to the authorization of the Bankruptcy Court, which
shall be contained in the Confirmation Order, and the expiration or waiver by
the Bankruptcy Court of the 14-day period set forth in Bankruptcy
Rule 3020(e) following entry of the Confirmation Order, shall constitute the
valid and binding obligation of the Company, enforceable against the Company in
accordance with its terms, subject to general principles of equity, including
principles of commercial reasonableness, good faith and fair dealing (regardless
of whether enforcement is

 

7

--------------------------------------------------------------------------------


 

sought in a proceeding at Law or in equity) (except with respect to (i) the
issuance of the Warrants, (ii) the provisions of the Approval Order and
(iii) Article IX hereof).

 

(b)           Subject to the entry of the Approval Order, the provisions of this
Agreement relating to (i) the issuance of the Warrants, (ii) the provisions of
the Approval Order and (iii) Article IX hereof shall constitute the valid and
binding obligations of the Company, enforceable against the Company in
accordance with their terms.

 

SECTION 3.4         Authorized Capital Stock.  As of the date of this Agreement,
the authorized capital stock of the Company consists of 875,000,000 shares of
Common Stock and of 5,000,000 shares of preferred stock.  The issued and
outstanding capital stock of the Company and the shares of Common Stock
available for grant pursuant to the Company’s 1993 Stock Incentive Plan, 1998
Stock Incentive Plan and 2003 Stock Incentive Plan (collectively, the “Company
Option Plans”) or otherwise as of March 26, 2010 (the “Measurement Date”) is set
forth on Section 3.4 of the Company Disclosure Letter.  From the Measurement
Date to the date of this Agreement, other than in connection with the issuance
of shares of Common Stock pursuant to the exercise of options outstanding as of
the Measurement Date, there has been no change in the number of outstanding
shares of capital stock of the Company or the number of outstanding Equity
Securities (as defined below).  Except as set forth on Section 3.4 of the
Company Disclosure Letter, on the Measurement Date, there was not outstanding,
and there was not reserved for issuance, any (i) share of capital stock or other
voting securities of the Company or its Significant Subsidiaries; (ii) security
of the Company or its Subsidiaries convertible into or exchangeable or
exercisable for shares of capital stock or voting securities of the Company or
its Significant Subsidiaries; (iii) option or other right to acquire from the
Company or its Subsidiaries, or obligation of the Company or its Subsidiaries to
issue, any shares of capital stock, voting securities or security convertible
into or exercisable or exchangeable for shares of capital stock or voting
securities of the Company or its Significant Subsidiaries, as the case may be;
or (iv) equity equivalent interest in the ownership or earnings of the Company
or its Significant Subsidiaries or other similar right, in each case to which
the Company or a Significant Subsidiary is a party (the items in clauses
(i) through (iv) collectively, “Equity Securities”).  Other than as set forth on
Section 3.4 of the Company Disclosure Letter or as contemplated by this
Agreement, or pursuant to Contracts entered into by the Company after the date
hereof and prior to the Closing that are otherwise not inconsistent with
Purchaser’s rights hereunder and with respect to the transactions contemplated
hereby, and do not confer on any other Person rights that are superior to those
received by Purchaser hereunder or pursuant to the transactions contemplated
hereby other than rights and terms that are customarily granted to holders of
any such Equity Securities so issued and not customarily granted in transactions
such as the transactions contemplated hereby, there is no outstanding obligation
of the Company or its Subsidiaries to repurchase, redeem or otherwise acquire
any Equity Security.  Other than as set forth on Section 3.4 of the Company
Disclosure Letter or as contemplated by this Agreement, or pursuant to Contracts
entered into by the Company in connection with the issuance of Equity Securities
after the date hereof and prior to the Closing that are otherwise not
inconsistent with Purchaser’s rights hereunder and with respect to the
transactions contemplated hereby, and do not confer on any other Person rights
that are superior to those received by Purchaser hereunder or pursuant to the
transactions contemplated hereby other than rights and terms that are
customarily granted to holders of any such Equity Securities so issued and not
customarily granted in transactions such as the transactions contemplated
hereby, there is no stockholder

 

8

--------------------------------------------------------------------------------


 

agreement, voting trust or other agreement or understanding to which the Company
is a party or by which the Company is bound relating to the voting, purchase,
transfer or registration of any shares of capital stock of the Company or
preemptive rights with respect thereto.  Section 3.4 of the Company Disclosure
Letter sets forth a complete and accurate list of the outstanding Equity
Securities of the Company as of the Measurement Date, including the applicable
conversion rates and exercise prices (or, in the case of options to acquire
Common Stock, the weighted average exercise price) relating to the conversion or
exercise of such Equity Securities into or for Common Stock.

 

SECTION 3.5         Issuance.

 

(a)           Subject to the authorization of the Bankruptcy Court, which shall
be contained in entry of the Confirmation Order, and the expiration or waiver by
the Bankruptcy Court of the 14-day period set forth in Bankruptcy
Rule 3020(e) following entry of the Confirmation Order, the issuance of the
Shares and the New Warrants has been duly and validly authorized.  Subject to
the entry of the Approval Order and assuming the accuracy of the representations
of Purchaser contained in Exhibit D, the issuance of the Warrants is duly and
validly authorized.  When the Shares are issued and delivered in accordance with
the terms of this Agreement against payment therefor, the Shares shall be duly
and validly issued, fully paid and non-assessable and free and clear of all
taxes, liens, pre-emptive rights, rights of first refusal and subscription
rights, other than rights and restrictions under this Agreement, the Non-Control
Agreement and applicable state and federal securities Laws.  When the Warrants
and the New Warrants are issued and delivered in accordance with the terms of
this Agreement, the Warrants and New Warrants shall be duly and validly issued
and free and clear of all taxes, liens, pre-emptive rights, rights of first
refusal and subscription rights, other than rights and restrictions under this
Agreement, the terms of the Warrants and New Warrants and under applicable state
and federal securities Laws.  When the shares of Common Stock issuable upon the
exercise of the Warrants and the shares of New Common Stock issuable upon the
exercise of the New Warrants are issued and delivered against payment therefor,
the shares of Common Stock and New Common Stock, as applicable, shall be duly
and validly issued, fully paid and non-assessable and free and clear of all
taxes, liens, pre-emptive rights, rights of first refusal and subscription
rights, other than rights and restrictions under this Agreement, the Non-Control
Agreement and applicable state and federal securities Laws.

 

(b)           Subject to the authorization of the Bankruptcy Court, which shall
be contained in the entry of the Confirmation Order, and the expiration or
waiver by the Bankruptcy Court of the 14-day period set forth in Bankruptcy
Rule 3020(e) following entry of the Confirmation Order, when the GGO Shares and
the GGO Warrants are issued, the GGO Shares and GGO Warrants shall be duly and
validly authorized, duly and validly issued, fully paid and non-assessable and
free and clear of all taxes, liens, pre-emptive rights, rights of first refusal
and subscription rights, other than rights and restrictions under this Agreement
and under applicable state and federal securities Laws.  When the shares of GGO
Common Stock issuable upon the exercise of the GGO Warrants are issued and
delivered against payment therefor, the shares of GGO Common Stock shall be duly
and validly issued, fully paid and non-assessable and free and clear of all
taxes, liens, pre-emptive rights, rights of first refusal and subscription
rights, other than rights and restrictions under this Agreement and under
applicable state and federal securities Laws.

 

9

--------------------------------------------------------------------------------


 

SECTION 3.6         No Conflict.

 

(a)           Subject to (i) the receipt of the consents set forth on
Section 3.6 of the Company Disclosure Letter, (ii) such authorization as is
required by the Bankruptcy Court or the Bankruptcy Code, which shall be
contained in the entry of the Confirmation Order, and the expiration, or waiver
by the Bankruptcy Court, of the 14-day period set forth in Bankruptcy
Rule 3020(e) following entry of the Confirmation Order, (iii) any provisions of
the Bankruptcy Code that override, eliminate or abrogate such consents or as may
be ordered by the Bankruptcy Court and (iv) the ability to employ the
alternatives contemplated by Section 2.1 of the Agreement, the execution and
delivery (or, with respect to the Plan, the filing) by the Company of this
Agreement and the Plan, the performance by the Company of its respective
obligations under this Agreement and compliance by the Company with all of the
provisions hereof and thereof and the consummation of the transactions
contemplated herein and therein, (x) shall not conflict with, or result in a
breach or violation of, any of the terms or provisions of, or constitute a
default under, or result in the acceleration of, or the creation of any lien
under, or give rise to any termination right under, any Contract to which the
Company or any of the Company’s Subsidiaries is a party or by which any of their
material assets are subject or encumbered, (y) shall not result in any violation
or breach of any terms, conditions or provisions of the certificate of
incorporation or bylaws of the Company, or the comparable organizational
documents of the Company’s Subsidiaries, and (z) shall not conflict with or
result in any violation or breach of, or any termination or impairment of any
rights under, any statute or any license, authorization, injunction, judgment,
order, decree, rule or regulation of any court or governmental agency or body
having jurisdiction over the Company or any of its Subsidiaries or any of their
respective properties or assets, except, in the case of each of clauses (x) and
(z) above, for any such conflict, breach, acceleration, lien, termination,
impairment, failure to comply, default or violation that would not, individually
or in the aggregate, be reasonably expected to have a Material Adverse Effect
(except with respect to (i) the issuance of the Warrants and (ii) the provisions
of the Approval Order and (iii) Article IX hereof).

 

(b)           Subject to the entry of the Approval Order, (i) the issuance of
the Warrants (assuming the accuracy of the representations of Purchaser
contained in Exhibit D), (ii) the performance by the Company of its respective
obligations under the Approval Order and compliance by the Company with all of
the provisions thereof, and (iii) the performance by the Company of respective
obligations under Article IX hereof (x) shall not conflict with, or result in a
breach or violation of, any of the terms or provisions of, or constitute a
default under, or result in the acceleration of, or the creation of any lien
under, or give rise to any termination right under, any Contract, (y) shall not
result in any violation or breach of any terms, conditions or provisions of the
certificate of incorporation or bylaws of the Company, or the comparable
organizational documents of the Company’s Subsidiaries, and (z) shall not
conflict with or result in any violation or breach of, or any termination or
impairment of any rights under, any statute or any license, authorization,
injunction, judgment, order, decree, rule or regulation of any court or
governmental agency or body having jurisdiction over the Company or any of its
Subsidiaries or any of their respective properties or assets, except, in the
case of each of clauses (x) and (z) above, for any such conflict, breach,
acceleration, lien, termination, impairment, failure to comply, default or
violation that would not, individually or in the aggregate, be reasonably
expected to have a Material Adverse Effect.

 

10

--------------------------------------------------------------------------------


 

SECTION 3.7         Consents and Approvals.

 

(a)           No consent, approval, authorization, order, registration or
qualification of or with any Governmental Entity having jurisdiction over the
Company or any of its Subsidiaries or any of their respective properties is
required for (i) (1) the issuance and delivery of the New Warrants, (2) the
issuance, sale and delivery of Shares, (3) the issuance and delivery of the
Warrants, (4) the issuance, sale and delivery of the GGO Shares, (5) the
issuance and delivery of the GGO Warrants, (6) the issuance of New Common Stock
upon exercise of the New Warrants, (7) the issuance of GGO Common Stock upon
exercise of the GGO Warrants and (8) the issuance of Common Stock upon exercise
of the Warrants and (ii) the execution and delivery by the Company of this
Agreement or the Plan and performance of and compliance by the Company with all
of the provisions hereof and thereof and the consummation of the transactions
contemplated herein and therein, except (A) such authorization as is required by
the Bankruptcy Court or the Bankruptcy Code, which shall be contained in the
entry of the relevant Court Order, and the expiration, or waiver by the
Bankruptcy Court, of the 14-day period set forth in Bankruptcy
Rule 3020(e) following entry of the Confirmation Order, as applicable (except
with respect to (i) the issuance of the Warrants, (ii) the provisions of the
Approval Order and (iii) Article IX hereof), (B) filings required under, and
compliance with (other than shareholder approval requirements in respect of the
issuance of the Warrants), the applicable requirements of the Exchange Act and
the rules and regulations promulgated thereunder, the Securities Act and the
rules and regulations promulgated thereunder, and the rules of the New York
Stock Exchange, and (C) such other consents, approvals, authorizations, orders,
registrations or qualifications that, if not obtained, made or given, would not
reasonably be expected, individually or in the aggregate, to have a Material
Adverse Effect.

 

(b)           No consent, approval, authorization, order, registration or
qualification of or with any Governmental Entity having jurisdiction over the
Company or any of its Subsidiaries or any of their respective properties is
required for (1) the issuance and delivery of the Warrants, (2) the performance
of and compliance by the Company with all of the provisions of the Approval
Order, and (3) the performance of and compliance by the Company with Article IX
hereof, except (A) the entry of the Approval Order, (B) filings required under,
and compliance with (other than shareholder approval requirements in respect of
the issuance of the Warrants), the applicable requirements of the Exchange Act
and the rules and regulations promulgated thereunder, the Securities Act and the
rules and regulations promulgated thereunder, and the rules of the New York
Stock Exchange, and (C) such other consents, approvals, authorizations, orders,
registrations or qualifications that, if not obtained, made or given, would not
reasonably be expected, individually or in the aggregate, to have a Material
Adverse Effect.

 

SECTION 3.8         Company Reports.

 

(a)           The Company has filed with or otherwise furnished to the
Securities and Exchange Commission (the “SEC”) all material forms, reports,
schedules, statements and other documents required to be filed or furnished by
it under the United States Securities Act of 1933, as amended (the “Securities
Act”) or the Exchange Act since December 31, 2007 (such documents, as
supplemented or amended since the time of filing, and together with all
information incorporated by reference therein, the “Company SEC Reports”).  No
Subsidiary of the Company is required to file with the SEC any such forms,
reports, schedules, statements or

 

11

--------------------------------------------------------------------------------


 

other documents pursuant to Section 13 or 15 of the Exchange Act.  As of their
respective effective dates (in the case of Company SEC Reports that are
registration statements filed pursuant to the requirements of the Securities
Act) and as of their respective filing dates (in the case of all other Company
SEC Reports), except as and to the extent modified, amended, restated,
corrected, updated or superseded by any subsequent Company SEC Report filed and
publicly available prior to the date of this Agreement, the Company SEC Reports
(i) complied in all material respects with the applicable requirements of the
Securities Act and the Exchange Act, and the rules and regulations of the SEC
promulgated thereunder applicable to such Company SEC Reports, and  (ii) did not
contain any untrue statement of a material fact or omit to state a material fact
required to be stated therein or necessary to make the statements therein, in
light of the circumstances under which they were made, not misleading.

 

(b)           The Company maintains a system of “internal controls over
financial reporting” (as defined in Rules 13a-15(f) and 15a-15(f) under the
Exchange Act) that provides reasonable assurance regarding the reliability of
the Company’s financial reporting and the preparation of the Company’s financial
statements for external purposes in accordance with GAAP and that includes
policies and procedures that (i) pertain to the maintenance of records that, in
reasonable detail, accurately and fairly reflect the transactions and
dispositions of the assets of the Company, (ii) provide reasonable assurance
that transactions are recorded as necessary to permit preparation of financial
statements in accordance with GAAP, and that receipts and expenditures of the
Company are being made only in accordance with authorizations of management and
directors of the Company, and (iii) provide reasonable assurance regarding
prevention or timely detection of unauthorized acquisition, use, or disposition
of the Company’s assets that could have a material effect on the Company’s
financial statements.

 

(c)           The Company maintains a system of “disclosure controls and
procedures” (as defined in Rules 13a-15(e) and 15d-15(e) under the Exchange Act)
that is reasonably designed to ensure that information required to be disclosed
by the Company in the reports that it files or submits under the Exchange Act is
recorded, processed, summarized and reported within the time periods specified
in the rules and forms of the SEC, and that information relating to the Company
is accumulated and communicated to the Company’s management as appropriate to
allow timely decisions regarding required disclosure and to make the
certifications of the Chief Executive Officer and Chief Financial Officer of the
Company required under the Exchange Act with respect to such reports.

 

(d)           Since December 31, 2008, the Company has not received any oral or
written notification of a “material weakness” in the Company’s internal controls
over financial reporting.  The term “material weakness” shall have the meaning
assigned to it in the Statements of Auditing Standards 112 and 115, as in effect
on the date hereof.

 

(e)           Except as and to the extent modified, amended, restated,
corrected, updated or superseded by any subsequent Company SEC Report filed and
publicly available prior to the date of this Agreement, the audited consolidated
financial statements and the unaudited consolidated interim financial statements
(including any related notes) included in the Company SEC Reports fairly present
in all material respects, the consolidated financial position of the Company and
its consolidated Subsidiaries as of the dates thereof and the consolidated
results of their operations and their consolidated cash flows for the periods
set forth therein (subject, in the

 

12

--------------------------------------------------------------------------------


 

case of financial statements for quarterly periods, to normal year-end
adjustments) and were prepared in conformity with GAAP consistently applied
during the periods involved (except as otherwise disclosed in the notes
thereto).

 

SECTION 3.9         No Undisclosed Liabilities.  None of the Company or its
Subsidiaries has any material liabilities (whether absolute, accrued, contingent
or otherwise) required to be reflected or reserved against on a consolidated
balance sheet of the Company prepared in accordance with GAAP, except for
liabilities (i) reflected or reserved against or provided for in the Company’s
consolidated balance sheet as of December 31, 2009 or disclosed in the notes
thereto, included in the Company’s Annual Report on Form 10-K for the year ended
December 31, 2009, (ii) incurred in the ordinary course of business consistent
with past practice since the date of such balance sheet, (iii) for fees and
expenses incurred in connection with the Bankruptcy Cases, which have been
estimated and included in the Admin/Priority Claims identified in the Plan
Summary Term Sheet; provided, however, that such amount is an estimate and
actual results may be higher or lower, (iv) incurred in the ordinary course of
performing this Agreement and certain other asset sales, transfers and other
actions permitted under this Agreement and (v) other liabilities at Closing as
contemplated by the Plan Summary Term Sheet.

 

SECTION 3.10       No Material Adverse Effect.  Since December 31, 2009, there
has not occurred any event, fact or circumstance that has had or would
reasonably be expected to have, individually, or in the aggregate, a Material
Adverse Effect.

 

SECTION 3.11       No Violation or Default:  Licenses and Permits.  The Company
and its Subsidiaries (a) are in compliance with all Laws, statutes, ordinances,
rules, regulations, orders, judgments and decrees of any court or governmental
agency or body having jurisdiction over the Company or any of its Subsidiaries
or any of their respective properties, and (b) has not received written notice
of any alleged material violation of any of the foregoing except, in the case
of  each of clauses (a) and (b) above, for any such failure to comply, default
or violation that would not, individually or in the aggregate, be reasonably
expected to have a Material Adverse Effect or as may be the result of the
Company’s or any of its Subsidiaries’ Chapter 11 filing or status as a
debtor-in-possession under Chapter 11.  Subject to the restrictions that result
from the Company’s or any of its Subsidiaries’ status as a debtor-in-possession
under Chapter 11 (including that in certain instances the Company’s or such
Subsidiary’s conduct of its business requires Bankruptcy Court approval), each
of the Company and its Subsidiaries holds all material licenses, franchises,
permits, certificates of occupancy, consents, registrations, certificates and
other governmental and regulatory permits, authorizations and approvals required
for the operation of the business as currently conducted by it and for the
ownership, lease or operation of its material assets except, in each case, where
the failure to possess or make the same would not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect.

 

SECTION 3.12       Legal Proceedings.  There are no legal, governmental or
regulatory investigations, actions, suits or proceedings pending or, to the
Knowledge of the Company, threatened against the Company or any of its
Subsidiaries which, individually, if determined adversely to the Company or any
of its Subsidiaries, would reasonably be expected to have a Material Adverse
Effect.

 

13

--------------------------------------------------------------------------------


 

SECTION 3.13       Investment Company Act.  The Company is not, and, after
giving effect to the offering and sale of the Shares and the application of the
proceeds thereof, shall not be required to register as an “investment company”
or an entity “controlled” by an “investment company” within the meaning of the
Investment Company Act of 1940, as amended, and the rules and regulations of the
SEC thereunder.  As of the Effective Date, GGO, after giving effect to the
offering and sale of the GGO Shares and the application of the proceeds thereof,
shall not be required to register as an “investment company” or an entity
“controlled” by an “investment company” within the meaning of the Investment
Company Act of 1940, as amended, and the rules and regulations of the SEC
thereunder.

 

SECTION 3.14       Compliance With Environmental Laws.  Except as would not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect, (i) each of the Company and its Subsidiaries are and have been
in compliance with and each of the Company Properties are and have been
maintained in compliance with, any and all applicable federal, state, local and
foreign Laws relating to the protection of the environment or natural resources,
human health and safety as such relates to the environment, or the presence,
handling, or release of Hazardous Materials (collectively, “Environmental
Laws”), which compliance includes obtaining, maintaining and complying with all
permits, licenses or other approvals required under Environmental Laws to
conduct operations as presently conducted, and no action is pending or, to the
Knowledge of the Company, threatened that seeks to repeal, modify, amend,
revoke, limit, deny renewal of, or otherwise appeal or challenge any such
permits, licenses or other approvals, (ii) none of the Company or its
Subsidiaries have received any written notice of, and none of the Company
Properties have been the subject of any written notice received by the Company
or any of its Subsidiaries of, any actual or potential liability or violation
for the presence, exposure to, investigation, remediation, arrangement for
disposal, or release of any material classified, characterized or regulated as
hazardous, toxic, pollutants, or contaminants under Environmental Laws,
including petroleum products or byproducts, radioactive materials,
asbestos-containing materials, radon, lead-containing materials, polychlorinated
biphenyls, mold, and hazardous building materials (collectively, “Hazardous
Materials”), (iii) none of the Company and its Subsidiaries are a party to or
the subject of any pending, or, to the Knowledge of the Company, threatened,
legal proceeding alleging any liability, responsibility, or violation under any
Environmental Laws with respect to their past or present facilities or their
respective operations, (iv) none of the Company and its Subsidiaries have
released Hazardous Materials on any real property in a manner that would
reasonably be expected to result in an environmental claim or liability against
the Company or any of its Subsidiaries or Affiliates, (v) none of the Company
Properties is the subject of any pending, or, to the Knowledge of the Company,
threatened, legal proceeding alleging any liability, responsibility, or
violation under any Environmental Laws, and (vi) to the Knowledge of the
Company, there has been no release of Hazardous Materials on, from, under, or at
any of the Company Properties that would reasonably be expected to result in an
environmental claim or liability against the Company or any of its Subsidiaries
or Affiliates.

 

SECTION 3.15       Company Benefit Plans.

 

(a)           Except as would not, individually or in the aggregate, have a
Material Adverse Effect, each Company Benefit Plan is in compliance in design
and operation in all material respects with all applicable provisions of ERISA
and the U.S. Internal Revenue Code of 1986, as

 

14

--------------------------------------------------------------------------------


 

amended (the “Code”) and each Company Benefit Plan that is intended to be
qualified under Section 401(a) of the Code has received a favorable
determination letter from the Internal Revenue Service with respect to its
qualified status under Section 401(a) of the Code and its related trust’s exempt
status under Section 501(a) of the Code and the Company is not aware of any
circumstances likely to result in the loss of the qualification of any such plan
under Section 401(a) of the Code.

 

(b)           Except as would not, individually or in the aggregate, have a
Material Adverse Effect, with respect to each Company Benefit Plan that is
subject to Title IV or Section 302 of ERISA or Section 412 or 4971 of the Code: 
(A) no Company Benefit Plan has failed to satisfy the minimum funding standard
(within the meaning of Sections 412 and 430 of the Code or Section 302 of ERISA)
applicable to such Company Benefit Plan, whether or not waived and no
application for a waiver of the minimum funding standard with respect to any
Company Benefit Plan has been submitted; (B) no reportable event within the
meaning of Section 4043(c) of ERISA for which the 30-day notice requirement has
not been waived has occurred (other than in connection with the Bankruptcy
Cases); (C) no liability (other than for premiums to the Pension Benefit
Guaranty Corporation (the “PBGC”)) under Title IV of ERISA has been or is
expected to be incurred by the Company or any entity that is required to be
aggregated with the Company pursuant to Section 414 of the Code (an “ERISA
Affiliate”); (D) the PBGC has not instituted proceedings to terminate any such
plan or made any inquiry which would reasonably be expected to lead to
termination of any such plan, and, no condition exists that presents a risk that
such proceedings will be instituted or which would constitute grounds under
Section 4042 of ERISA for the termination of, or the appointment of a trustee to
administer, any such plan; and (E) no Company Benefit Plan is, or is expected to
be, in “at-risk” status (as defined in Section 303(i)(4) of ERISA or
Section 430(i)(4) of the Code).

 

(c)           Except as would not, individually or in the aggregate, have a
Material Adverse Effect, with respect to each Company Benefit Plan maintained
primarily for the benefit of current or former employees, officers or directors
employed, or otherwise engaged, outside the United States (each a “Foreign
Plan”), excluding any Foreign Plans that are statutorily required, government
sponsored or not otherwise sponsored, maintained or controlled by the Company or
any of its Significant Subsidiaries (“Excluded Non-US Plans”):  (A) (1) all
employer and employee contributions required by Law or by the terms of the
Foreign Plan have been made, and all liabilities of the Company and its
Significant Subsidiaries have been satisfied, or, in each case accrued, by the
Company and its Significant Subsidiaries in accordance with generally accepted
accounting principles, and (2) the Company and its Significant Subsidiaries are
in compliance with all requirements of applicable Law and the terms of such
Foreign Plan; (B) as of the Effective Date, the fair market value of the assets
of each funded Foreign Plan, or the book reserve established for each Foreign
Plan, together with any accrued contributions, is sufficient to procure or
provide for the accrued benefit obligations with respect to all current and
former participants in such Foreign Plan determined on an ongoing basis (rather
than on a plan termination basis) according to the actuarial assumptions and
valuations used to account for such obligations as of the Effective Date in
accordance with applicable generally accepted accounting principles; and (C) the
Foreign Plan has been registered as required and has been maintained in good
standing with applicable regulatory authorities.

 

15

--------------------------------------------------------------------------------


 

SECTION 3.16       Labor and Employment Matters.  (i) Neither the Company nor
any of its Significant Subsidiaries is a party to or bound by any collective
bargaining agreement or any labor union contract, nor are any employees of the
Company or any of its Significant Subsidiaries represented by a works council or
a labor organization (other than any industry-wide or statutorily mandated
agreement in non-U.S. jurisdictions); (ii) to the Knowledge of the Company, as
of the date hereof, there are no activities or proceedings by any labor union or
labor organization to organize any employees of the Company or any of its
Significant Subsidiaries or to compel the Company or any of its Significant
Subsidiaries to bargain with any labor union or labor organization; and (iii),
except as would not, individually or in the aggregate, have a Material Adverse
Effect, there is no pending or, to the Knowledge of the Company, threatened
material labor strike, lock-out, walkout, work stoppage, slowdown,
demonstration, leafleting, picketing, boycott, work-to-rule campaign, sit-in,
sick-out, or similar form of organized labor disruption.

 

SECTION 3.17       Insurance.  The Company maintains for itself and its
Subsidiaries insurance policies in those amounts and covering those risks, as in
its judgment, are reasonable for the business and assets of the Company and its
Subsidiaries.

 

SECTION 3.18       No Unlawful Payments.  No action is pending or, to the
Knowledge of the Company, is threatened against the Company or any of its
Subsidiaries or Affiliates, or any of their respective directors, officers, or
employees resulting from any (a) use of corporate funds for any unlawful
contribution, gift, entertainment or other unlawful expense relating to
political activity, (b) direct or indirect unlawful payment to any foreign or
domestic government official or employee from corporate funds, (c) violations of
any provision of the Foreign Corrupt Practices Act of 1977 or any other
applicable local anti-bribery or anti-corruption Laws in any relevant
jurisdictions or (d) other unlawful payment, except in any such case, as would
not reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect.

 

SECTION 3.19       No Broker’s Fees.  Other than pursuant to agreements
(including amendments thereto) by and between the Company and each of UBS
Securities LLC and Miller Buckfire & Co., LLC, or otherwise disclosed to
Purchaser prior to the date hereof and which fees and expenses would be included
in the definition of “Permitted Claims”, none of the Company or any of its
Subsidiaries is a party to any contract, agreement or understanding with any
person (other than this Agreement) that would give rise to a valid claim against
the Company or any of its Subsidiaries for an investment banking fee, finder’s
fee or like payment in respect of the sale of the Shares contemplated by this
Agreement.  None of the Company or any of its Subsidiaries is a party to any
contract, agreement or understanding with any Person that would give rise to a
valid claim against Purchaser for a brokerage commission, finder’s fee,
investment banking fee or like payment in connection with the transactions
contemplated by this Agreement.

 

SECTION 3.20       Real and Personal Property.

 

(a)           Section 3.20(a) of the Company Disclosure Letter sets forth a
true, correct and complete list in all material respects of each material real
property asset owned or leased (as lessee), directly or indirectly, in whole or
in part, by the Company and/or any of its Subsidiaries (other than Identified
Assets) (each such property that is not a Non-Controlling Property and has a
fair market value (in the reasonable determination of the Company) in excess of
$10,000,000 is

 

16

--------------------------------------------------------------------------------


 

individually referred to herein as “Company Property” and collectively referred
to herein as the “Company Properties”).  All Company Properties, Non-Controlling
Properties and the Identified Assets are reflected in accordance with the
applicable rules and regulations of the SEC in the Annual Report in Form 10-K as
of, and for the year ended, December 31, 2009 (the “Most Recent Statement”).

 

(b)           Except (i) for such breach of this Section 3.20(b) as may be
caused fully or substantially by the third party member or partner in any Joint
Venture, without the Knowledge or consent of the Company or any of its
Subsidiaries or (ii) as would not individually or in the aggregate be reasonably
expected to have a Material Adverse Effect, the Company or one of its
Subsidiaries owns good and valid fee simple title or valid and enforceable
leasehold interests (except with respect to the Company’s right to reject any
such ground lease as part of a Bankruptcy plan of reorganization for the
remaining Debtor entities and subject to applicable bankruptcy, insolvency,
reorganization, moratorium and similar Laws affecting creditors’ rights and
remedies generally, and subject, as to enforceability, to general principles of
equity, including principles of commercial reasonableness, good faith and fair
dealing (regardless of whether enforcement is sought in a proceeding at Law or
in equity)), as applicable, to each of the Company Properties, in each case,
free and clear of liens, mortgages or deeds of trust, claims against title,
charges that are liens or other encumbrances on title, rights of way,
restrictive covenants, declarations or reservations of an interest in title
(collectively, “Encumbrances”), except for the following (collectively, the
“Permitted Title Exceptions”):  (i) Encumbrances relating to the DIP Loan and to
debt obligations reflected in the Company’s financial statements and the notes
thereto (including with respect to debt obligations which are not consolidated)
or otherwise disclosed to Purchaser in Section 3.20(g)(i) of the Company
Disclosure Letter, (ii) Encumbrances that result from any statutory or other
liens for Taxes or assessments that are not yet due or delinquent or the
validity of which is being contested in good faith by appropriate proceedings
and for which a sufficient and appropriate reserve has been set aside for the
full payment thereof, (iii) any contracts, or other occupancy agreements to
third parties for the occupation or use of portions of the Company Properties by
such third parties in the ordinary course of the business of the Company or its
Subsidiaries, (iv) Encumbrances imposed or promulgated by Law or any
Governmental Entity, including zoning, entitlement and other land use and
environmental regulations, (v) Encumbrances disclosed on existing title policies
and current title insurance commitments or surveys made available to Purchaser,
(vi) Encumbrances on the landlord’s fee interest at any Company Property where
the Company or its Subsidiary is the tenant under any ground lease, provided
that, except as disclosed to Purchaser in Section 3.20(b)(ii) of the Company
Disclosure Letter, neither the Company nor any of its Subsidiaries have received
a notice indicating the intention of the landlord under such ground lease, or of
any other Person, to (1) exercise a right to terminate such ground lease, evict
the lessee or otherwise collect the sub-rents thereunder, or (2) take any other
action that would be reasonably likely to result in a termination of such ground
lease, (vii) any cashiers’, landlords’, workers’, mechanics’, carriers’,
workmen’s, repairmen’s and materialmen’s liens and other similar liens
(1) incurred in the ordinary course of business which (A) are being challenged
in good faith by appropriate proceedings and for which a sufficient and
appropriate reserve has been set aside for the full payment thereof or (B) have
been otherwise fully bonded and discharged of record or for which a sufficient
and appropriate reserve has been set aside for the full payment thereof or
(2) disclosed on Section 3.20(b)(i) of the Company Disclosure Letter  and
(viii) any other easements, rights-of-way, restrictions (including zoning
restrictions), covenants, encroachments, protrusions and other

 

17

--------------------------------------------------------------------------------


 

similar charges or encumbrances, and title limitations or title defects, if any,
that (I) are customary for office, industrial, master planned communities and
retail properties or (II) individually or in the aggregate, would not be
reasonably expected to have a Material Adverse Effect.  Other than as set forth
on Section 3.20(b)(ii) of the Company Disclosure Letter, neither the Company nor
any of its Subsidiaries has received a written notice of a material default,
beyond any applicable grace and cure periods, of or under any Permitted Title
Exceptions, except (w) as may have been caused fully or substantially by the
third party member or partner in any Joint Venture, without the Knowledge or
consent of the Company or any of its Subsidiaries (x) as a result of the filing
of the Bankruptcy Cases, (y) where the Permitted Title Exceptions are in and of
themselves evidence of default (such as mechanics’ liens and recorded notices of
default) or (z) as would not, individually or in the aggregate, be reasonably
expected to have a Material Adverse Effect; provided, however, that where the
Company has otherwise represented and warranted to Purchaser hereunder
(including as set forth on the Company Disclosure Letter pursuant to such
representations and warranties) with respect to the Company’s Knowledge of, the
Company’s receipt of notice of or the existence of a default in connection with
a particular category of Permitted Title Exceptions, such categories of
Permitted Title Exceptions shall not be included in the representation set forth
in this sentence (by way of illustration, but not exclusion, the representations
set forth in Section 3.20(f) with respect to defaults under Material Leases
shall be deemed to address the Company’s representations and warranties with
respect to the entire category of Permitted Title Exceptions detailed in clause
(iii) above).

 

(c)           To the extent available, the Company and its Subsidiaries have
made commercially reasonable efforts to make available or will use commercially
reasonable efforts to make available upon request to Purchaser those policies of
title insurance that the Company or its Subsidiaries have obtained in the last
six months.

 

(d)           With respect to each Company Ground Lease Property, except as set
forth on Section 3.20(d) of the Company Disclosure Letter and except as may have
been caused by, or disclosed in the filing of the Bankruptcy Cases, as of the
date hereof, to the Company’s Knowledge, neither the Company nor any of its
Subsidiaries has received notice of material defaults (including, without
limitation, payment defaults, but limited to those circumstances where such
default may grant the landlord under such ground lease the right to terminate
such ground lease, evict the lessee or otherwise collect the sub-rents
thereunder) at such Company Ground Lease Property beyond any applicable grace
and cure periods, except (x) as would not, individually or in the aggregate, be
reasonably expected to have a Material Adverse Effect, (y) as may be caused
fully or substantially by the third party member or partner in any Joint
Venture, without the Knowledge or consent of the Company or any of its
Subsidiaries and (z) with respect to any Company Ground Lease Property which is
leased by a Subsidiary of the Company which has consummated a plan of
reorganization in the Bankruptcy Cases, all such material defaults at such
Company Ground Lease Property which existed prior to the effective date of such
Person’s plan of reorganization have been or will be cured in accordance with
such plan.  As used herein the term “Company Ground Lease Property” shall mean
any Company Property having a fair market value (in the reasonable determination
of the Company) in excess of $25,000,000 which is leased by a Subsidiary of the
Company as tenant pursuant to a ground lease.  With respect to the defaults
referenced in clause (z) above, the Bankruptcy Court approved the Debtors’
assumption of the applicable ground leases and the fixed cure amounts for such
defaults which

 

18

--------------------------------------------------------------------------------


 

predated assumption; provided however, nothing contained herein precludes any
Person from raising issues in the future with respect to defaults that may have
predated such assumption.

 

(e)           Except as set forth on Section 3.20(e) of the Company Disclosure
Letter, neither the Company nor any of its Subsidiaries is a party to any
agreement relating to the property management (but not including any leasing,
development, construction or brokerage agreements) of any of the Company
Properties by a party other than Company or any wholly owned Company
Subsidiaries, except (i) management agreements that may be terminated without
cause or payment of a termination fee upon no more than 60 days notice or
(ii) as would not, individually or in the aggregate, reasonably be expected to
have a Material Adverse Effect.

 

(f)            Except as set forth on Section 3.20(f) of the Company Disclosure
Letter, to the Company’s Knowledge, as of February 15, 2010, (i) each Material
Lease is in full force and effect, (ii) no tenant is in arrears in the payment
of rent, additional rent or any other material charges due under any Material
Lease, and no tenant is materially in default in the performance of any other
obligations under any Material Lease, (iii) no bankruptcy or insolvency
proceeding has been commenced (and is continuing) by or against any tenant under
any Material Lease, and (iv) neither the Company nor any of its Subsidiaries has
received a written notice from a current tenant under any Material Lease
exercising a right to terminate or otherwise cancel its Material Lease (y) as a
result of or in connection with the termination or cancellation of any other
lease, sublease, license or occupancy agreement for space at any Company
Property (each, a “Company Property Lease”), or (z) as a result of or in
connection with any other tenant that occupies, or had previously occupied,
another Company Property Lease, allowing, or having had allowed, all or any
portion of the premises leased pursuant to such other Company Property Lease to
“go dark” or otherwise be abandoned or vacated; except, (A) in the case of each
of clauses (i), (ii) (iii) and (iv) above, as would not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect, (B) as a
result of the filing of the Bankruptcy Cases or in connection with any
Bankruptcy Court approved process and (C) as may have been caused fully or
substantially by the third party member or partner in any Joint Venture, without
the Knowledge or consent of the Company or its Subsidiaries.  “Material Lease”
means for any Company Property any lease in which the Company or its
Subsidiaries is the landlord, and all amendments, modifications, supplements,
renewals, exhibits, schedules, extensions and guarantees related thereto, (1) to
an “anchor tenant” occupying at least 80,000 square feet with respect to such
Company Property or (2) that is one of the five (5) largest leases, in terms of
gross annual minimum rent, with respect to a Company Property that has an annual
net operating income, as determined in accordance with GAAP (provided, however,
that for purposes of such calculation, the following were reflected as
expenses:  (a) ground rent payments to a third party and (b) an assumed
management fee equal to 3% of base minimum and percentage rent) with respect to
the trailing twelve (12) calendar month period, equal to at least
$7,500,000.00.  For purposes of Section 7.1(c), (y) the representations and
warranties made in  Section 3.20(f)(i), (iii) and (iv), disregarding all
qualifications and exceptions contained therein relating to “materiality” or
“Material Adverse Effect”, shall be shall be true and correct at and as of the
Closing Date as if made at and as of the Closing Date, except for such failures
to be true and correct that, individually or in the aggregate, would not
reasonably be expected to have a Material Adverse Effect and (z) the
representation and warranties contained in Section 3.20(f)(ii), disregarding all
qualifications and exceptions contained therein relating to “materiality” or
“Material Adverse Effect”, shall be true and correct (A) at and as of the last
day of the calendar month that is two

 

19

--------------------------------------------------------------------------------


 

(2) calendar months prior to the calendar month in which the Closing Date occurs
as if made at and as of such date, if the Closing Date occurs on or prior to the
fifteenth (15th) day of a calendar month, or (B) at and as of the fifteenth
(15th) day of the calendar month that is one (1) calendar month prior to the
calendar month in which the Closing Date occurs as if made at and as of such
date, if the Closing Date occurs on or after the sixteenth (16th) day of a
calendar month, except for such failures to be true and correct that,
individually or in the aggregate, would not reasonably be expected to have a
Material Adverse Effect.

 

(g)           With respect to each Company Property:

 

(i)            As of the date listed thereunder, Section 3.20(g) of the Company
Disclosure Letter sets forth a true, correct and complete list in all material
respects of (i) all loans (other than the DIP Loan) and other indebtedness
secured by a mortgage, deed of trust, deed to secure debt or indemnity deed of
trust in such Company Property (each, a “Company Mortgage Loan”), (ii) the
outstanding principal balance of each such Company Mortgage Loan, (iii) the rate
of interest applicable to such Company Mortgage Loan and (iv) the maturity date
of such Company Mortgage Loan;

 

(ii)           Except as set forth in Section 3.20(g) of the Company Disclosure
Letter, neither the Company nor any of its Subsidiaries have received a written
notice of default (beyond any applicable grace or cure periods) in the
(y) payment of interest, principal or other material amount due to the lender
under any Company Mortgage Loan, whether as the primary obligor or as a
guarantor thereof or (z) performance of any other material obligations under any
Company Mortgage Loan, except (i) with respect to (y) and (z) above, as a result
of the filing of the Bankruptcy Cases, or as is prohibited, stayed or otherwise
suspended as a result of the Company’s or any Subsidiary’s Chapter 11 filing or
status as a debtor-in-possession under Chapter 11, and (ii) with respect solely
to (z) above, which would not individually or in the aggregate, be reasonably
expected to have a Material Adverse Effect; and

 

(iii)          For purposes of Section 7.1(c) the representations and warranties
made in Section 3.20(g)(i), disregarding all qualifications and exceptions
contained therein relating to “materiality” or “Material Adverse Effect”, shall
be true and correct at and as of the Closing Date as if made at and as of the
Closing Date, except for (A) such inaccuracies caused by sales, purchases,
transfers of assets, refinancing or other actions effected in accordance with,
subject to the limitations contained in, and not otherwise prohibited by, the
terms and conditions in this Agreement, including, without limitation, in
Article VII, (B) amortization payments made pursuant to any applicable Company
Mortgage Loans and (C) such failures to be true and correct that, individually
or in the aggregate, would not reasonably be expected to have a Material Adverse
Effect.

 

(h)           To the Knowledge of the Company, (i) except as set forth on
Section 3.20(h) of the Company Disclosure Letter, neither the Company nor any of
its Subsidiaries has received a written notice exercising an option, “buy-sell”
right or other similar right to purchase a Company Property or any material
portion thereof which has not previously closed, except as would not,
individually or in the aggregate, reasonably be expected to have a material
adverse effect with respect to such Company Property and (ii) no Company
Property is subject to a purchase and

 

20

--------------------------------------------------------------------------------


 

sale agreement or any similar legally binding agreement to purchase such Company
Property or any material portion thereof (other than (x) with respect to
condominium purchase and sale agreements and purchase and sale and early
occupancy agreements or other similar agreements for the sale of condominium
units at the Natick Nouvelle, (y) with respect to builder lot purchase
agreements and other similar agreements for the sale of vacant lots of land to
builders at Bridgeland and (z) as set forth in (i) above) which has not
previously closed.

 

(i)            The Company has conducted due inquiry with respect to the
representations and warranties made in Section 3.20(d), Section 3.20(f) and
Section 3.20(h).

 

SECTION 3.21       Tax Matters.  Except as disclosed on Section 3.21(a) of the
Company Disclosure Letter:

 

(a)           Except in cases where the failure of any of the following to be
true would not result in a Material Adverse Effect:  (i) the Company and each of
its Significant Subsidiaries have filed all Tax Returns required to be filed by
applicable Law prior to the date hereof; (ii) all such Tax Returns were true,
complete and correct in all respects and filed on a timely basis (taking into
account any applicable extensions); (iii) the Company and each of its
Significant Subsidiaries have paid all amounts of Taxes that are due, claimed or
assessed by any taxing authority to be due for the periods covered by such Tax
Returns, other than any Taxes for which adequate reserves (“Adequate Reserves”)
have been established in accordance with GAAP or a claim has been filed in the
Bankruptcy Cases; and (iv) all adjustments of federal U.S. Tax liability of the
Company and its Significant Subsidiaries resulting from completed audits or
examinations have been reported to appropriate state and local taxing
authorities and all resulting Taxes payable to state and local taxing
authorities have been paid.  “Taxes” means any U.S. federal, state, local, or
foreign income, gross receipts, license, payroll, employment, excise, severance,
stamp, occupation, premium, windfall profits, environmental (including taxes
under Section 59A of the Code), customs duties, capital stock, franchise,
profits, withholding, social security (or similar), unemployment, disability,
real property, personal property, sales, use, transfer, registration, value
added, alternative or add-on minimum, estimated, or other tax of any kind
whatsoever, including any interest, penalty, or addition thereto, whether
disputed or not.  “Tax Return” means any return, declaration, report, claim for
refund, or information return or statement relating to Taxes, including any
schedule or attachment thereto, and including any amendment thereof, including,
where permitted or required, combined or consolidated returns for any group of
entities that include the Company or any of its Significant Subsidiaries.

 

(b)           The Company and each of its REIT Subsidiaries (x) for all taxable
years commencing with the taxable year ended December 31, 2005 through
December 31, 2009, has been subject to taxation as a real estate investment
trust within the meaning of Section 856 of the Code (a “REIT”) and has satisfied
all requirements to qualify as a REIT for such years; (y) has operated since
January 1, 2010 to the date hereof in a manner consistent with the requirements
for qualification and taxation as a REIT; and (z) intends to continue to operate
in such a manner as to qualify as a REIT for the current taxable year.  None of
the transactions contemplated by this Agreement will prevent the Company or any
of its REIT Subsidiaries from so qualifying.  No Subsidiary of the Company other
than a REIT Subsidiary is a corporation for U.S. federal income tax purposes,
other than a corporation that qualifies as a “taxable REIT subsidiary” within
the meaning of Section 856(l) of the Code.  For the purposes of this Agreement,
“REIT

 

21

--------------------------------------------------------------------------------


 

Subsidiary” means each of GGP Ivanhoe, Inc., GGP Holding, Inc., GGP Holding
II, Inc., Victoria Ward, Limited, GGP -Natick Trust and GGP/Homart, Inc.

 

(c)           Each Company Subsidiary other than its REIT Subsidiaries that is a
partnership, joint venture, or limited liability company and which has not
elected to be a “taxable REIT subsidiary” within the meaning of
Section 856(l) of the Code has been since its formation treated for U.S. federal
income tax purposes as a partnership or disregarded entity, as the case may be,
and not as a corporation or an association taxable as a corporation, except
where failure to do so would not have a Material Adverse Effect.

 

(d)           Except where the failure to be true would not have a Material
Adverse Effect, the Company and each of its Significant Subsidiaries have
(i) complied in all respects with all applicable Laws, rules, and regulations
relating to the payment and withholding of Taxes (including withholding and
reporting requirements under sections 1441 through 1464, 3401 through 3406, 6041
and 6049 of the Code and similar provisions under any other Laws) and
(ii) within the time and in the manner prescribed by Law, withheld from employee
wages and paid to the proper Governmental Entities all amounts required to be
withheld and paid over.

 

(e)           Except where the failure to be true would not have a Material
Adverse Effect, no audits or other administrative proceedings or court
proceedings are presently pending or to the Knowledge of the Company threatened
with regard to any Taxes or Tax Returns of the Company or any of its Significant
Subsidiaries, other than any audit or administrative proceeding relating to
Taxes for which a claim has been filed in a Debtor’s Chapter 11 case or any
other audit or administrative or court proceeding that is not reasonably
expected to result in a material Tax liability to the Company or any of its
Significant Subsidiaries.

 

(f)            The Company has made available to Purchaser complete and accurate
copies of all material Tax Returns requested by Purchaser and filed by or on
behalf of the Company or any of its Significant Subsidiaries for all taxable
years ending on or prior to the Effective Date and for which the statute of
limitations has not expired.

 

(g)           There are no Tax Protection Agreements except for those the breach
of which would not reasonably be expected to have a Material Adverse Effect. 
Neither the Company nor any Significant Subsidiary has any liability for Taxes
of any Person under Treasury Regulation Section 1.1502-6 (or any similar
provision of any state, local or foreign Law), or as a transferee or successor
(by contract or otherwise), other than (i) to a Subsidiary of the Company or
(ii) where any such liability would not reasonably be expected to have a
Material Adverse Effect.

 

SECTION 3.22       Material Contracts.  Except as would not, individually or in
the aggregate, reasonably be expected to have a Material Adverse Effect, each
Material Contract that shall survive the Bankruptcy Cases is valid and binding
on the Company or any of its Subsidiaries, as applicable, and, to the Knowledge
of the Company, on each other Person party thereto, and is in full force and
effect.  Other than as a result of the commencement of the Bankruptcy Cases,
each of the Company and its Subsidiaries has performed, in all material
respects, all obligations required to be performed by it under each Material
Contract that shall survive the Bankruptcy Cases, except, in each case, as would
not, individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.  Other than those caused as

 

22

--------------------------------------------------------------------------------


 

a result of the filing of the Bankruptcy Cases, neither the Company nor any of
its Significant Subsidiaries is in breach or default of any Material Contract to
which it is a party and which shall survive the Bankruptcy Cases, except, in
each case, as would not reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect.  The Company has made available to
Purchaser true, accurate and complete copies of the Material Contracts as of the
date of this Agreement, except for those Material Contracts available to the
public on the website maintained by the SEC.  To the Knowledge of the Company,
no party to any Material Contract that shall survive the Bankruptcy Cases has
given written notice of any action to terminate, cancel, rescind or procure a
judicial reformation of such Material Contract or any material provision
thereof, which termination, cancellation, rescission or reformation would
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect.  For the avoidance of doubt, Material Contracts do not include
intercompany contracts.

 

SECTION 3.23       Certain Restrictions on Charter and Bylaws Provisions; State
Takeover Laws.

 

(a)           The Company and the Company Board have taken all appropriate and
necessary actions to ensure that the ownership limitations set forth in
Article IV of the Company’s certificate of incorporation shall not apply to
(i) the acquisition of beneficial ownership by Purchaser and any Brookfield
Consortium Member of the Warrants and the shares of Common Stock issuable upon
exercise of the Warrants, (ii) any antidilution adjustments to those Warrants
pursuant to the Warrant Agreement and (iii) any shares of Common Stock that
Purchaser or any Brookfield Consortium Member may be deemed to own by no actions
of its own and (iv) the acquisition of beneficial ownership of up to an
additional 2.5% of the issued and outstanding shares of Common Stock by any
Purchaser or any Brookfield Consortium Member; provided, however, that such
exception to the ownership limitations are only effective as to Purchaser or any
particular Brookfield Consortium Member only so long as (i) the Company has
received executed copies of the representation certificate contained in
Exhibit D from Purchaser or such Brookfield Consortium Member, it being
understood that a Brookfield Consortium Member shall be required to provide such
representations at such times and only at such times as such Brookfield
Consortium Member beneficially owns Common Stock or New Common Stock in excess
of the relevant ownership limit set forth in the certificate of incorporation of
the Company or any stock or other equity interest owned by such Brookfield
Consortium Member in a tenant of the Company would be treated as constructively
owned by Purchaser and (ii) the representations so provided are true, correct
and complete as of the date made and continue to be true, correct and complete.

 

(b)           The Company Board  has taken all action necessary to render
inapplicable to Purchaser the restrictions on “business combinations” set forth
in Section 203 of the Delaware General Corporation Law and, to the knowledge of
the Company, any similar “moratorium,” “control share,” “fair price,” “takeover”
or “interested stockholder” law applicable to transactions between Purchaser and
the Company.

 

SECTION 3.24       No Other Representations or Warranties.  Except for the
representations and warranties made by the Company in this Article III, neither
the Company nor any other Person makes any representation or warranty with
respect to the Company or its Subsidiaries or their respective business,
operations, assets, liabilities, condition (financial or

 

23

--------------------------------------------------------------------------------


 

otherwise) or prospects, notwithstanding the delivery or disclosure to Purchaser
or any of its Affiliates or representatives of any documentation, forecasts or
other information with respect to any one or more of the foregoing.

 

ARTICLE IV

 

REPRESENTATIONS AND WARRANTIES OF PURCHASER

 

Purchaser represents and warrants to the Company as set forth below:

 

SECTION 4.1         Organization.  Purchaser is duly organized and is validly
existing and, where applicable, in good standing under the Laws of its
jurisdiction of organization, with the requisite limited liability company power
and authority to undertake and effectuate the transactions contemplated by this
Agreement.  Purchaser has been duly qualified as a foreign corporation or other
form of entity for the transaction of business and, where applicable, is in good
standing under the Laws of each other jurisdiction in which it operates so as to
require such qualification, except where the failure to be so qualified,
licensed or in good standing would not, individually or in the aggregate, have
or be reasonably expected to materially delay or prevent the consummation of the
transactions contemplated by this Agreement.

 

SECTION 4.2         Power and Authority.  Purchaser has the requisite power and
authority to enter into, execute and deliver this Agreement and to perform its
obligations hereunder and has taken all necessary action required for the due
authorization, execution, delivery and performance by it of this Agreement.

 

SECTION 4.3         Execution and Delivery.  This Agreement has been duly and
validly executed and delivered by Purchaser and constitutes its valid and
binding obligation, enforceable against Purchaser in accordance with its terms.

 

SECTION 4.4         No Conflict.  The execution and delivery of this Agreement
and the performance by Purchaser of its obligations hereunder and compliance by
Purchaser with all of the provisions hereof and the consummation of the
transactions contemplated herein (i) shall not conflict with, or result in a
breach or violation of, any of the terms or provisions of, or constitute a
default under, or result in the acceleration of, or the creation of any lien
under, or give rise to any termination right under, any material contract to
which Purchaser is a party, (ii) shall not result in any violation or breach of
any provisions of the organizational documents of Purchaser and (iii) shall not
conflict with or result in any violation of, or any termination or material
impairment of any rights under, any statute or any license, authorization,
injunction, judgment, order, decree, rule or regulation of any court or
governmental agency or body having jurisdiction over Purchaser or Purchaser’s
properties or assets, except with respect to each of (i), (ii) and (iii), such
conflicts, violations or defaults as would not be reasonably expected to have a
material adverse effect on the ability of Purchaser to consummate the
transactions contemplated hereunder.

 

SECTION 4.5         Consents and Approvals.  No consent, approval, order,
authorization, registration or qualification of or with any Governmental Entity
having jurisdiction over Purchaser is required in connection with the execution
and delivery by Purchaser of this

 

24

--------------------------------------------------------------------------------


 

Agreement or the consummation of the transactions contemplated hereby, except
such consents, approvals, orders, authorizations, registration or qualification
as would not reasonably be expected to materially and adversely affect the
ability of Purchaser to perform its obligations under this Agreement.

 

SECTION 4.6         Compliance with Laws.  Since the date of its formation,
Purchaser has been in compliance with all Laws applicable to Purchaser, except,
in each case, for such non-compliance as would not reasonably be expected to
materially and adversely affect the ability of Purchaser to perform its
obligations under this Agreement.

 

SECTION 4.7         Legal Proceedings.  There are no legal, governmental or
regulatory investigations, actions, suits or proceedings pending or, to the
knowledge of Purchaser, threatened against Purchaser which, individually or in
the aggregate, if determined adversely to Purchaser, would materially and
adversely affect the ability of Purchaser to perform its obligations under this
Agreement.

 

SECTION 4.8         No Broker’s Fees.  Purchaser is not party to any contract,
agreement or understanding with any Person that would give rise to a valid claim
against the Company for an investment banking fee, commission, finder’s fee or
like payment in connection with the transactions contemplated by this Agreement.

 

SECTION 4.9         Sophistication.  Purchaser is, as of the date hereof and
shall be as of the Effective Date, an “accredited investor” within the meaning
of Rule 501(a) under the Securities Act.  Purchaser understands and is able to
bear any economic risks associated with such investment (including, without
limitation, the necessity of holding such Shares and GGO Shares for an
indefinite period of time).

 

SECTION 4.10       Purchaser Intent.  Purchaser is acquiring the Shares, the
Warrants, the GGO Shares, the New Warrants and the GGO Warrants for investment
purposes only and not with a view to or for distributing or reselling such
Shares, Warrants, GGO Shares, New Warrants and GGO Warrants or any part thereof,
without prejudice, however, to Purchaser’s right, subject to the provisions of
this Agreement, at all times to sell or otherwise dispose of all or any part of
such Shares, Warrants, GGO Shares, New Warrants and GGO Warrants pursuant to an
effective registration statement under the Securities Act or under an exemption
from such registration and in compliance with applicable federal and state
securities Laws.  Purchaser understands that Purchaser must bear the economic
risk of its investment indefinitely.

 

SECTION 4.11       Reliance on Exemptions.  Purchaser understands that the
Shares and the GGO Shares are being offered and sold to Purchaser in reliance
upon specific exemptions from the registration requirements of United States
federal and state securities Laws.

 

SECTION 4.12       REIT Representations.  The representations provided by
Purchaser and, to the extent applicable, its Affiliates, members or Affiliates
of members, set forth on Exhibit D are true, correct and complete as of the date
hereof, and shall be true as of the date of the issuance of the Warrants and as
of the Closing Date, it being understood that Purchaser’s Affiliates, members or
Affiliates of members shall be required to provide such representations only if
such Person beneficially owns Common Stock or New Common Stock in excess of the

 

25

--------------------------------------------------------------------------------


 

relevant ownership limit set forth in the certificate of incorporation of the
Company or any stock or other equity interest owned by such Person in a tenant
of the Company would be treated as constructively owned by Purchaser.

 

SECTION 4.13       No Other Representations or Warranties.  Except for the
representations and warranties made by Purchaser in this Article IV, neither
Purchaser nor any other Person on behalf of Purchaser makes any representation
or warranty with respect to Purchaser or its assets, liabilities, condition
(financial or otherwise) or prospects.

 

SECTION 4.14       Acknowledgement.  Purchaser acknowledges that (a) neither the
Company nor any Person on behalf of the Company is making any representations or
warranties whatsoever, express or implied, beyond those expressly given by the
Company in Article III of this Agreement and (b) Purchaser has not been induced
by, or relied upon, any representations, warranties or statements (written or
oral), whether express or implied, made by any Person, that are not expressly
set forth in Article III of this Agreement.  Without limiting the generality of
the foregoing, except with respect to the representations and warranties
contained in Article III, Purchaser acknowledges that no representations or
warranties are made with respect to any projections, forecasts, estimates,
budgets, plans or prospect information that may have been made available to
Purchaser or any of its representatives.

 

ARTICLE V

 

COVENANTS OF THE COMPANY AND PURCHASER

 

SECTION 5.1         Bankruptcy Court Motions and Orders.

 

(a)           No later than the close of business on the date that is two
(2) Business Days following the date of this Agreement, the Company shall file
with the Bankruptcy Court a motion in form and substance satisfactory to
Purchaser (the “Approval Motion”) seeking to obtain entry of an order in the
form attached hereto as Exhibit F (the “Proposed Approval Order”), which order
in the final form if approved by the Bankruptcy Court (the “Approval Order”)
shall approve, among other things, the issuance of the Warrants to Purchaser and
the performance by the Company of its obligations under the Warrant Agreement.

 

(b)           The Approval Motion, including any exhibits thereto and any
notices or other materials in connection therewith, and any modifications or
amendments to the foregoing, must be in form and substance reasonably
satisfactory to Purchaser.

 

(c)           If the Approval Order shall be appealed by any Person (or a
petition for certiorari or motion for reconsideration, amendment, clarification,
modification, vacation, stay, rehearing or reargument shall be filed with
respect to such order), the Company shall diligently defend against any such
appeal, petition or motion and shall use its reasonable best efforts to obtain
an expedited resolution of any such appeal, petition or motion.  The Company
shall keep Purchaser reasonably informed and updated regarding the status of any
such appeal, petition or motion.

 

(d)           The Company shall provide draft copies of all motions, notices,
statements, schedules, applications, reports and other papers the Company
intends to file with the Bankruptcy Court in connection with the Approval Order
to Purchaser within a reasonable

 

26

--------------------------------------------------------------------------------


 

period of time prior to the date the Company intends to file any of the
foregoing, and shall consult in advance in good faith with Purchaser regarding
the form and substance of any such proposed filing with the Bankruptcy Court.

 

SECTION 5.2         Warrants, New Warrants and GGO Warrants.  Within one
Business Day of the date of the entry of the Approval Order, the Company and the
warrant agent shall execute and deliver the warrant and registration rights
agreement in the form attached hereto as Exhibit G (with only such changes
thereto as may be reasonably requested by the warrant agent and reasonably
approved by Purchaser) (the “Warrant Agreement”) pursuant to which there will be
issued to Purchaser 60,000,000 warrants (the “Warrants”) each of which, when
issued, delivered and vested in accordance with the terms of the Warrant
Agreement, will entitle the holder to purchase one (1) share of Common Stock at
an initial price of $15.00 per share subject to adjustment as provided in the
Warrant Agreement.  The Warrant Agreement shall provide that the Warrants shall
vest in accordance with Section 2.2(b) and Schedule A of the Warrant Agreement. 
For the avoidance of doubt, Warrants that have not vested may not be exercised. 
The Plan shall provide that upon the Effective Date, the Warrants, regardless of
whether or not vested, shall be cancelled for no consideration.  The Plan shall
also provide that there shall be issued to Purchaser (i) 60,000,000 fully vested
warrants (the “New Warrants”) each of which entitles the holder to purchase one
(1) share of New Common Stock at an initial purchase price of $10.75 per share
subject to adjustment as provided in the underlying warrant agreement and
(ii) 4,000,000 fully vested warrants (the “GGO Warrants”) each of which entitles
the holder to purchase one (1) share of GGO Common Stock  at a price of $50.00
per share subject to adjustment as provided in the underlying warrant agreement,
each in accordance with the terms set forth in a warrant and registration rights
agreement with terms substantially similar to the terms set forth in the Warrant
Agreement, except that the expiration date for each New Warrant and GGO Warrant
shall be the seventh year anniversary of the date on which such warrants are
issued.  Purchaser, in its sole discretion, may designate that some or all of
the New Warrants or GGO Warrants be issued in the name of, and delivered to, one
or more Brookfield Consortium Members in accordance with and subject to the
Designation Conditions.

 

SECTION 5.3         Assistance with Capital Raising Activities.  Until the
earliest to occur of (i) the termination of this Agreement pursuant to its
terms, (ii) the date that is sixty (60) days following the Closing and (iii) the
date the Company or any Subsidiary of the Company makes a public announcement,
enters into an agreement or files any pleading or document with the Bankruptcy
Court, in each case, evidencing its decision to support any Competing
Transaction, or the Company or any Subsidiary of the Company enters into a
Competing Transaction:

 

(a)           Purchaser shall provide or shall use reasonable best efforts to
cause an appropriate Affiliate to provide, all cooperation and assistance as may
be reasonably requested by the Company in connection with the Company’s efforts
to consummate equity and debt financings for the Company, and sales of
properties and other assets of the Company and its Subsidiaries for cash
(collectively, the “Capital Raising Activities”), including to:  (A) participate
in a reasonable number of customary meetings (including lender meetings, if
any), presentations, road shows, due diligence and drafting sessions and
sessions with rating agencies, investors or underwriters; (B) assist with the
preparation of materials for rating agency presentations, bank information
memoranda, prospectuses and similar documents necessary in connection with the
Capital Raising Activities; and (C) cooperate with the Company in connection
with applications to

 

27

--------------------------------------------------------------------------------


 

obtain such consents, approvals or authorizations which may be reasonably
necessary or desirable in connection with the Capital Raising Activities;
provided, that Purchaser shall not be required to provide cooperation under this
paragraph that:  (w) unreasonably interferes with the business of Purchaser, its
Affiliates, members or partners or the Affiliates of its members or partners;
(x) causes any closing condition set forth in Article VII to fail to be
satisfied or otherwise causes a breach of this Agreement; (y) violates
applicable Law; or (z) requires Purchaser, its Affiliates, members or partners
or the Affiliates of its members or partners, to pay any fees or incur any
liabilities for which they are not reimbursed when such fees or liabilities are
incurred or adequately indemnified or require Purchaser to expend any financial
resources on behalf of the Company which they are not reimbursed or fully
indemnified or guarantee or otherwise support the extension of credit to the
Company; and

 

(b)           the Company shall consult in good faith with Purchaser regarding
the appropriate balance among Capital Raising Activities with a view toward
employing the alternatives that generate the most value for the Company with the
lowest cost of capital and to avoid unnecessary dilution, and the Company shall
also consider in good faith structuring certain asset sales as sales of minority
positions in the relevant assets, thereby enabling the Company to maintain
majority ownership and management of those assets.

 

SECTION 5.4         Listing.  The Company shall use its reasonable best efforts
to cause the Shares and the New Warrants to be listed on the New York Stock
Exchange (the “NYSE”).  The Plan shall provide that the Company shall use its
reasonable best efforts to cause GGO to use its reasonable best efforts to cause
the GGO Shares and the GGO Warrants to be listed on a U.S. national securities
exchange.

 

SECTION 5.5         Use of Proceeds.  The Plan shall provide that the Company
and its Subsidiaries, and GGO, shall apply the net proceeds from the sale of the
Shares and the GGO Shares and the Capital Raising Activities, as applicable, as
provided in the Plan Summary Term Sheet and the Plan.

 

SECTION 5.6         Access to Information.  Subject to applicable Law and the
existing confidentiality agreement between Brookfield Asset Management Inc., an
Affiliate of Purchaser, and the Company, dated February 27, 2010 (the
“Confidentiality Agreement”), upon reasonable notice, the Company shall afford
Purchaser and its directors, officers, employees, investment bankers, attorneys,
accountants and other advisors or representatives, reasonable access during
normal business hours, throughout the period prior to the Effective Date, to its
employees, books, contracts and records and, during such period, the Company
shall (and shall cause its Subsidiaries to) furnish promptly to Purchaser such
information concerning its business, properties and personnel as may reasonably
be requested by Purchaser, including, copies of all monthly financial
information provided to its lenders under its existing debtor-in possession
financing agreements; provided, that, notwithstanding anything to the contrary,
the Company shall not be required to share confidential information relating to
any Competing Transaction except as contemplated by Section 5.7.  Subject to the
Confidentiality Agreement, the Company shall provide, and shall cause its
Subsidiaries, and shall use all reasonable efforts to cause their respective
representatives, including legal and accounting, to provide all cooperation
reasonably requested by Purchaser in connection with the assistance contemplated
to be provided by Purchaser in connection with the Capital Raising Activities
contemplated by Section 5.3.

 

28

--------------------------------------------------------------------------------


 

SECTION 5.7         Competing Transactions.  From the date of this Agreement
until the earlier to occur of the Closing and the termination of this Agreement,
the Company shall provide written notice to Purchaser not less than 48 hours
prior to the Company or any Subsidiary of the Company (i) entering into a
definitive agreement providing for a Competing Transaction or (ii) filing a
motion with the Bankruptcy Court seeking to obtain bid procedures or bid
protections for or in connection with a Competing Transaction.

 

SECTION 5.8         Reservation for Issuance.  The Company shall reserve that
number of shares of Common Stock sufficient for issuance upon exercise or
conversion of the Warrants.  In connection with the issuance of the New
Warrants, the Plan shall provide that the Company shall reserve for issuance
that number of shares of New Common Stock sufficient for issuance upon exercise
of the New Warrants.  The Plan shall provide that GGO shall reserve for issuance
that number of shares of GGO Common Stock sufficient for issuance upon exercise
of the GGO Warrants.

 

SECTION 5.9         Subscription Rights.

 

(a)           Company Subscription Right.

 

(i)            Sale of New Equity Securities.  Following the Closing Date,
Purchaser shall have the right, or shall at any time and from time to time
thereafter have the right to appoint Brookfield Consortium Members in accordance
with and subject to the Designation Conditions, to exercise the Subscription
Right set forth in this Section 5.9 (Purchaser or one or more Brookfield
Consortium Members, each a “Subscribing Entity” and collectively the
“Subscribing Entities”).  If the Company or any Subsidiary of the Company at any
time or from time to time following the Closing Date makes any public or
non-public offering of any shares of New Common Stock (or securities that are
convertible into or exchangeable or exercisable for, or linked to the
performance of, New Common Stock) (other than (1) pursuant to the granting or
exercise of employee stock options or other stock incentives pursuant to the
Company’s stock incentive plans and employment arrangements as in effect from
time to time or the issuance of stock pursuant to the Company’s employee stock
purchase plan as in effect from time to time, (2) pursuant to or in
consideration for the acquisition of another Person, business or assets by the
Company or any of its Subsidiaries, whether by purchase of stock, merger,
consolidation, purchase of all or substantially all of the assets of such Person
or otherwise, (3) to strategic partners or joint venturers in connection with a
commercial relationship with the Company or its Subsidiaries or to parties in
connection with such Persons providing the Company or its Subsidiaries with
loans, credit lines, cash price reductions or similar transactions, under
arm’s-length arrangements, (4) pursuant to the Equity Exchange or any conversion
or exchange of debt or other claims into equity in connection with the Plan,
(5) the sale of Backstop Shares (as defined in the Pershing Agreement) pursuant
to the Pershing Agreement or (6) as set forth on Section 5.9(a) of the Company
Disclosure Letter) (the “Proposed Securities”), the Subscribing Entities shall
have the right to acquire from the Company (the “Subscription Right”) for the
same price (net of any underwriting discounts or sales commissions or any other
discounts or fees if not purchasing from or through an underwriter, placement
agent or broker) and on the same terms as such Proposed Securities are proposed
to be offered to others, up to the

 

29

--------------------------------------------------------------------------------


 

amount of such Proposed Securities in the aggregate required to enable it to
maintain its proportionate New Common Stock-equivalent interest in the Company
on a Fully Diluted Basis determined in accordance with the following sentence,
in each case, subject to such limitations as may be imposed by applicable Law or
stock exchange rules.  The amount of such Proposed Securities that the
Subscribing Entities shall be entitled to purchase in the aggregate in any
offering pursuant to the above shall (subject to such limitations as may be
imposed by applicable Law or stock exchange rules) be determined by multiplying
(x) the total number of such offered shares of Proposed Securities by (y) a
fraction, the numerator of which is the number of shares of New Common Stock
held by Purchaser and Brookfield Consortium Members on a Fully Diluted Basis as
of the date of the Company’s notice pursuant to Section 5.9(a)(ii) in respect of
the issuance of such Proposed Securities, and the denominator of which is the
number of shares of New Common Stock then outstanding on a Fully Diluted Basis. 
For the avoidance of doubt, the actual amount of securities to be sold or
offered to the Subscribing Entities pursuant to its exercise of the Subscription
Right hereunder shall be proportionally reduced if the aggregate amount of
Proposed Securities sold or offered is reduced.  Any offers and sales pursuant
to this Section 5.9 in the context of a registered public offering shall be
conditioned upon reasonably acceptable representations and warranties of each
Subscribing Entity regarding its status as the type of offeree to whom a private
sale can be made concurrently with a registered public offering in compliance
with applicable securities Laws.

 

(ii)           Notice.  In the event the Company proposes to offer Proposed
Securities, it shall give Purchaser written notice of its intention, describing
the estimated price (or range of prices), anticipated amount of securities,
timing and other terms upon which the Company proposes to offer the same
(including, in the case of a registered public offering and to the extent
possible, a copy of the prospectus included in the registration statement filed
with respect to such offering), no later than ten Business Days after the
commencement of marketing with respect to such offering or after the Company
takes substantial steps to pursue any other offering.  The Subscribing Entity
shall have three Business Days from the date of receipt of such a notice to
notify the Company in writing that it intends to exercise its Subscription Right
and as to the amount of Proposed Securities the Subscribing Entity desires to
purchase, up to the maximum amount calculated pursuant to Section 5.9(a)(i).  In
connection with an underwritten public offering, such notice shall constitute a
non-binding indication of interest to purchase Proposed Securities at such a
range of prices as the Subscribing Entity may specify and, with respect to other
offerings, such notice shall constitute a binding commitment of the  Subscribing
Entity to purchase the amount of Proposed Securities so specified at the price
and other terms set forth in the Company’s notice to such Subscribing Entity. 
The failure of the Subscribing Entity to so respond within such three Business
Day period shall be deemed to be a waiver of the Subscription Right under this
Section 5.9 only with respect to the offering described in the applicable
notice.  In connection with an underwritten public offering or a private
placement, the Subscribing Entity shall further enter into an agreement (in form
and substance customary for transactions of this type) to purchase the Proposed
Securities to be acquired contemporaneously with the execution of any
underwriting agreement or purchase agreement entered into with the Company, the
underwriters or initial purchasers of such underwritten public offering or
private

 

30

--------------------------------------------------------------------------------


 

placement, and the failure to enter into such an agreement at or prior to such
time shall constitute a waiver of the Subscription Right in respect of such
offering.

 

(iii)          Purchase Mechanism.  If the Subscribing Entity exercises its
Subscription Right provided in this Section 5.9, the closing of the purchase of
the Proposed Securities with respect to which such right has been exercised
shall take place concurrently with the sale to the other investors in the
applicable offering, which period of time for the closing of the purchase of the
Proposed Securities with respect to which such right has been exercised shall be
extended for a maximum of 180 days in order to comply with applicable Laws
(including receipt of any applicable regulatory or stockholder approvals).  Each
of the Company and the Subscribing Entity shall use its reasonable best efforts
to secure any regulatory or stockholder approvals or other consents, and to
comply with any Law necessary in connection with the offer, sale and purchase
of, such Proposed Securities.

 

(iv)          Failure of Purchase.  In the event (A) the Subscribing Entity
fails to exercise its Subscription Right provided in this Section 5.9 within
said three Business Day period or, (B) if so exercised, the Subscribing Entity
fails or is unable to consummate such purchase within the 180 day period
specified in Section 5.9(a)(iii), without prejudice to other remedies, the
Company shall thereafter be entitled during the Additional Sale Period to sell
the Proposed Securities not elected to be purchased pursuant to this Section 5.9
or which the Subscribing Entity fails to, or is unable to, purchase, at a price
and upon terms no more favorable in any material respect to the purchasers of
such securities than were specified in the Company’s notice to Purchaser.  In
the event the Company has not sold the Proposed Securities within the Additional
Sale Period, the Company shall not thereafter offer, issue or sell such Proposed
Securities without first offering such securities to Purchaser in the manner
provided above.

 

(v)           Non-Cash Consideration.  In the case of the offering of securities
for a consideration in whole or in part other than cash, including securities
acquired in exchange therefor (other than securities by their terms so
exchangeable), the consideration other than cash shall be deemed to be the fair
value thereof as determined by the Company Board; provided, however, that such
fair value as determined by the Company Board shall not exceed the aggregate
market price of the securities being offered as of the date the Company Board
authorizes the offering of such securities.

 

(vi)          Cooperation.  The Company and Purchaser shall cooperate in good
faith to facilitate the exercise of the Subscribing Entity’s Subscription Right
hereunder, including using reasonable efforts to secure any required approvals
or consents.

 

(vii)         General.  Notwithstanding anything herein to the contrary, (A) if
(1) the Subscribing Entity exercises its Subscription Right pursuant to this
Section 5.9 and is unable to complete the purchase of the Proposed Securities
concurrently with the sales to the other investors in the applicable offering as
contemplated by Section 5.9(a)(iii) due to applicable regulatory or stockholder
approvals and (2) the Company or the Company Board determines in good faith that
any delay in completion of an offering in respect of which the Brookfield
Consortium Members are entitled to Subscription Rights would

 

31

--------------------------------------------------------------------------------


 

materially impair the financing objective of such offering,  the Company may
proceed with such offering without the participation of Purchaser in such
offering, in which event the Company and Purchaser shall promptly thereafter
agree on a process otherwise consistent with this Section 5.9 as would allow
Purchaser to purchase, at the same price (net of any underwriting discounts or
sales commissions or any other discounts or fees if not purchasing from or
through an underwriter, placement agent or broker) as in such offering, up to
the amount of shares of New Common Stock (or securities that are convertible
into or exchangeable or exercisable for, or linked to the performance of, New
Common Stock) as shall be necessary to enable Purchaser to maintain its
proportionate New Common Stock-equivalent interest in the Company on a Fully
Diluted Basis, (B) if the Company or the Company Board determines in good faith
that compliance with the notice provisions in Section 5.9(a)(ii) would
materially impair the financing objective of  an offering in respect of which
the Brookfield Consortium Members are entitled to Subscription Rights, the
Company shall be permitted by notice to the Subscribing Entity to reduce the
notice period required under Section 5.9(a)(ii) (but not to less than one
(1) Business Day) to the minimum extent required to meet the financing objective
of such offering, and the Subscribing Entity shall have the right to either
(x) exercise its Subscription Rights during the shortened notice periods
specified in such notice or (y) require the Company to promptly thereafter agree
on a process otherwise consistent with this Section 5.9 as would allow Purchaser
to purchase, at the same price (net of any underwriting discounts or sales
commissions or any other discounts or fees if not purchasing from or through an
underwriter, placement agent or broker) as in such offering, up to the amount of
shares of New Common Stock (or securities that are convertible into or
exchangeable or exercisable for, or linked to the performance of, New Common
Stock) as shall be necessary to enable Purchaser to maintain its proportionate
New Common Stock-equivalent interest in the Company on a Fully Diluted Basis and
(C) in the event the Company is unable to issue shares of New Common Stock (or
securities that are convertible into or exchangeable or exercisable for, or
linked to the performance of, New Common Stock) to Purchaser as a result of a
failure to receive regulatory or stockholder approval therefor, the Company
shall take such action or cause to be taken such other action in order to place
the Subscribing Entity, in so far as reasonably practicable (subject to any
limitations that may be imposed by applicable Law or stock exchange rules), in
the same position in all material respects as if the Subscribing Entity was able
to effectively exercise its Subscription Rights hereunder, including, at the
option of the Subscribing Entity, issuing to the Subscribing Entity another
class of securities of the Company having terms to be agreed by the Company and
Purchaser having a value at least equal to the value per share of New Common
Stock, in each case, as shall be necessary to enable Purchaser to maintain its
proportionate New Common Stock-equivalent interest in the Company on a Fully
Diluted Basis.

 

(viii)        Termination.  This Section 5.9 shall terminate at such time as
Purchaser together with the Brookfield Consortium Members collectively
beneficially own less than 5% of the outstanding shares of New Common Stock on a
Fully Diluted Basis.

 

(b)           GGO Subscription Rights.  The Plan shall provide that in
connection with the consummation of the Plan, GGO shall enter into an agreement
with Purchaser with substantially similar terms to those set forth in
Section 5.9(a) above with respect to any issuance of GGO

 

32

--------------------------------------------------------------------------------


 

Common Stock (or securities that are convertible into or exchangeable or
exercisable for, or otherwise linked to, GGO Common Stock) after the Effective
Date.

 

SECTION 5.10       Company Board of Directors.

 

(a)           Company Board of Directors.

 

(i)            The Plan shall provide that as of the Effective Date, the Company
Board shall have nine (9) members and three (3) of such members shall be persons
designated by Purchaser (the “Purchaser Board Designees”), one to each class of
directors of the Company Board (if the Company has a staggered board of
directors); provided, that such designees shall be identified by name and in
writing to the Company no later than 10 Business Days prior to the voting
deadline established by the Bankruptcy Court.  Subject to the rights provided
under the Fairholme/Pershing Agreements, the remaining members of the Company
Board on the Effective Date shall be chosen by the Company in consultation with
Purchaser.

 

(ii)           Following the Closing, the Company shall nominate as part of its
slate of directors and use its reasonable best efforts to have elected to the
Company Board (including through the solicitation of proxies for such person to
the same extent as it does for any of its other nominees to the Company Board)
(subject to applicable Law and stock exchange rules (provided that Purchaser
Board Designees need not be “independent” under the applicable rules of the
applicable stock exchange or the SEC)) (x) so long as Purchaser and the
Brookfield Consortium Members beneficially own (directly or indirectly) in the
aggregate at least 20% of the shares of New Common Stock on a Fully Diluted
Basis, three (3) Purchaser Board Designees, (y) so long as Purchaser and the
Brookfield Consortium Members beneficially own (directly or indirectly) in the
aggregate at least 15%, but less than 20%, of the shares of New Common Stock on
a Fully Diluted Basis, two (2) Purchaser Board Designees, and (z) so long as
Purchaser and the Brookfield Consortium Members beneficially own (directly or
indirectly) in the aggregate at least 10%, but less than 15%, of the shares of
Common Stock on a Fully Diluted Basis, one (1) Purchaser Board Designee.  For
the avoidance of doubt, at and following such time as Purchaser and the
Brookfield Consortium Members beneficially own (directly or indirectly) in the
aggregate less than 10% of the shares of Common Stock on a Fully Diluted Basis,
Purchaser and the Brookfield Consortium Members shall no longer have the right
to designate directors for election to the Company Board.  Following the
Closing, and subject to applicable Law and stock exchange rules, there shall be
proportional representation by Purchaser Board Designees on any committee of the
Company Board, except for special committees established for potential conflict
of interest situations involving any  Brookfield Consortium Member or any
Affiliate thereof, and except that only Purchaser Board Designees who qualify
under the applicable rules of the applicable stock exchange or the SEC may serve
on committees where such qualification is required.  If at any time the number
of Purchaser Board Designees serving on the Company Board exceeds the number of
Purchaser Board Designees that Purchaser is then otherwise entitled to designate
as a result of a decrease in the percentage of shares of New Common Stock
beneficially owned by Purchaser and the Brookfield Consortium Members, 
Purchaser shall, to the extent it is within Purchaser’s control, use its

 

33

--------------------------------------------------------------------------------


 

commercially reasonable efforts to cause any such additional Purchaser Board
Designees to offer to resign such that the number of Purchaser Board Designees
serving on the Company Board after giving effect to such resignation does not
exceed the number of Purchaser Board Designees that Purchaser is entitled to
designate for election to the Company Board.

 

(iii)          Except with respect to the resignation of a Purchaser Board
Designee pursuant to Section 5.10(a)(ii), Purchaser shall have the power to
designate a Purchaser Board Designee’s replacement upon the death, resignation,
retirement, disqualification or removal from office of such Purchaser Board
Designee.  The Company Board shall promptly take all action reasonably required
to fill any vacancy resulting therefrom with such replacement Purchaser Board
Designee (including nominating such person, subject to applicable Law, as the
Company’s nominee to serve on the Company Board and causing the Company to use
all reasonable efforts to have such person elected as a director of the Company
and solicit proxies for such person to the same extent as it does for any of the
Company’s other nominees to the Company Board).

 

(iv)          The Purchaser Board Designees shall be entitled to the same
compensation and same indemnification in connection with his or her role as a
director as the members of the Company Board, and each Purchaser Board Designee
shall be entitled to reimbursement for documented, reasonable out-of-pocket
expenses incurred in attending meetings of the Company Board or any committees
thereof, to the same extent as other members of the Company Board.  The Company
shall notify each Purchaser Board Designee of all regular and special meetings
of the Company Board and shall notify each Purchaser Board Designee of all
regular and special meetings of any committee of the Company Board of which such
Purchaser Board Designee is a member.  The Company shall provide each Purchaser
Board Designee with copies of all notices, minutes, consents and other materials
provided to all other members of the Company Board concurrently as such
materials are provided to the other members (except, for the avoidance of doubt,
as are provided to members of committees of which such Purchaser Board Designee
is not a member).

 

(v)           Purchaser Board Designees candidates shall be subject to such
reasonable eligibility criteria as are applied in good faith by the nominating,
corporate governance or similar committee of the Company Board to other
candidates for the Company Board.  Purchaser shall designate one of the
Purchaser Board Designees to serve as the initial chairman of the Company Board
as of the Effective Date.

 

(b)           GGO Board of Directors.

 

(i)            The Plan shall provide that as of the Effective Date, the board
of directors of GGO (the “GGO Board”) shall have nine (9) members and one (1) of
such members shall be persons designated by Purchaser (the “Purchaser GGO Board
Designee”); provided, that such designee shall be identified by name and in
writing to the Company no later than 10 Business Days prior to the voting
deadline established by the Bankruptcy Court.  Subject to the rights provided
under the Fairholme/Pershing Agreements, the remaining members of the GGO Board
on the Effective Date shall be chosen by the Company in consultation with
Purchaser.

 

34

--------------------------------------------------------------------------------


 

(ii)           The Plan shall provide, in connection with the consummation of
the Plan, for GGO to enter into an agreement with Purchaser (the “GGO
Agreement”) providing as follows:

 

(1)           That following the Closing, GGO shall nominate one (1)  Purchaser
GGO Board Designee as part of its slate of directors and use its reasonable best
efforts to have him or her elected to the GGO Board (including through the
solicitation of proxies for such person to the same extent as it does for any of
its other nominees to the GGO Board) (subject to applicable Law and stock
exchange rules (provided that the Purchaser GGO Board Designee need not be
“independent” under the applicable rules of the applicable stock exchange or the
SEC)) so long as Purchaser and the Brookfield Consortium Members beneficially
own (directly or indirectly) in the aggregate at least 10% of the shares of GGO
Common Stock on a Fully Diluted Basis.  For the avoidance of doubt, at and
following such time as Purchaser and the Brookfield Consortium Members
beneficially own (directly or indirectly) in the aggregate less than 10% of the
shares of GGO Common Stock on a Fully Diluted Basis, Purchaser and the
Brookfield Consortium Members shall no longer have the right to designate any
director for election to the GGO Board.

 

(2)           That following the Closing, and subject to applicable Law and
stock exchange rules, there shall be proportional representation by the
Purchaser GGO Board Designee on any committee of the GGO Board, except for
special committees established for potential conflict of interest situations
involving any  Brookfield Consortium Member or any Affiliate thereof, and except
that the Purchaser GGO Board Designee may serve on committees where
qualification under the applicable rules of the applicable stock exchange or the
SEC are required only if the Purchaser GGO Board Designee so qualifies.  If at
any time Purchaser is no longer entitled to designate the Purchaser GGO Board
Designee as a result of a decrease in the percentage of shares of GGO Common
Stock beneficially owned by Purchaser and the Brookfield Consortium Members,
Purchaser shall, to the extent it is within Purchaser’s control, use
commercially reasonable efforts to cause any such Purchaser GGO Board Designee
to offer to resign.

 

(3)           That except with respect to the resignation of the Purchaser GGO
Board Designee pursuant to Section 5.10(b)(ii)(2), (A) Purchaser shall have the
power to designate the Purchaser GGO Board Designee’s replacement upon the
death, resignation, retirement, disqualification or removal from office of such
Purchaser GGO Board Designee and (B) the GGO Board shall promptly take all
action reasonably required to fill any vacancy resulting therefrom with such
replacement Purchaser GGO Board Designee (including nominating such person,
subject to applicable Law, as GGO’s nominee to serve on the GGO Board and
causing GGO to use all reasonable efforts to have such person elected as a
director of GGO and

 

35

--------------------------------------------------------------------------------


 

solicit proxies for such person to the same extent as it does for any of GGO’s
other nominees to the GGO Board).

 

(4)           That (A) the Purchaser GGO Board Designee shall be entitled to the
same compensation and same indemnification in connection with his or her role as
a director as the members of the GGO Board, and the Purchaser GGO Board Designee
shall be entitled to reimbursement for documented, reasonable out-of-pocket
expenses incurred in attending meetings of the GGO Board or any committees
thereof, to the same extent as other members of the GGO Board, (B) GGO shall
notify the Purchaser GGO Board Designee of all regular and special meetings of
the GGO Board and shall notify the Purchaser GGO Board Designee of all regular
and special meetings of any committee of the GGO Board of which the Purchaser
GGO Board Designee is a member, and (C) GGO shall provide the Purchaser GGO
Board Designee with copies of all notices, minutes, consents and other materials
provided to all other members of the GGO Board concurrently as such materials
are provided to the other members (except, for the avoidance of doubt, as are
provided to members of committees of which the Purchaser GGO Board Designee is
not a member).

 

(5)           Purchaser GGO Board Designee candidates shall be subject to such
reasonable eligibility criteria as applied in good faith by the nominating,
corporate governance or similar committee of the GGO Board to other candidates
for the GGO Board.

 

SECTION 5.11       Notification of Certain Matters.

 

(a)           The Company shall (i) give prompt written notice to Purchaser of
any written notice or other written communication from any Person alleging that
the consent of such Person which is or may be required in connection with the
transactions contemplated by this Agreement is not likely to be obtained prior
to Closing, if the failure to obtain such consent would reasonably be expected
to be adverse and material to the Company and its Subsidiaries taken as a whole
or would materially impair the ability of the Company to consummate the
transactions contemplated hereby or perform its obligations hereunder, and
(ii) facilitate adding such individuals as designated by Purchaser to the
electronic notification system such that the designated individuals will receive
electronic notice of the entry of any Bankruptcy Court Order.

 

(b)           To the extent permitted by applicable Law, (i) the Company shall
give prompt notice to Purchaser of the commencement of any investigation,
inquiry or review by any Governmental Entity with respect to the Company or its
Subsidiaries which would reasonably be expected to be adverse and material to
the Company and its Subsidiaries taken as a whole or would materially impair the
ability of the Company to consummate the transactions contemplated hereby or
perform its obligations hereunder, and (ii) the Company shall give prompt notice
to Purchaser, and Purchaser shall give written prompt notice to the Company, of
any event or circumstance that would result in any representation or warranty of
the Company or Purchaser, as applicable, being untrue or any covenant or
agreement of the Company or

 

36

--------------------------------------------------------------------------------


 

Purchaser, as applicable, not being performed or complied with such that, in
each such case, the conditions set forth in Article VII or Article VIII, as
applicable, would not be satisfied if such event or circumstance existed on the
Closing Date.

 

(c)           No information received by a party pursuant to this Section 5.11
nor any information received or learned by a party or any of its representatives
pursuant to an investigation made under this Section 5.11 shall be deemed to
(A) qualify, modify, amend or otherwise affect any representations, warranties,
conditions, covenants or other agreements of the other party set forth in this
Agreement, (B) amend or otherwise supplement the information set forth in the
Company Disclosure Letter, (C) limit or restrict the remedies available to such
party  under this Agreement, applicable Law or otherwise arising out of a breach
of this Agreement, or (D) limit or restrict the ability of such party to invoke
or rely on, or effect the satisfaction of, the conditions to the obligations of
such party to consummate the transactions contemplated by this Agreement set
forth in Article VII or Article VIII, as applicable.

 

SECTION 5.12       Further Assurances.  From and after the Closing, the Company
shall (and shall cause each of its Subsidiaries to) execute and deliver, or
cause to be executed and delivered, such further instruments or documents or
take such other action and cause entities controlled by them to take such action
as may be reasonably necessary (or as reasonably requested by Purchaser) to
carry out the transactions contemplated by this Agreement.

 

SECTION 5.13       [Intentionally Omitted.]

 

SECTION 5.14       Rights Agreement; Reorganized Company Organizational
Documents.

 

(a)           Prior to the issuance of the Warrants, the Rights Agreement shall
be amended to provide that (i) the Rights Agreement is inapplicable to (1) the
acquisition by Purchaser of the Warrants and the underlying securities thereof,
(2) any antidilution adjustments to those Warrants pursuant to the Warrant
Agreement, (3) any shares of New Common Stock that Purchaser or any Brookfield
Consortium Member may be deemed to own by no actions of its own and (4) up to an
additional 2.5% of the issued and outstanding shares of Common Stock by
Brookfield Consortium Members, (ii) neither Purchaser, nor any Brookfield
Consortium Member, shall be deemed to be an Acquiring Person (as defined in the
Rights Agreement), (iii) neither a Shares Acquisition Date (as defined in the
Rights Agreement) nor a Distribution Date (as defined in the Rights Agreement)
shall be deemed to occur and (iv) the Rights (as defined in the Rights
Agreement) shall not separate from the Common Stock, in each case under (ii),
(iii) and (iv), as a result of the acquisition by Purchaser of the Warrants, the
underlying securities thereof and the acquisition of beneficial ownership of up
to an additional 2.5% of the issued and outstanding shares of Common Stock by
Brookfield Consortium Members.

 

(b)           The certificate of incorporation and bylaws of the Reorganized
Company (the “Reorganized Company Organizational Documents”) shall be in form
mutually agreed to by the Company and Purchaser, provided, that in the event
that the Company and Purchaser are not able to agree on such form prior to the
Effective Date, the Reorganized Company Organizational Documents shall be
substantially in the same form as the certificate of incorporation and bylaws of
the Company as in existence on the date of this Agreement (except that the
number of authorized shares of capital stock of the Reorganized Company shall be
increased), provided,

 

37

--------------------------------------------------------------------------------


 

however, that (i) the restriction on Beneficial Ownership (as such term is
defined in the certificate of incorporation of the Company) shall be set at 9.9%
of the outstanding capital stock of the Reorganized Company, (ii) the
restriction on Constructive Ownership (as such term is defined in the
certificate of incorporation of the Company) shall be set at 9.9% of the
outstanding capital stock of the Reorganized Company, (iii) there shall not be
an exemption from the restrictions set forth in the foregoing clauses (i) and
(ii) for the current Existing Holder (as such term is defined in the existing
certificate of incorporation of the Company), (iv) the Reorganized Company shall
provide a waiver from the restrictions set forth in the foregoing clauses
(i) and (ii) to any Brookfield Consortium Member if such Brookfield Consortium
Member provides the Reorganized Company with a certificate containing the
representations and covenants set forth on Exhibit D and (v) the definition of
“Person” shall be revised so that it does not include a “group” as that term is
used for purposes of Section 13(d)(3) of the Securities Exchange Act of 1934, as
amended.

 

(c)           In the event the Reorganized Company adopts a rights plan
analogous to the Rights Agreement on or prior to the Closing, the Plan shall
provide that (i) the Reorganized Company’s Rights Agreement shall be
inapplicable to this Agreement and the transactions contemplated hereby,
(ii) neither Purchaser, nor any Brookfield Consortium Member, shall be deemed to
be an Acquiring Person (as defined in the Rights Agreement) whether in
connection with the acquisition of Shares, New Warrants, shares issuable upon
exercise of the New Warrants or otherwise, (iii) neither a Shares Acquisition
Date (as defined in the Rights Agreement) nor a Distribution Date (as defined in
the Rights Agreement) shall be deemed to occur and (iv) the Rights (as defined
in the Rights Agreement) will not separate from the New Common Stock, in each
case under (ii), (iii) and (iv), as a result of the execution, delivery or
performance of this Agreement, the consummation of the transactions contemplated
hereby including the acquisition of shares of New Common Stock by Purchaser and
any Brookfield Consortium Member after the date hereof as otherwise permitted by
this Agreement, the New Warrants or as otherwise contemplated by the Non-Control
Agreement.

 

(d)           In the event GGO adopts a rights plan analogous to the Rights
Agreement on or prior to the Closing, the Plan shall provide that (i) GGO’s
Rights Agreement shall be inapplicable to this Agreement and the transactions
contemplated hereby, (ii) neither Purchaser, nor any Brookfield Consortium
Member, shall be deemed to be an Acquiring Person (as defined in the Rights
Agreement) whether in connection with the acquisition of shares of GGO Common
Stock or GGO Warrants or the shares issuable upon exercise of the GGO Warrants,
(iii) neither a Shares Acquisition Date (as defined in the Rights Agreement) nor
a Distribution Date (as defined in the Rights Agreement) shall be deemed to
occur and (iv) the Rights (as defined in the Rights Agreement) will not separate
from the GGO Common Stock, in each case under (ii), (iii) and (iv), as a result
of the execution, delivery or performance of this Agreement or the consummation
of the transactions contemplated hereby including the acquisition of shares of
GGO Common Stock by Purchaser and any Brookfield Consortium Member after the
date hereof as otherwise permitted by this Agreement, or the GGO Warrants.

 

(e)           Newco (as defined in Exhibit B) will be formed by the Operating
Partnership solely for the purpose of engaging in the transactions contemplated
by this Agreement, including Exhibit B  and Capital Raising Activities permitted
pursuant to this Agreement.  Prior to the Closing, Newco will not engage in any
business activity, nor conduct its operations, other than as

 

38

--------------------------------------------------------------------------------


 

contemplated by this Agreement (which, for greater certainty, shall include
Capital Raising Activities permitted pursuant to this Agreement).

 

SECTION 5.15       Stockholder Approval.  For so long as Purchaser has
Subscription Rights as contemplated by Section 5.9(a), in connection with the
expiration of the five (5) year period referenced in Section 3.2(c), the Company
shall put up for a stockholder vote at the immediately prior annual meeting of
its stockholders, and include in its proxy statement distributed to such
stockholders in connection with such annual meeting, approval of Purchaser’s
Subscription Rights for the maximum period permitted by the NYSE.  The Plan
shall provide that GGO shall, for the benefit of Purchaser, to the extent
required by any U.S. national securities exchange upon which shares of GGO
Common Stock are listed, for so long as Purchaser has subscription rights as
contemplated by Section 5.9(b), put up for a stockholder vote at the annual
meeting of its stockholders, and include in its proxy statement distributed to
such stockholders in connection with such annual meeting, approval of
Purchaser’s subscription rights for the maximum period permitted by the rules of
such U.S. national securities exchange.

 

SECTION 5.16       Registration Statements.

 

(a)           Prior to or promptly following the Effective Date, the Company
shall file with the SEC a shelf registration statement on Form S-1 or Form S-11,
as applicable, covering the resale by Purchaser of the Shares and the shares of
New Common Stock issuable upon exercise of the New Warrants, containing a plan
of distribution reasonably satisfactory to Purchaser, and the Company shall use
its reasonable best efforts to cause such registration statement to be declared
effective by the SEC no later than 180 days after the Effective Date. 
Notwithstanding the foregoing, in the event that the Company files a
registration statement covering the resale of shares of New Common Stock for any
Other Sponsor prior to such date, the Company shall include the Shares and
shares of New Common Stock issuable upon exercise of the New Warrants for resale
by Purchaser in such registration statement.

 

(b)           The Plan shall provide that, prior to or promptly following the
Effective Date, GGO shall file with the SEC a shelf registration statement on
Form S-1 or Form S-11, as applicable, covering the resale by Purchaser of the
GGO Shares and the shares of GGO Common Stock issuable upon exercise of the GGO
Warrants, containing a plan of distribution reasonably satisfactory to
Purchaser, and GGO shall use its reasonable best efforts to cause such
registration statement to be declared effective by the SEC no later than 180
days after the Effective Date.  Notwithstanding the foregoing, in the event that
GGO files a registration statement covering the resale of shares of GGO Common
Stock for any Other Sponsor prior to such date, GGO shall include the GGO Shares
and shares of GGO Common Stock issuable upon exercise of the GGO Warrants for
resale by Purchaser in such registration statement.

 

SECTION 5.17       Closing Date Net Debt.

 

(a)           The Company shall deliver to Purchaser a schedule (the
“Preliminary Closing Date Net Debt Schedule”) on or before the first Business
Day that is five calendar days following approval of the Disclosure Statement,
that:  (i) sets forth the Company’s good faith estimate for each of the three
components of the Closing Date Net Debt W/O Reinstatement Adjustment and
Permitted Claims Amounts along with a reasonably detailed explanation and
calculation of each

 

39

--------------------------------------------------------------------------------


 

such component and (ii) discloses the Company’s good faith estimate of the
Closing Date Net Debt W/O Reinstatement Adjustment and Permitted Claims Amounts
and GGO Setup Costs.

 

(b)           Purchaser shall review the Preliminary Closing Date Net Debt
Schedule during the Preliminary Closing Date Net Debt Review Period, during
which time the Company shall allow Purchaser reasonable access to all
non-privileged and non-work product documents or records or personnel used in
the preparation of the Preliminary Closing Date Net Debt Schedule.  On or prior
to the Preliminary Closing Date Net Debt Review Deadline, Purchaser may deliver
to the Company a notice (the “Dispute Notice”) listing those items on the
Preliminary Closing Date Net Debt Schedule to which Purchaser takes exception,
which Dispute Notice shall (i) specifically identify such items, and provide a
reasonably detailed explanation of the basis upon which Purchaser has delivered
such list, (ii) set forth the amount of Closing Date Net Debt W/O Reinstatement
Adjustment and Permitted Claims Amounts that Purchaser has calculated based on
the information contained in the Preliminary Closing Date Net Debt Schedule, and
(iii) specifically identify Purchaser’s proposed adjustment(s).  If Purchaser
timely provides the Company with a Dispute Notice, then Purchaser and the
Company shall, within ten (10) days following receipt of such Dispute Notice by
the Company (the “Resolution Period”), attempt to resolve their differences with
respect to the items specified in the Dispute Notice (the “Disputed Items”).  If
Purchaser and the Company do not resolve all Disputed Items by the end of the
Resolution Period, then all Disputed Items remaining in dispute shall be
submitted to the Bankruptcy Court for resolution at or concurrent with the
Confirmation Hearing.  The Bankruptcy Court shall consider only those Disputed
Items that Purchaser, on the one hand, and the Company, on the other hand, were
unable to resolve.  All other matters shall be deemed to have been agreed upon
by Purchaser and the Company.  If Purchaser does not timely deliver a  Dispute
Notice, then Purchaser shall be deemed to have accepted and agreed to the
Preliminary Closing Date Net Debt Schedule and to have waived any right to
dispute the matters set forth therein.

 

(c)           The Company shall deliver to Purchaser a draft of the Conclusive
Net Debt Adjustment Statement no later than 15 calendar days prior to the
Effective Date.  Purchaser shall be afforded an opportunity to review the
Conclusive Net Debt Adjustment Statement and reasonable access to all
non-privileged and non-work product documents or records or personnel used in
the preparation of such statement.  On or prior to close of business on the 7th
calendar day following receipt of the Conclusive Net Debt Adjustment Statement,
Purchaser may deliver to the Company a notice (the “CNDAS Dispute Notice”)
listing those items to which Purchaser takes exception, which CNDAS Dispute
Notice shall (i) specifically identify such items, and provide a reasonably
detailed explanation of the basis upon which Purchaser has delivered such list,
(ii) set forth the alternative amounts that Purchaser has calculated based on
the information contained in the Conclusive Net Debt Adjustment Statement, and
(iii) specifically identify Purchaser’s proposed adjustment(s).  If Purchaser
timely provides the Company with a CNDAS Dispute Notice, then Purchaser and the
Company shall attempt to resolve the items specified in the CNDAS Dispute Notice
(the “CNDAS Disputed Items”) consensually.  If Purchaser and the Company do not
resolve all CNDAS Disputed Items prior to the Effective Date, then for purposes
of Closing and subject to subsequent adjustment consistent with the Bankruptcy
Court’s ruling, the highest number shall be used for purposes of any
calculations set forth on the Conclusive Net Debt Adjustment Statement.  Within
10 days after Closing, the Company shall file a motion for resolution by the
Bankruptcy Court.  Purchaser and the Company agree to seek

 

40

--------------------------------------------------------------------------------


 

expedited consideration of any such dispute.  The dispute submitted to the
Bankruptcy Court shall be limited to only those CNDAS Disputed Items that
Purchaser, on the one hand, and the Company, on the other hand, were unable to
resolve.  All other matters shall be deemed to have been agreed upon by
Purchaser and the Company.  If Purchaser does not timely deliver a  CNDAS
Dispute Notice, then Purchaser shall be deemed to have accepted and agreed to
the Conclusive Net Debt Adjustment Statement and to have waived any right to
dispute the matters set forth therein.  To the extent that one or more CNDAS
Disputed Items must be submitted to the Bankruptcy Court for adjudication,
Purchaser and the Company agree that this should not delay the Effective Date or
the Closing Date.  Following adjudication of the dispute, appropriate
adjustments shall be made to the Conclusive Net Debt Adjustment Statement, the
GGO Promissory Note and the other applicable documentation to put all parties in
the same economic position as if the corrected Conclusive Net Debt Adjustment
Statement governed at Closing.

 

(d)           It is the intention of the parties that any Reserve should not
alter the intended allocation of value between GGO and the Company as Claims are
resolved over time.  Accordingly, the Plan shall provide that, if a GGO
Promissory Note is required to be issued at Closing and there is a Reserve
Surplus Amount as of the end of any fiscal quarter prior to the maturity of the
GGO Promissory Note, then the principal amount of the GGO Promissory Note shall
be reduced, but not below zero, by (i) if and to the extent that such Reserve
Surplus Amount as of such date is less than or equal to the Net Debt Surplus
Amount, 80% of the Reserve Surplus Amount, and otherwise (ii) 100% of an amount
equal to the Reserve Surplus Amount; provided, however, that because this
calculation may be undertaken on a periodic basis, for purposes of clauses
(i) and (ii), no portion of the Reserve Surplus Amount shall be utilized to
reduce the amount of the GGO Promissory Note if it has been previously utilized
for such purpose.  In the event that any party requests an equitable adjustment
to this formula, the other parties shall consider the request in good faith.

 

(e)           The Plan shall provide that, if there is an Offering Premium, the
principal amount of the GGO Promissory Note shall be reduced (but not below
zero) by 80% of the aggregate Offering Premium on the 30th day following the
Effective Date and from time to time thereafter upon receipt of Offering Premium
until the last to occur of (x) 45 days after the Effective Date, (y) the
Settlement Date (as defined in the Pershing Agreement), if applicable, and
(z) the Bridge Note Maturity Date (as defined in the Pershing Agreement).

 

(f)            The Plan and the agreements relating to the GGO Share
Distribution shall provide that from and after the Closing, the Company shall
indemnify GGO and its Subsidiaries from and against 93.75% of any and all
losses, claims, damages, liabilities and reasonable expenses to which GGO and
its Subsidiaries may become subject, in each case solely to the extent directly
attributable to MPC Taxes actually paid at or after the Effective Date;
provided, that in no event shall the Company be required to make any
indemnification payment hereunder to the extent such payment would result in
aggregate payments under this Section 5.17(f) that would exceed the lower of
(i) $303,750,000 and (ii) the then effective Excess Surplus Amount (the
“Indemnity Cap”).  The Plan shall provide that if GGO or its Affiliates receives
any refund or realizes any reduction of its Tax liability in respect of the MPC
Assets for which it has received a payment or realized a benefit pursuant to
this Agreement, GGO shall pay an amount equal to such refund or reduction in Tax
liability (less any costs or Taxes incurred with respect to the receipt thereof)
to the Reorganized Company within ten (10) Business Days of the receipt or
realization thereof.

 

41

--------------------------------------------------------------------------------


 

(g)           If GGO is obligated to pay MPC Taxes with respect to the tax year
2010 and the Company is not then obligated to indemnify GGO as a consequence of
the Indemnity Cap, then solely with respect to such payments, the Company shall
pay such amount of MPC Taxes and the principal amount of the GGO Promissory Note
shall be increased by the amount of such payment and if at such time no GGO
Promissory Note is outstanding, on the date of any such payment, GGO shall issue
in favor of the Company a promissory note in the aggregate principal amount of
such payment on the same terms as the GGO Promissory Note.

 

ARTICLE VI

 

ADDITIONAL COVENANTS OF PURCHASER

 

SECTION 6.1         Information.  From and after the date of this Agreement
until the earlier to occur of the Closing Date and the termination of this
Agreement, Purchaser agrees to provide the Debtors with such information as the
Debtors reasonably request regarding Purchaser for inclusion in the Disclosure
Statement as necessary for the Disclosure Statement to contain adequate
information for purposes of Section 1125 of the Bankruptcy Code.

 

SECTION 6.2         Purchaser Efforts.  Purchaser shall use its reasonable best
efforts to obtain all material permits, consents, orders, approvals, waivers,
authorizations or other permissions or actions required for the consummation of
the transactions contemplated by this Agreement from, and shall have given all
necessary notices to, all Governmental Entities necessary to satisfy the
condition in Section 8.1(b) (provided, however, that Purchaser shall not be
required to pay or cause payment of any fees or make any financial
accommodations to obtain any such consent, approval, waiver or other permission,
except filing fees as required), and provide to such Governmental Entities all
such information as may be necessary or reasonably requested relating to the
transactions contemplated hereby.

 

SECTION 6.3         Plan Support.  From and after the date of this Agreement
until the earliest to occur of (i) the Effective Date, (ii) the termination of
this Agreement and (iii) the date the Company or any Subsidiary of the Company
makes a public announcement, enters into an agreement or files any pleading or
document with the Bankruptcy Court, in each case, evidencing its intention to
support any Competing Transaction, or the Company or any Subsidiary of the
Company enters into a Competing Transaction, Purchaser agrees (unless otherwise
consented to by the Company) (provided, that (x) the Company is not in material
breach of this Agreement and (y) the terms of the Plan are and remain consistent
with the Plan Summary Term Sheet and this Agreement, and are otherwise in form
and substance satisfactory to Purchaser) to (and shall use reasonable best
efforts to cause its Affiliates to):

 

(a)           Not pursue, propose, support, vote to accept or encourage the
pursuit, proposal or support of, any Chapter 11 plan, or other restructuring or
reorganization for the Company, or any Subsidiary of the Company, that is not
consistent with the Plan;

 

(b)           Not, nor encourage any other Person to, interfere with, delay,
impede, appeal or take any other negative action, directly or indirectly, in any
respect regarding acceptance or implementation of the Plan; and

 

42

--------------------------------------------------------------------------------


 

(c)           Not commence any proceeding, or prosecute any objection to oppose
or object to the Plan or to the Disclosure Statement and not to take any action
that would delay approval or confirmation, as applicable, of the Disclosure
Statement and the Plan, in each case (i) except as intended to ensure the
consistency of the Disclosure Statement and the Plan with the terms of this
Agreement and the rights and obligations of the parties thereto and (ii) without
limiting any rights Purchaser may have to terminate this Agreement pursuant to
Section 11.1(b) (including Section 11.1(b)(x)) hereof.

 

SECTION 6.4         Transfer Restrictions.  Purchaser covenants and agrees that
the Shares and the GGO Shares (and shares issuable upon exercise of Warrants,
New Warrants and GGO Warrants) shall be disposed of only pursuant to an
effective registration statement under the Securities Act or pursuant to an
available exemption from the registration requirements of the Securities Act,
and in compliance with any applicable state securities Laws.  Purchaser agrees
to the imprinting, so long as is required by this Section 6.4, of the following
legend on any certificate evidencing the Shares or GGO Shares (and shares
issuable upon exercise of Warrants, New Warrants and GGO Warrants):

 

THE SHARES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933 AS AMENDED
(THE “ACT”) OR UNDER ANY STATE SECURITIES LAWS (“BLUE SKY”) OR THE SECURITIES
LAWS OF ANY OTHER RELEVANT JURISDICTION.  THE SHARES HAVE BEEN ACQUIRED FOR
INVESTMENT AND NOT WITH A VIEW TO DISTRIBUTION OR RESALE.  THE SHARES MAY NOT BE
SOLD, ASSIGNED, MORTGAGED, PLEDGED, ENCUMBERED, HYPOTHECATED, TRANSFERRED OR
OTHERWISE DISPOSED OF UNLESS EITHER (I) A REGISTRATION STATEMENT WITH RESPECT TO
THE SHARES IS EFFECTIVE UNDER THE ACT AND APPLICABLE BLUE SKY LAWS AND THE
SECURITIES LAWS OF ANY OTHER RELEVANT JURISDICTION ARE COMPLIED WITH OR
(II) UNLESS WAIVED BY THE ISSUER, THE ISSUER RECEIVES AN OPINION OF LEGAL
COUNSEL SATISFACTORY TO THE ISSUER THAT NO VIOLATION OF THE ACT OR OTHER
APPLICABLE LAWS WILL BE INVOLVED IN SUCH TRANSACTION.

 

Certificates evidencing the Shares (and shares issuable upon exercise of
Warrants and New Warrants) shall not be required to contain such legend
(A) while a registration statement covering the resale of the Shares is
effective under the Securities Act, or (B) following any sale of any such Shares
pursuant to Rule 144 of the Exchange Act (“Rule 144”), or (C) following receipt
of a legal opinion of counsel to Purchaser that the remaining Shares held by
Purchaser are eligible for resale without volume limitations or other
limitations under Rule 144.  In addition, the Company will agree to the removal
of all legends with respect to shares of New Common Stock deposited with DTC
from time to time in anticipation of sale in accordance with the volume
limitations and other limitations under Rule 144, subject to the Company’s
approval of appropriate procedures, such approval not to be unreasonably
withheld, conditioned or delayed.

 

Following the time at which such legend is no longer required (as provided
above) for certain Shares, the Company shall promptly, following the delivery by
Purchaser to the Company of a legended certificate representing such Shares,
deliver or cause to be delivered to Purchaser a certificate representing such
Shares that is free from such legend.  In the event the above legend is removed
from any of the Shares, and thereafter the effectiveness of a registration

 

43

--------------------------------------------------------------------------------


 

statement covering such Shares is suspended or the Company determines that a
supplement or amendment thereto is required by applicable securities Laws, then
the Company may require that the above legend be placed on any such Shares that
cannot then be sold pursuant to an effective registration statement or under
Rule 144 and Purchaser shall cooperate in the replacement of such legend.  Such
legend shall thereafter be removed when such Shares may again be sold pursuant
to an effective registration statement or under Rule 144.

 

The Plan shall provide, in connection with the consummation of the Plan, for GGO
to enter into an agreement with Purchaser with respect to GGO Shares and GGO
Warrants containing the same terms as provided above in this Section 6.4 but
replacing references to (A) “the Company” with GGO, (B) “New Common Stock” with
GGO Common Stock, (C) “Shares” with “GGO Shares” and (D) “Warrants” or “New
Warrants” with GGO Warrants.

 

Purchaser shall further covenant and agree in an agreement to be entered into
with GGO in connection with the Plan not to sell, transfer or dispose of (each,
a “Transfer”) (x) GGO Shares, GGO Warrants, or shares issuable upon exercise of
the GGO Warrants during the period from and after the Closing Date to the six
(6) month anniversary of the Closing Date, (y) in excess of (A) 8.25% of the GGO
Shares and (B) 8.25% of the GGO Warrants or the shares issuable upon exercise of
the GGO Warrants, in the aggregate, during the period from and after the six
(6) month anniversary of the Closing Date to the one (1) year anniversary of the
Closing Date and (z) in excess of (A) 16.5% of the GGO Shares and (B) 16.5% of
the GGO Warrants or the shares issuable upon exercise of the GGO Warrants, in
the aggregate (and taken together with any Transfers effected under clause (y)),
during the period from and after the six (6) month anniversary of the Closing
Date to the eighteen (18) month anniversary of the Closing Date.  For clarity,
Purchaser shall not be restricted from Transferring any GGO Shares, GGO
Warrants, or shares issuable upon exercise of the GGO Warrants from and after
the eighteen (18) month anniversary of the Closing Date.

 

Prior to the Closing, Purchaser shall not Transfer the Warrants or the shares of
Common Stock issuable upon exercise of the Warrants prior to the earlier of
(i) termination of this Agreement or (ii) the date the Company or any Subsidiary
of the Company (A) makes a public announcement, enters into an agreement or
files any pleading or document with the Bankruptcy Court, in each case,
evidencing its decision to support any Competing Transaction, or the Company or
any Subsidiary of the Company enters into a definitive agreement providing for a
Competing Transaction or (B) provides notice to Purchaser of its or any of its
Subsidiaries decision to enter into, or entry into, a definitive agreement
providing for a Competing Transaction.

 

Notwithstanding anything herein to the contrary (but subject to the Non-Control
Agreement), Purchaser shall be permitted to Transfer any portion or all of its
Shares, GGO Shares, the Warrants, the New Warrants, the GGO Warrants and the
shares of Common Stock or New Common Stock issuable upon exercise of the
Warrants, the New Warrants and the GGO Warrants at any time under the following
circumstances (provided, that none of Purchaser’s rights and benefits under this
Agreement shall inure to the benefit of any transferee under clause (ii) or
(iii) below):

 

44

--------------------------------------------------------------------------------


 

(i)            Transfers to any Affiliate of Purchaser, any member of Purchaser,
any Brookfield Consortium Member and any member, partner or shareholder or any
Affiliate of any Brookfield Consortium Member, in accordance with and subject to
the Designation Conditions.

 

(ii)           Transfers pursuant to a merger or tender offer or exchange offer
involving the Company in which any Person acquires more than 50% of the
outstanding Common Stock on a Fully Diluted Basis.

 

(iii)          Any bona fide mortgage, encumbrance, pledge or hypothecation of
capital stock to a financial institution in connection with any bona fide loan.

 

For the avoidance of doubt, Purchaser’s rights to designate for nomination the
Purchaser Board Designees and Purchaser GGO Board Designees pursuant to
Section 5.10 and Subscription Rights pursuant to Section 5.9 may not be
Transferred to a Person that is not a Brookfield Consortium Member.

 

Purchaser agrees to the imprinting of a legend referencing the above transfer
restrictions on any certificate evidencing the Shares or GGO Shares (and shares
issuable upon exercise of Warrants, New Warrants and GGO Warrants).  In
connection with any transfer of the Shares or GGO Shares (and shares issuable
upon exercise of Warrants, New Warrants and GGO Warrants), the Company shall
remove such legends from such certificates to the extent the transferee thereof
is not bound by such transfer restrictions.

 

SECTION 6.5         Equity Commitments; Source of Funds.

 

(a)           Without the prior written consent of the Company, prior to the
Release Date (as defined in the Escrow Agreements), except as contemplated by
Section 6.5(b) below, Purchaser shall not (i) enter into any amendments or waive
any provision of or terminate the Brookfield Equity Commitment Letter or the
Escrow Agreements or any Acceptable LC or (ii) instruct the Escrow Agent to
distribute any of the Escrow Amount to an Equity Provider pursuant to
Section 4(a)(ii) of the Escrow Agreements.

 

(b)           In the event that at any time following the execution of the
Escrow Agreements, one or more Equity Providers secures and delivers to
Purchaser an Acceptable LC in replacement for its Commitment Amount (as defined
in the applicable Escrow Agreement), Purchaser shall be entitled to amend or
terminate the applicable Escrow Agreement replaced by an Acceptable LC without
the consent of the Company.  Without the consent of the Company, Purchaser shall
not permit any amendments, waivers or terminations of any Acceptable LC.

 

(c)           Prior to the earlier to occur of the Closing and the termination
of this Agreement, Purchaser shall not dividend, distribute or otherwise
transfer or dispose of any cash or other assets other than to pay the Purchase
Price and the GGO Purchase Price and pursuant to Article II.

 

SECTION 6.6         REIT Representations and Covenants.  At such times as shall
be reasonably requested by the Company, for so long as Purchaser (or, to the
extent applicable, its Affiliates, members or Affiliates of members)
beneficially or constructively owns in excess of

 

45

--------------------------------------------------------------------------------


 

the relevant ownership limit set forth in the certificate of incorporation of
the Company of the outstanding Common Stock or New Common Stock, Purchaser shall
(and, to the extent applicable, cause its Affiliates, members or Affiliates of
members to) use reasonable best efforts to provide the Company with customary
representations and covenants, in the form attached hereto as Exhibit D which
shall, among other things, enable the Company to provide a waiver of the
ownership limit set forth in the certificate of incorporation of the Company to
Purchaser and ensure that the Company can appropriately monitor any “related
party rent” issues raised by the Warrants and the purchase of the Shares by
Purchaser, it being understood that Purchaser’s Affiliates, members or
Affiliates of members shall be required to provide such representations and
covenants only if such Person beneficially owns Common Stock or New Common Stock
in excess of the relevant ownership limit set forth in the certificate of
incorporation of the Company or any stock or other equity interest owned by such
Person in a tenant of the Company would be treated as constructively owned by
Purchaser.

 

SECTION 6.7         Non-Control Agreement.  At or prior to the Closing,
Purchaser shall enter into the Non-Control Agreement with the Company.

 

SECTION 6.8         Purchaser Formed Entities.  Purchaser Formed Entities were
formed by Purchaser solely for the purpose of engaging in the reorganization
transactions contemplated by Exhibit B hereto.  None of the Purchaser Formed
Entities has engaged in any other business activities and has conducted and will
conduct its operations prior to the Closing only as contemplated by this
Agreement, including Exhibit B.  Prior to the Closing, Purchaser shall cause the
Purchaser Formed Entities not to (i) incur any liabilities (other than as
contemplated by this Agreement) or (ii) take any action to cause any condition
to the Closing hereunder not to be satisfied.

 

SECTION 6.9         Additional Backstops.

 

(a)           The Company may, at its option, include in the Plan an offering
(the “GGP Backstop Rights Offering”) to its then-existing holders of Common
Stock of rights to purchase New Common Stock on the Effective Date in an amount
sufficient to yield to the Company aggregate net proceeds on the Effective Date
of up to $500,000,000 or such lesser amount as the Company may determine (the
“GGP Backstop Rights Offering Amount”).  In connection with the GGP Backstop
Rights Offering:

 

(i)            Purchaser and the Pershing Investors (together with the
Purchaser, the “Backstop Investors”) and the Company shall appoint a
mutually-acceptable and internationally-recognized investment bank to act as
bookrunning dealer-manager for the GGP Backstop Rights Offering (the “Dealer
Manager”) pursuant to such arrangements as they may mutually agree;

 

(ii)           the Dealer Manager will, no later than the fifth business day in
advance of the commencement of the solicitation of votes on the Plan and
offering of rights in the GGP Backstop Rights Offering (which shall not be
longer than 60 days), recommend in writing to the Backstop Investors and the
Company the number of shares of New Common Stock that may be purchased for each
share of Common Stock, the subscription price of such purchase and the other
terms for the rights offering that the Dealer Manager

 

46

--------------------------------------------------------------------------------


 

determines are reasonably likely to yield committed proceeds to the Company at
the Effective Date equal to the GGP Backstop Rights Offering Amount (it being
understood that the Dealer Manager will have no liability if it is later
determined that its good faith determination was erroneous);

 

(iii)          the Backstop Investors agree, severally but not jointly and
severally, to subscribe, or cause one or more designees to subscribe, for New
Common Stock on a pro rata basis to the extent rights are declined by holders of
Common Stock, subject to the subscription rights among the Backstop Investors
set forth in clause (iv);

 

(iv)          the Backstop Investors will have subscription rights in any such
offering allowing them to maintain their respective proportionate pro forma New
Common Stock -equivalent interests on a Fully Diluted Basis with the effect that
the Backstop Investors will be assured of the ability to acquire such number of
shares of New Common Stock as would have been available to them pursuant to
Section 5.9 had the GGP Backstop Rights Offering been made after the Closing;

 

(v)           the Backstop Investors will receive aggregate compensation in the
form of New Common Stock (whether or not the backstop commitments are utilized)
with a value equal to three percent (3%) of the GGP Backstop Rights Offering
Amount; and

 

(vi)          the amount of New Common Stock to be purchased pursuant to the GGP
Backstop Rights Offering will be subject to reduction to the extent that either
(A) the Company Board determines in its business judgment after consultation
with the Backstop Investors that it has sufficient liquidity and working capital
available to it in light of circumstances at the time and the costs and benefits
to the Company of consummation of the GGP Backstop Rights Offering or (B) the
Backstop Investors have agreed that they will provide to the Company, in lieu of
the GGP Backstop Rights Offering, the Bridge Securities contemplated in clause
(b) below.

 

(b)           The Company shall give each Backstop Investor written notice of
its estimate of the amount the Backstop Investors will be required to fund
pursuant to Section 6.9(a) no later than six (6) Business Days prior to the
Closing Date.  If each Backstop Investor agrees, the Backstop Investors shall
have two (2) Business Days from the date of receipt of such notice to notify the
Company in writing that they intend to elect to purchase from the Company in
lieu of all or part of the proceeds to be provided by the GGP Backstop Rights
Offering its pro rata portion of senior subordinated unsecured notes and/or
preferred stock instruments (at the election of the Backstop Investors) on
market terms except as provided below (the “Bridge Securities”).  The Bridge
Securities would have a final maturity date, in the case of a note, and a
mandatory redemption date, in the case of preferred stock, on the 270th day
after the Effective Date, would not require any mandatory interim cash
distributions except as contemplated in (i) below, and would yield to the
Company on the Closing Date cash proceeds (net of OID) of at least the proceeds
from the GGP Backstop Rights Offering that such Bridge Securities are intended
to replace.  The Bridge Securities would be subordinated in right of payment to
any New Debt, would have market coupon and fees, would allow for any interest
due prior to maturity to be “paid in kind” (rather than paid in cash) at the
election of the Company, would be prepayable, without any prepayment penalty or
prepayment premium, on a pro rata basis at any time, and

 

47

--------------------------------------------------------------------------------


 

would otherwise be on market terms (determined such that fair value of the
Bridge Securities as of the Effective Date is equal to par minus OID).

 

If the GGP Backstop Rights Offering is completed or the Bridge Securities are
issued:

 

(i)            unless the Backstop Investors otherwise agree, the Bridge
Securities shall be subject to mandatory prepayment on a pro rata basis out of
the proceeds of any equity or debt securities offered or sold by the Company at
any time the Bridge Securities are outstanding (other than the New Common Stock
sold to the Backstop Investors, any New Common Stock sold in the GGP Backstop
Rights Offering and the New Debt); and

 

(ii)           if the Bridge Securities are issued and not repaid on or before
the date that is thirty (30) days following the Effective Date, the Company
shall conduct a rights offering in an amount equal to the outstanding amount due
with respect to the Bridge Securities and with a pro rata backstop by each
applicable Backstop Investor on substantially the same procedure and terms
provided in clause (a) above, with such rights offering to have a subscription
period of not more than 30 days that ends no later than the 10th day prior to
the final maturity date or mandatory redemption of the Bridge Securities.

 

(c)           If the Company requests Purchaser and the Fairholme/Pershing
Investors (collectively, the “Initial Investors”), in writing, at any time prior
to fifteen (15) days before the commencement of solicitation of acceptances of
the Plan, each Initial Investor agrees that it shall, severally but not jointly
and severally, provide or cause a designee to provide its pro rata share of a
backstop for new bonds, loans or preferred stock (as determined by the Initial
Investor) in an aggregate amount equal to $1,500,000,000 less the Reinstated
Amounts, at a market rate and market commitment fees, and otherwise on terms and
conditions to be mutually agreed among the Initial Investors and the Company. 
Any such notice shall be revocable by the Company in its sole discretion.  The
new bonds, loans or preferred stock would require no mandatory interim cash
principal payments prior to the third anniversary of issuance (unless funded
from committed junior indebtedness or junior preferred stock), and would yield
proceeds to the Company on the Closing Date net of OID of at least
$1,500,000,000 less the Reinstated Amounts.  Any Initial Investor may at any
time designate in writing one or more financial institutions with a corporate
investment grade credit rating (from S&P or Moody’s) to make a substantially
similar undertaking as that provided herein and, upon the receipt of such an
undertaking by the Company in form and substance reasonably satisfactory to the
Company, such Initial Investor shall be released from its obligations under this
Agreement, the Fairholme Agreement or the Pershing Agreement, as applicable.

 

(d)           For the purposes of Section 6.9(a) and Section 6.9(b), the “pro
rata share” or “pro rata basis” of each Backstop Investor shall be determined in
accordance with the maximum number of shares of New Common Stock each Backstop
Investor has committed to purchase at Closing pursuant to the Pershing Agreement
or this Agreement, as applicable, as of the date hereof, in relation to the
aggregate maximum number of shares of New Common Stock all Backstop Investors
have committed to purchase at Closing pursuant to the Pershing Agreement or this
Agreement, as applicable, as of the date hereof.  For the purposes of
Section 6.9(c), the

 

48

--------------------------------------------------------------------------------


 

“pro rata share” or “pro rata basis” of each Initial Investor shall be
determined in accordance with the maximum number of shares of New Common Stock
each Initial Investor has committed to purchase at Closing pursuant to the
Fairholme/Pershing Agreements or this Agreement, as applicable, as of the date
hereof, but excluding any shares of New Common Stock the Backstop Investors have
committed to purchase pursuant to this Section 6.9.

 

(e)           Section 6.9(a) and Section 6.9(b) shall terminate automatically
without any action by any party upon entry of an order of the Bankruptcy Court
approving the termination fee and expense reimbursement set forth in that
certain Stock Purchase Agreement, dated as of July 8, 2010, by and between the
Company and Teacher Retirement System of Texas, as to which order the time to
appeal or petition for writ of certiorari shall have expired or if an appeal
shall have been sought, such order shall have been affirmed by the highest court
to which such order was appealed without modification of such order.

 

ARTICLE VII

 

CONDITIONS TO THE OBLIGATIONS OF PURCHASER

 

SECTION 7.1         Conditions to the Obligations of Purchaser.  The obligation
of Purchaser to purchase the Shares and the GGO Shares pursuant to this
Agreement on the Closing Date are subject to the satisfaction (or waiver (to the
extent permitted by applicable Law) by Purchaser) of the following conditions as
of the Closing Date:

 

(a)           No Injunction.  No judgment, injunction, decree or other legal
restraint shall prohibit the consummation of the Plan or the transactions
contemplated by this Agreement.

 

(b)           Regulatory Approvals; Consents.  All permits, consents, orders,
approvals, waivers, authorizations or other permissions or actions of third
parties and Governmental Entities required for the consummation of the
transactions contemplated by this Agreement and the Plan shall have been made or
received, as the case may be, and shall be in full force and effect, except for
those permits, consents, orders, approvals, waivers, authorizations or other
permissions or actions the failure of which to make or receive would not
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect (it being agreed that any permit, consent, order, approval,
waiver, authorization or other permission or action in respect of any Identified
Asset for which any of the alternatives in Section 2.1(a) shall have been
employed shall be deemed hereunder to have been made or received, as the case
may be, and in full force and effect).

 

(c)           Representations and Warranties and Covenants.  Except for changes
permitted or contemplated by this Agreement or the Plan Summary Term Sheet, each
of (i) the representations and warranties of the Company contained in
Section 3.1, Section 3.2, Section 3.3, Section 3.5, Section 3.20(a) (except for
such inaccuracies in Section 3.20(a) caused by sales, purchases or transfers of
assets which have been effected in accordance with, subject to the limitations
contained in, and not otherwise prohibited by, the terms and conditions in this
Agreement, including, without limitation, this Article VII) and Section 3.23
shall be true and correct at and as of the Closing Date as if made at and as of
the Closing Date (except for representations and warranties made as of a
specific date, which shall be true and correct only as

 

49

--------------------------------------------------------------------------------


 

of such specific date), (ii) the representations and warranties of the Company
contained in Section 3.4 shall be true and correct (except for de minimis
inaccuracies) at and as of the Closing Date as if made at and as of the Closing
Date (except for representations and warranties made as of a specific date,
which shall be true and correct (except for de minimis inaccuracies) only as of
such specific date) and (iii) the other representations and warranties of the
Company contained in this Agreement, disregarding all qualifications and
exceptions contained therein relating to “materiality” or “Material Adverse
Effect”, shall be true and correct at and as of the Closing Date as if made at
and as of the Closing Date (except for representations and warranties made as of
a specified date, which shall be true and correct only as of the specified
date), except for such failures to be true and correct that, individually or in
the aggregate, would not reasonably be expected to have a Material Adverse
Effect (it being agreed that the condition in this subclause (iii) as it relates
to undisclosed liabilities of the Company and its Subsidiaries comprised of
Indebtedness shall be deemed to be satisfied if the condition in
Section 7.1(p) is satisfied.  In addition, for purposes of this
Section 7.1(c) as it relates to Section 3.20(b) of this Agreement, the reference
to “DIP Loan” in clause (i) of such Section 3.20(b) shall be deemed to refer to
that certain Senior Secured Debtor in Possession Credit, Security and Guaranty
Agreement, dated as of July 23, 2010, by and among the Company, GGP Limited
Partnership, the lenders party thereto, Barclays Capital, as the Sole Arranger,
Barclays Bank PLC, as the Administrative Agent and Collateral Agent, and the
guarantors party thereto (the “New DIP Agreement”).  The Company shall have
complied in all material respects with all of its obligations under this
Agreement, provided that with respect to its obligations under Section 5.14(a),
Section 5.14(b) (to the extent applicable) and Section 5.14(c) hereof, the
Company shall have complied therewith in all respects.  The Company shall have
provided to Purchaser a certificate delivered by an executive officer of the
Company, acting in his or her official capacity on behalf of the Company, to the
effect that the conditions in this clause (c) and the immediately following
clause (d) have been satisfied as of the Closing Date and Purchaser shall have
received such other evidence of the conditions set forth in this Section 7.1 as
it shall reasonably request.

 

(d)           No Material Adverse Effect.  Since the date of this Agreement,
there shall not have occurred any event, fact or circumstance, that has had or
would reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect.

 

(e)           Plan and Confirmation Order.  The Plan, in form and substance
satisfactory to Purchaser, shall have been confirmed by the Bankruptcy Court by
order in form and substance satisfactory to Purchaser (the “Confirmation
Order”), which Confirmation Order shall be in full force and effect (without
waiver of the 14 day period set forth in Bankruptcy Rule 3020(e)) as of the
Effective Date and shall not be subject to a stay of effectiveness.

 

(f)            Disclosure Statement.  The Disclosure Statement, in form and
substance acceptable to Purchaser, shall have been approved by order of the
Bankruptcy Court in form and substance satisfactory to Purchaser (the
“Disclosure Statement Order”).

 

(g)           Conditions to Confirmation.  The conditions to confirmation and
the conditions to the Effective Date of the Plan, including the consummation of
the transactions contemplated by Exhibit B, shall have been satisfied or waived
in accordance with the Plan and the Reorganized Company Organizational Documents
as set forth in the Plan shall be in effect.

 

50

--------------------------------------------------------------------------------


 

(h)           GGO.  The GGO Share Distribution and the issuance by GGO of the
GGO Warrants shall have occurred in accordance with this Agreement.  In
connection with the implementation of the GGO Share Distribution, (i) the
Company shall have provided Purchaser with reasonable access to all relevant
information and consulted and cooperated in good faith with Purchaser and the
GGO Representative with respect to the contribution of the Identified Assets to
GGO in accordance with Section 2.1(a), and (ii) all actions taken by the Company
and its Subsidiaries related thereto and all documentation related to the
formation and organization of GGO, the implementation of the GGO Share
Distribution, to separate the business of the Company and GGO and other
intercompany arrangements between the Company and GGO, in each case, shall be
reasonably satisfactory to Purchaser and shall be in full force and effect.

 

(i)            GGO Common Stock.  GGO shall not have issued and outstanding on a
Fully Diluted Basis immediately following the Closing more than the GGO Common
Share Amount of shares of GGO Common Stock (plus (A) an aggregate 5,250,000
shares issuable to the Purchaser and the Fairholme/Pershing Investors pursuant
to this Agreement and the Fairholme/Pershing Agreements, (B) such shares of GGO
Common Stock issuable upon exercise of the GGO Warrants pursuant to Section 5.2,
(C) such shares of GGO Common Stock issuable upon the exercise of warrants that
may be issued to the Fairholme/Pershing Investors pursuant to the
Fairholme/Pershing Agreements).

 

(j)            Valid Issuance.  The Shares, Warrants, New Warrants and GGO
Warrants and the GGO Shares shall be validly issued to Purchaser (against
payment therefor in the case of the Shares and the GGO Shares).  The Company and
GGO shall have executed and delivered the warrant agreement for each of the New
Warrants and the GGO Warrants, together with such other customary documentation
as Purchaser may reasonably request in connection with such issuance; each
warrant agreement shall be in full force and effect and neither the Company nor
GGO shall be in breach of any representation, warranty, covenant or agreement
thereunder in any material respect.

 

(k)           No Legal Impediment to Issuance.  No action shall have been taken
and no statute, rule, regulation or order shall have been enacted, adopted or
issued by any federal, state or foreign governmental or regulatory authority
that prohibits the issuance or sale of, pursuant to this Agreement, the Shares,
the issuance of Warrants, New Warrants, GGO Shares, GGO Warrants, the issuance
of New Common Stock upon exercise of the New Warrants or the issuance of GGO
Common Stock upon exercise of the GGO Warrants; and no injunction or order of
any federal, state or foreign court shall have been issued that prohibits the
issuance or sale, pursuant to this Agreement, of the Shares, the GGO Shares, the
Warrants, New Warrants, GGO Warrants, the issuance of New Common Stock upon
exercise of the New Warrants or the issuance of GGO Common Stock upon exercise
of the GGO Warrants.

 

(l)            Registration Rights Agreements.  Each of the Company and GGO
shall have entered into a registration rights agreement with Purchaser with
respect to all registrable securities issued to or held by Purchaser or any
Brookfield Consortium Member from time to time in a manner that permits the
registered offering of securities pursuant to such methods of sale as Purchaser
may reasonably request from time to time.  Each registration rights agreement
shall provide for (i) an unlimited number of shelf registration demands on
Form S-3 to the extent that the Company or GGO, as applicable, is then permitted
to file a registration statement on

 

51

--------------------------------------------------------------------------------


 

Form S-3, (ii) if the Company or GGO, as applicable, is not eligible to use
Form S-3, the filing by the Company or GGO, as applicable, of a registration
statement on Form S-1 or Form S-11, as applicable, and the Company or GGO, as
applicable, using its reasonable best efforts to keep such registration
statement continuously effective; (iii) piggyback rights not less favorable than
those provided in the Warrant Agreement; (iv) with respect to the Company,
underwritten offerings during the term of the registration rights agreement, but
not more than one (1) underwritten offering in any 12-month period during the
three (3) year period following the Closing Date and not more than two
(2) underwritten offerings in any 12-month period thereafter, provided that in
no event shall the Company be required to effect more than three
(3) underwritten offerings in the aggregate in any 12-month period at the
request of Purchaser and the Other Sponsors and, with respect to GGO, at least
three underwritten offerings during the term of the registration rights
agreement, but not more than one in any 12-month period; (v) “black-out” periods
not less favorable than those provided in the Warrant Agreement; (vi) “lock-up”
agreements by the Company or GGO, as applicable, to the extent requested by the
managing underwriter in any underwritten public offering requested by Purchaser
consistent with those provided in the Warrant Agreement (it being understood
that the registration rights agreement will include procedures, reasonably
acceptable to Purchaser and the Company, designed to ensure that the total
number of days that the Company or GGO, as applicable, may be subject to a
lock-up shall not, in the aggregate after taking into account any applicable
lock-up periods resulting from registration rights agreements between the
Company or GGO, as applicable, and the Fairholme/Pershing Investors, exceed 120
days in any 365-day period); (vii) to the extent that Purchaser and any
Brookfield Consortium Member in the aggregate hold in excess of 20% of the New
Common Stock or GGO Common Stock, as applicable, on a fully diluted basis at the
time of an underwritten public offering by the Company or GGO, as applicable,
Purchaser and such Brookfield Consortium Member will agree to a 60-day customary
lock up to the extent requested by the managing underwriter; and (viii) other
terms and conditions reasonably acceptable to Purchaser.  The registration
rights agreement shall be in full force and effect and neither the Company nor
GGO shall be in breach of any representation, warranty, covenant or agreement
thereunder in any material respect.

 

(m)          Listing.  The Shares shall be authorized for listing on the NYSE,
subject to official notice of issuance, and the shares of New Common Stock
issuable upon exercise of the New Warrants shall be eligible for listing on the
NYSE.  The GGO Shares shall be authorized for listing on a U.S. national
securities exchange, subject to official notice of issuance, and the shares of
GGO Common Stock issuable upon exercise of the GGO Warrants shall be eligible
for listing on a U.S. national securities exchange.

 

(n)           Liquidity.  The Company shall have, on the Effective Date and
after giving effect to the use of proceeds from Capital Raising Activities
permitted under this Agreement and the issuance of the Shares, and the payment
and/or reserve for all allowed and disputed claims under the Plan, transaction
fees and other amounts required to be paid in cash or Shares under the Plan as
contemplated by the Plan Summary Term Sheet, an aggregate amount of not less
than $350,000,000 of Proportionally Consolidated Unrestricted Cash (the
“Liquidity Target”) plus the net proceeds of the Additional Financings and the
aggregate principal amount of the Anticipated Debt Paydowns (or such higher
number as may be agreed to by Purchaser and the Company) plus the excess, if
any, of (A) the aggregate principal amount of New Debt and the Reinstated
Amounts over (B) $1,500,000,000.

 

52

--------------------------------------------------------------------------------


 

(o)           Board of Directors.  Three persons designated by Purchaser
pursuant to Section 5.10(a) shall have been duly appointed to the Company Board
and one person designated by Purchaser pursuant to Section 5.10(b) shall have
been duly appointed to the GGO Board.

 

(p)           Debt of the Company.  Immediately following the Closing after
giving effect to the Plan, the aggregate outstanding Proportionally Consolidated
Debt shall not exceed $22,250,000,000 in the aggregate minus (i) the amount of
Proportionally Consolidated Debt attributable to assets sold, returned,
abandoned, conveyed, transferred or otherwise divested during the period between
the date of this Agreement through the Closing and minus (ii) the excess, if
any, of $1,500,000,000 over the aggregate principal amount of new Unsecured
Indebtedness incurred after the date of this Agreement and on or prior to the
Closing Date for cash (“New Debt”) and the aggregate principal amount of any
Debt under the Rouse Bonds or the Exchangeable Notes that is reinstated under
the Plan (such amounts reinstated, the “Reinstated Amounts”) minus (iii) the
amount of Proportionally Consolidated Debt attributable to Identified Assets
contributed to GGO pursuant to Section 2.1(a), minus (iv) the amount of
Proportionally Consolidated Debt attributable to assets other than Identified
Assets contributed to GGO pursuant to Section 2.1(a) minus (v) the principal
and/or liquidation preference of the TRUPS and the UPREIT Units not reinstated,
plus (vi) in the event the Closing occurs prior to September 30, 2010, the
amount of scheduled amortization on Proportionally Consolidated Debt (other than
Corporate Level Debt) from the Closing Date to September 30, 2010 that otherwise
would have been paid by September 30, 2010, minus (vii) in the event the Closing
occurs on or after September 30, 2010, the amount of actual amortization paid on
Proportionally Consolidated Debt (other than Corporate Level Debt) from
September 30, 2010 to the Closing Date, plus (viii) (A) the excess of the
aggregate principal amount of new Debt incurred to refinance existing Debt in
accordance with Section 7.1(r)(vii) hereof over the principal amount of the Debt
so refinanced and (B) new Debt incurred to finance unencumbered Company
Properties and Non-Controlling Properties after the date of this Agreement and
on or prior to the Closing (such amounts contemplated by clauses (A) and
(B) collectively, the “Additional Financing”) plus (ix) the amount of other
principal paydowns, writedowns and resulting impact on amortization (or payments
in the anticipated amortization schedule with respect to Fashion Show Mall
(Fashion Show Mall LLC), The Shoppes at the Palazzo and Oakwood Shopping Center
(Gretna, LA)) currently anticipated to be made by the Company in connection with
refinancings, or completion of negotiations in respect of its property level
Debt which the Company determines in good faith are not actually required to be
made prior to Closing (“Anticipated Debt Paydowns”) plus (x) the excess, if any,
of (A) the aggregate principal amount of New Debt and the Reinstated Amounts
over (B) $1,500,000,000 plus (xi) the aggregate amount of the Bridge Notes (as
defined in the Pershing Agreement) issued pursuant to Section 1.4 of the
Pershing Agreement (and the parties agree that such Bridge Notes shall not be
included in the calculation of Closing Date Net Debt or Closing Date Net Debt
W/O Reinstatement Adjustment).

 

(q)           Outstanding Common Stock.  The number of issued and outstanding
shares of New Common Stock on a Fully Diluted Basis (including the Shares) shall
not exceed the Share Cap Number.  The “Share Cap Number” means 1,104,683,256
plus the number of shares (if any) issued to settle or otherwise satisfy Hughes
Heirs Obligations, plus up to 65,000,000 shares of New Common Stock issued in
Liquidity Equity Issuances, plus the shares of New Common Stock issuable upon
the exercise of the New Warrants, plus the shares of New Common Stock issuable
upon the exercise of those certain warrants issued to the Fairholme/Pershing
Investors

 

53

--------------------------------------------------------------------------------


 

pursuant to the Fairholme/Pershing Agreements, plus the number of shares of
Common Stock issued as a result of the exercise of employee stock options to
purchase Common Stock outstanding on the date hereof, plus, in the event shares
of New Common Stock are issued pursuant to Section 6.9, the difference between
(i) the number of shares of New Common Stock issued to existing holders of
Common Stock and the Initial Investors, in each case, pursuant to Section 6.9)
minus (ii) 50,000,000 shares of New Common Stock, minus the number of Put Shares
(as defined in the Pershing Agreement) under the Pershing Agreement (which shall
not be considered Share Equivalents for purposes of this calculation); provided,
that if Indebtedness under the Rouse Bonds or the Exchangeable Notes is
reinstated under the Plan, or the Company shall have incurred New Debt, or
between the date of this Agreement and the Closing Date the Company shall have
sold for cash real property assets outside of the ordinary course of business
(“Asset Sales”), the Share Cap Number shall be reduced by the quotient (rounded
up to the nearest whole number) obtained by dividing (x) the sum of (a) the
lesser of (I) $1,500,000,000 and (II) the sum of Reinstated Amounts and the net
cash proceeds to the Company from the issuance of New Debt, and (b) the net cash
proceeds to the Company from Asset Sales in excess of $150,000,000 by (y) the
Per Share Purchase Price.

 

(r)            Conduct of Business.  The following shall be true in all material
respects as of the Closing Date:

 

Except as otherwise expressly provided or permitted, or contemplated, by this
Agreement or the Plan Summary Term Sheet (including, without limitation, in
connection with implementing the matters contemplated by Article II hereof) or
any order of the Bankruptcy Court in effect on the date of the Agreement, during
the period from the date of this Agreement to the Closing, the following actions
shall not have been taken without the prior written consent of Purchaser (which
consent Purchaser agrees shall not be unreasonably withheld, conditioned or
delayed):

 

(i)            the Company shall not have (A) declared, set aside or paid any
dividends on, or made any other distributions in respect of, any of the
Company’s capital stock (other than dividends required to retain REIT status or
to avoid the imposition of entity level taxes), (B) split, combined or
reclassified any of its capital stock or issued or authorized the issuance of
any other securities in respect of, in lieu of or in substitution for its
capital stock, or (C) purchased, redeemed or otherwise acquired (other than as
set forth on Section 7.1(r)(i) of the Company Disclosure Letter or pursuant to
Company Benefit Plans) any shares of its capital stock or any rights, warrants
or options to acquire any such shares;

 

(ii)           the Company shall not have amended the Company’s certificate of
incorporation or bylaws other than to increase the authorized shares of capital
stock;

 

(iii)          neither the Company nor any of its Subsidiaries shall have
acquired or agreed to acquire by merging or consolidating with, or

 

54

--------------------------------------------------------------------------------


 

by purchasing a substantial portion of the stock, or other ownership interests
in, or substantial portion of assets of, or by any other manner, any business or
any corporation, partnership, association, joint venture, limited liability
company or other entity or division thereof except (A) in the ordinary course of
business, (B) for transactions with respect to joint ventures existing on the
date hereof valued at less than $10,000,000 or (C) for transactions valued at
less than $10,000,000 in the aggregate;

 

(iv)          none of the Company Properties, Non-Controlling Properties or
Identified Assets shall have been sold or otherwise transferred, except, (A) in
the ordinary course of business, (B) to a wholly owned Subsidiary of the Company
(which Subsidiary shall be subject to the same restrictions under this
subsection (iv)), and (C) for sales or other transfers, the net proceeds of
which shall not exceed $1,000,000,000 in the aggregate, when taken together with
all such sales and other transfers of Company Properties, Non-Controlling
Properties and Identified Assets (the “Sales Cap”); provided that the Sales Cap
shall not apply with respect to sales or transfers of Identified Assets to the
extent the same shall have been consummated in accordance with the express terms
and conditions set forth in Article II hereof;

 

(v)           [Intentionally Omitted]

 

(vi)          none of the Company or any of its Subsidiaries shall have issued,
delivered, granted, sold or disposed of any Equity Securities (other than
(A) issuances of shares of Common Stock issued pursuant to, and in accordance
with, Section 7.1(u), but subject to Section 7.1(q), (B) pursuant to the Equity
Exchange, (C) the issuance of shares pursuant to the exercise of employee stock
options issued pursuant to the Company Option Plans, (D) as set forth on
Section 7.1(u) of the Company Disclosure Letter), or (E) the issuance of shares
to existing holders of Common Stock and the Backstop Investors, in each case,
pursuant to Section 6.9);

 

(vii)         none of the Company Properties or Identified Assets shall have
been mortgaged, or pledged, nor shall the owner or lessee thereof have granted a
lien, mortgage, pledge, security interest, charge, claim or other Encumbrance
relating to debt obligations of any kind or nature on, or otherwise encumbered,
any Company Property or Identified Assets except in the ordinary course of
business consistent with past practice, other than encumbrances of Company
Properties or Identified Assets of Debtors in connection with (A) a
restructuring of existing indebtedness for borrowed money related to any such
Company Property or Identified Asset with the existing lender(s) thereof or
(B) a refinancing of existing

 

55

--------------------------------------------------------------------------------


 

indebtedness for borrowed money related to any Company Property or Identified
Asset in an amount not to exceed $300,000,000 (the “Refinance Cap”), provided
that (x) the Refinance Cap shall not apply to a refinancing of the existing
first lien indebtedness secured by the Fashion Show Mall, (y) in the event that
a refinancing is secured by mortgages, deeds of trust, deeds to secure debt or
indemnity deeds of trust encumbering multiple Company Properties and Identified
Assets, the proceeds of such refinancing shall not exceed an amount equal to the
Refinance Cap multiplied by the number of Company Properties and Identified
Assets so encumbered, and (z) in connection with refinancing the indebtedness of
a Company Property or Identified Asset owned by a Joint Venture, the Refinance
Cap shall apply with respect to the aggregate share of such indebtedness which
is allocable to, or guaranteed by (but without duplication), the Company and/or
its Subsidiaries;

 

(viii)        none of the Company or any of its Subsidiaries shall have
undertaken any capital expenditure that is out of the ordinary course of
business consistent with past practice and material to the Company and its
Subsidiaries taken as a whole, except as contemplated in the Company’s business
plan for fiscal year 2010 adopted by the board of directors of the Company prior
to the date hereof; or

 

(ix)           the Company shall not have changed any of its methods, principles
or practices of financial accounting in effect, other than as required by GAAP
or regulatory guidelines (and except to implement purchase accounting and/or
“fresh start” accounting if the Company elects to do so).

 

(s)           REIT Opinion.  Purchaser shall have received an opinion of
Arnold & Porter LLP, dated as of the Closing Date, substantially in the form
attached hereto as Exhibit J, that the Company (x) for all taxable years
commencing with the taxable year ended December 31, 2005 through December 31,
2009, has been subject to taxation as a REIT and (y) has operated since
January 1, 2010 to the Closing Date in a manner consistent with the requirements
for qualification and taxation as a REIT.

 

(t)            Non-Control Agreement.  The Company shall have entered into the
Non-Control Agreement with Purchaser.  The Non-Control Agreement shall be in
full force and effect and the Company shall not be in breach of any
representation, warranty, covenant or agreement thereunder in any material
respect.

 

(u)           Issuance or Sale of Common Stock.  Neither the Company nor any of
its Subsidiaries shall have issued or sold any shares of Common Stock (or
securities, warrants or options that are convertible into or exchangeable or
exercisable for, or linked to the performance of, Common Stock) (other than
(A) pursuant to the Equity Exchange, (B) the issuance of shares

 

56

--------------------------------------------------------------------------------


 

pursuant to the exercise of employee stock options issued pursuant to the
Company Option Plans, (C) as set forth on Section 7.1(u) of the Company
Disclosure Letter or (D) the issuance of shares to existing holders of Common
Stock and the Backstop Investors, in each case, pursuant to Section 6.9), unless
(1) the purchase price (or, in the case of securities that are convertible into
or exchangeable or exercisable for, or linked to the performance of, Common
Stock, the conversion, exchange or exercise price) shall not be less than $10.00
per share (net of all underwriting and other discounts, fees and any other
compensation; provided, that for purposes hereof, payments to the Fairholme
Investors or the Pershing Investors in accordance with Section 1.4 of the
Fairholme Agreement or the Pershing Agreement, respectively, shall not be
considered a discount, fee or other compensation), (2) following such issuance
or sale, (x) no Person (other than (i) Purchaser, Brookfield Consortium Members,
the Fairholme/Pershing Investors and their respective Affiliates and (ii) any
institutional underwriter or initial purchaser acting in an underwriter capacity
in an underwritten offering) shall, after giving effect to such issuance or
sale, beneficially own more than 10% of the Common Stock of the Company on a
Fully Diluted Basis, and (y) no four Persons (other than Purchaser, Brookfield
Consortium Members, the Fairholme/Pershing Investors and their respective
Affiliates) shall, after giving effect to such issuance or sale, beneficially
own more than thirty percent (30%) of the Common Stock on a Fully Diluted Basis;
provided, that this clause (2) shall not be applicable to any conversion or
exchange of claims against the Debtors into New Common Stock pursuant to the
Plan; provided, further, that subclause (y) of this clause (2) shall not be
applicable with respect to any Person listed on Exhibit N and (3) Purchaser
shall have been offered the right to purchase up to 15% of such shares of Common
Stock (or securities, warrants or options that are convertible into or
exchangeable or exercisable for Common Stock) on terms otherwise consistent with
Section 5.9 (except the provisions of such Section 5.9 with respect to issuances
contemplated by this Section 7.1(u) shall apply from the date of this Agreement)
(provided that the right described in this clause (3) shall not be applicable to
the issuance of shares or warrants contemplated by the Fairholme/Pershing
Agreements, or any conversion or exchange of debt or other claims into equity in
connection with the Plan).

 

(v)           Hughes Heirs Obligations.  The Hughes Heirs Obligations shall have
been determined by order of the Bankruptcy Court entered on or prior to the
Effective Date (which order may be the Confirmation Order or another order
entered by the Bankruptcy Court) and satisfied in accordance with the terms of
the Plan.  For the avoidance of doubt, to the extent that holders of Hughes
Heirs Obligations or other Claims against or interests in the Debtors arising
under or related to the Hughes Agreement receive any consideration in respect of
such obligations, Claims or interests under the Plan, there shall be no
reduction in the number of shares of New Common Stock or GGO Common Stock
otherwise to have been distributed on the Effective Date under the Plan in the
Equity Exchange or the GGO Share Distribution, as applicable.

 

(w)          GGO Promissory Note.  The GGO Promissory Note, if any, shall have
been issued by GGO (or one of its Subsidiaries, provided that the GGO Promissory
Note is guaranteed by GGO) in favor of the Operating Partnership.

 

57

--------------------------------------------------------------------------------


 

ARTICLE VIII

 

CONDITIONS TO THE OBLIGATIONS OF THE COMPANY

 

SECTION 8.1         Conditions to the Obligations of the Company.  The
obligation of the Company to issue the Shares and the obligation of GGO to issue
the GGO Shares pursuant to this Agreement on the Closing Date are subject to the
satisfaction (or waiver by the Company) of the following conditions as of the
Closing Date:

 

(a)           No Injunction.  No judgment, injunction, decree or other legal
restraint shall prohibit the consummation of the Plan or the transactions
contemplated by this Agreement.

 

(b)           Regulatory Approvals; Consents.  All permits, consents, orders,
approvals, waivers, authorizations or other permissions or actions of third
parties and Governmental Entities required for the consummation of the
transactions contemplated by this Agreement and the Plan shall have been made or
received, as the case may be, and shall be in full force and effect, except for
those permits, consents, orders, approvals, waivers, authorizations or other
permissions or actions the failure of which to make or receive would not
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect.

 

(c)           Representations and Warranties and Covenants.  Each of (i) the
representations and warranties of Purchaser contained in Section 4.1,
Section 4.2, Section 4.3, and Section 4.12 in this Agreement shall be true and
correct at and as of the Closing Date as if made at and as of the Closing Date
(except for representations and warranties made as of a specific date, which
shall be true and correct only as of such specific date), and (ii) the other
representations and warranties of Purchaser contained in this Agreement,
disregarding all qualifications and exceptions contained therein relating to
“materiality”, shall be true and correct at and as of the date of this Agreement
and at and as of the Closing Date as if made at and as of the Closing Date
(except for representations and warranties made as of a specified date, which
shall be true and correct only as of the specified date), except for such
failures to be true and correct that, individually or in the aggregate, would
not reasonably be expected to have a material adverse effect on the ability of
Purchaser to consummate the transactions contemplated by this Agreement. 
Purchaser shall have complied in all material respects with all of its
obligations under this Agreement.  Purchaser shall have provided to the Company
a certificate delivered by an executive officer of the managing member of
Purchaser, acting in his or her official capacity on behalf of Purchaser, to the
effect that the conditions in this clause (c) have been satisfied as of the
Closing Date.

 

(d)           Plan and Confirmation Order.  The Plan shall have been confirmed
by the Bankruptcy Court by order, which order shall be in full force and effect
and not subject to a stay of effectiveness.

 

(e)           Conditions to Confirmation.  The conditions to confirmation and
the conditions to the Effective Date of the Plan shall have been satisfied or
waived in accordance with the Plan.

 

(f)            GGO.  The GGO Share Distribution shall have occurred.

 

58

--------------------------------------------------------------------------------


 

(g)           No Legal Impediment to Issuance.  No action shall have been taken
and no statute, rule, regulation or order shall have been enacted, adopted or
issued by any federal, state or foreign governmental or regulatory authority
that prohibits the issuance or sale of, pursuant to this Agreement, the Shares,
the issuance of Warrants, New Warrants, GGO Shares, GGO Warrants, the issuance
of New Common Stock upon exercise of the New Warrants or the issuance of GGO
Common Stock upon exercise of the GGO Warrants; and no injunction or order of
any federal, state or foreign court shall have been issued that prohibits the
issuance or sale, pursuant to this Agreement, of the Shares, the GGO Shares, the
Warrants, the New Warrants, GGO Warrants, the issuance of New Common Stock upon
exercise of the New Warrants or the issuance of GGO Common Stock upon exercise
of the GGO Warrants.

 

(h)           Reorganization Opinion.  The Company shall have received an
opinion of Weil, Gotshal & Manges LLP, dated as of the Closing Date, in form and
substance reasonably satisfactory to the Company, substantially to the effect
that, on the basis of the facts, representations and assumptions set forth in
such opinion, the exchange of Common Stock for New Common Stock in the Equity
Exchange should be treated as a reorganization within the meaning of
Section 368(a) of the Code.  In rendering such opinion, Weil, Gotshal & Manges
LLP may require and rely upon representations and covenants made by the parties
to this Agreement.

 

(i)            IRS Ruling.  The Company shall have obtained a favorable written
ruling from the United States Internal Revenue Service confirming the
qualification of the GGO Share Distribution and the prerequisite internal
spin-offs each as a “tax free spin-off” under the Code.

 

(j)            Funding.  Purchaser shall have paid to the Company and GGO, as
applicable, all amounts payable by Purchaser under Article I and Article II of
this Agreement, by wire transfer of immediately available funds to such account
or accounts as shall have been designated in writing by the Company at least
three (3) Business Days prior to the Closing Date.

 

(k)           REIT Matters.  The representations and covenants set forth on
Exhibit D in respect of Purchaser and, to the extent applicable, its Affiliates,
members, Affiliates of members or designees, shall be true and correct in all
material respects as of the Closing Date as if made at and as of the Closing
Date, it being understood that Purchaser’s Affiliates, members or Affiliates of
members shall be required to provide such representations and covenants only if
such Person beneficially owns Common Stock or New Common Stock in excess of the
relevant ownership limit set forth in the certificate of incorporation of the
Company or any stock or other equity interest owned by such Person in a tenant
of the Company would be treated as constructively owned by Purchaser.

 

(l)            Non-Control Agreement.  Purchaser shall have entered into the
Non-Control Agreement with the Company.  The Non-Control Agreement shall be in
full force and effect and Purchaser shall not be in breach of any
representation, warranty, covenant or agreement thereunder in any material
respect.

 

(m)          GGO Promissory Note.  The GGO Promissory Note, if any, shall have
been issued by GGO (or one of its Subsidiaries, provided that the GGO Promissory
Note is guaranteed by GGO) in favor of the Operating Partnership.

 

59

--------------------------------------------------------------------------------


 

ARTICLE IX

 

INDEMNIFICATION

 

SECTION 9.1         Indemnification.

 

(a)           Subject to Section 9.1(b), the Company shall indemnify and hold
harmless Purchaser, its members and partners and their respective Affiliates,
officers, directors, employees, agents, advisors and controlling persons (each
an “Indemnified Person”), from and against any and all losses, claims, damages,
liabilities and reasonable expenses to which any such Indemnified Person may
become subject, in each case, to the extent arising solely and directly out of
any claim, challenge, litigation, investigation or proceeding initiated by a
third party with respect to cooperation and assistance provided by Purchaser to
the Company pursuant to Section 5.3(a) of this Agreement (but, for the avoidance
of doubt, not other transactions relating to the Plan), and to reimburse such
Indemnified Persons for any reasonable legal or other out-of-pocket expenses as
they incur in connection with investigating, responding to or defending any of
the foregoing.  Notwithstanding the foregoing or anything to the contrary, the
Company will not be responsible to indemnify or reimburse any Indemnified Person
for anything resulting from willful misconduct or gross negligence of any
Indemnified Person.

 

(b)           Promptly after receipt by an Indemnified Person of notice of the
commencement of any claim, litigation, investigation or proceeding for which
indemnification is provided pursuant to this Agreement (“Proceedings”),
Purchaser shall, if a claim is to be made hereunder against the Company in
respect thereof, notify the Company in writing of the commencement thereof;
provided that the omission so to notify the Company shall not relieve it from
any liability that it may have hereunder except to the extent it has been
materially prejudiced by such failure.  In case any such Proceedings are brought
against any Indemnified Person, the Company shall be entitled to participate
therein, and, to the extent that it may elect by written notice delivered to
Purchaser, to assume the defense thereof, with counsel reasonably satisfactory
to Purchaser, provided that if the defendants in any such Proceedings include
both such Indemnified Person and the Company and such Indemnified Person shall
have reasonably concluded based on the advice of outside counsel that there are
legal defenses available to it that are different from or additional to those
available to the Company such that representation by counsel for the Company
would involve a material conflict of interest, such Indemnified Persons shall
have the right to select separate counsel to assert such legal defenses and to
otherwise participate in the defense of such Proceedings on behalf of such
Indemnified Person.  The Company shall not be liable to any Indemnified Person
for legal expenses incurred by such Indemnified Person in connection with the
defense of any Proceeding unless (i) such Indemnified Person shall have employed
separate counsel in connection with the assertion of legal defenses in
accordance with the proviso to the preceding sentence (it being understood,
however, that the Company shall not be liable under either this (i) or the
following clause (ii) for the expenses of more than one separate counsel
representing the Indemnified Persons who are parties to such Proceedings) or
(ii) the Company shall not have employed counsel reasonably satisfactory to
Purchaser to represent such Indemnified Person within a reasonable time after
notice of commencement of the Proceedings.

 

60

--------------------------------------------------------------------------------


 

(c)           The Company shall not be liable for any settlement of any
Proceedings effected without its written consent (which consent shall not be
unreasonably withheld).  If any settlement of any Proceeding is consummated with
the written consent of the Company or if there is a final judgment for the
plaintiff in any such Proceedings, the Company agrees to indemnify and hold
harmless each Indemnified Person from and against any and all losses, claims,
damages, liabilities and expenses by reason of such settlement or judgment in
accordance with, and subject to the limitations of, the provisions of this
Article IX.  The Company shall not, without the prior written consent of an
Indemnified Person (which consent shall not be unreasonably withheld), effect
any settlement of any pending or threatened Proceedings in respect of which
indemnity is provided hereunder by such Indemnified Person unless such
settlement (i) includes an unconditional release of such Indemnified Person from
all liability on the claims that are (1) the subject matter of such Proceedings
and (2) subject to indemnification under this Article IX and (ii) does not
include any statement as to or any admission of fault, culpability or a failure
to act by or on behalf of any Indemnified Person.

 

ARTICLE X

 

SURVIVAL OF REPRESENTATIONS AND WARRANTIES

 

SECTION 10.1       Survival of Representations and Warranties.  The
representations and warranties made in this Agreement shall survive the 
execution and delivery of this Agreement but shall terminate and be of no
further force and effect following the earlier of (i) the termination of this
Agreement in accordance with Article XI and (ii) the Closing.

 

ARTICLE XI

 

TERMINATION

 

SECTION 11.1       Termination.  This Agreement and the obligations of the
parties hereunder shall terminate automatically without any action by any party
if (i) the Company has not filed the Approval Motion within two Business Days
following the date of this Agreement, (ii) the Approval Order, in form and
substance satisfactory to Purchaser, approving, among other things, the issuance
of the Warrants, is not entered by the Bankruptcy Court on or prior to the date
that is 43 days after the date of this Agreement or (iii) if the Debtors
withdraw the Approval Motion, in each of cases (i), (ii) and (iii) unless
Purchaser and the Company otherwise agree in writing.  In addition, this
Agreement may be terminated and the transactions contemplated hereby may be
abandoned at any time prior to the Closing Date:

 

(a)           by mutual written consent of Purchaser and the Company;

 

(b)           by Purchaser by written notice to the Company upon the occurrence
of any of the following events (which notice shall specify the event upon which
such termination is based):

 

(i)            if the Effective Date and the purchase and sale contemplated by
Article I have not occurred by the Termination Date; provided, however, that the
right to terminate this Agreement under this Section 11.1(b)(i) shall not be
available to Purchaser if it has breached in any material respect its
obligations under this Agreement in any manner that

 

61

--------------------------------------------------------------------------------


 

shall have proximately caused the Closing Date not to occur on or before the
Termination Date;

 

(ii)           if any Bankruptcy Cases of the Company or any Debtor which is a
Significant Subsidiary shall have been dismissed or converted to cases under
chapter 7 of the Bankruptcy Code or if an interim or permanent trustee or an
examiner shall be appointed to oversee or operate any of the Debtors in their
Bankruptcy Cases, in each case, except (x) as would not reasonably be expected
to have a Material Adverse Effect or (y) with respect to the Bankruptcy Cases
for Phase II Mall Subsidiary, LLC, Oakwood Shopping Center Limited Partnership
and Rouse Oakwood Shopping Center, LLC;

 

(iii)          if, from and after the issuance of the Warrants, the Approval
Order shall without the prior written consent of each Purchaser, cease to be in
full force and effect resulting in the cancellation of any Warrants or a
modification of any Warrants, in each case, other than pursuant to their terms,
that adversely affects any Purchaser;

 

(iv)          if, without Purchaser’s consent, the Warrants have not been issued
to Purchaser in accordance with Section 5.2, or if after the Warrants are
issued, any shares of Common Stock underlying the Warrants cease at any time to
be authorized for issuance on a U.S. national securities exchange;

 

(v)           if there has been a breach by the Company of any representation,
warranty, covenant or agreement of the Company contained in this Agreement or
the Company shall have taken any action which, in each case, (A) would result in
a failure of a condition set forth in Article VII and (B) cannot be cured prior
to the Termination Date, after written notice to the Company of such breach and
the intention to terminate this Agreement pursuant to this Section; provided,
however, that the right to terminate this Agreement under this Section shall not
be available to Purchaser if it has breached in any material respect its
obligations under this Agreement;

 

(vi)          if the Company consummates a Competing Transaction;

 

(vii)         if the Company or any Subsidiary of the Company issues any shares
of Common Stock or New Common Stock (or securities convertible into or
exchangeable or exercisable for Common Stock or New Common Stock) at a purchase
price (or in the case of securities that are convertible into or exchangeable or
exercisable for, or linked to the performance of, Common Stock or New Common
Stock, the conversion, exchange, exercise or comparable price) of less than
$10.00 per share (net of all underwriting and other discounts, fees and any
other compensation and related expenses; provided, that for purposes hereof,
payments to the Fairholme Investors or the Pershing Investors in accordance with
Section 1.4 of the Fairholme Agreement or the Pershing Agreement, respectively,
shall not be considered a discount, fee or other compensation) of Common Stock
or New Common Stock or converts any claim against any of the Debtors into New
Common Stock at a conversion price less than $10.00 per share of Common Stock or
New Common Stock (in each case, other than pursuant to (A) the exercise,
exchange or conversion of Share Equivalents of the Company existing on the date
of this Agreement in accordance with the terms thereof as of the date of this
Agreement, (B) the Equity

 

62

--------------------------------------------------------------------------------


 

Exchange, (C) the issuance of shares upon the exercise of employee stock options
issued pursuant to the Company Option Plans, (D) the issuance of shares as set
forth on Section 7.1(u) of the Company Disclosure Letter, or (E) the issuance of
shares to existing holders of Common Stock and the Backstop Investors, in each
case, pursuant to Section 6.9;

 

(viii)        [Intentionally Omitted]

 

(ix)           if the Bankruptcy Court shall have entered a final and
non-appealable order denying confirmation of the Plan;

 

(x)            if this Agreement, including the Plan Summary Term Sheet, or the
Plan, is revised or modified (except as otherwise permitted pursuant to this
Agreement) by the Company or an order of the Bankruptcy Court or other court of
competent jurisdiction in a manner that is unacceptable to Purchaser or a plan
of reorganization with respect to the Debtors involving the Transactions that is
unacceptable to Purchaser is filed by the Debtors with the Bankruptcy Court or
another court of competent jurisdiction;

 

(xi)           if any Governmental Entity of competent jurisdiction shall have
issued a final and nonappealable order permanently enjoining or otherwise
prohibiting the consummation of the transactions contemplated by this Agreement
(the “Closing Restraint”);

 

(xii)          prior to the issuance of the Warrants, if the Company (A) makes a
public announcement, enters into an agreement or files any pleading or document
with the Bankruptcy Court, in each case, evidencing its decision to support any
Competing Transaction, or the Company or any Subsidiary of the Company enters
into a definitive agreement providing for a Competing Transaction or (B) the
Company provides notice to Purchaser of the Company’s or any of its
Subsidiaries’ decision to enter into a definitive agreement providing for a
Competing Transaction pursuant to Section 5.7; or

 

(c)           by the Company upon the occurrence of any of the following events:

 

(i)            if the Effective Date and the purchase and sale contemplated by
Article I have not occurred by the Termination Date; provided, however, that the
right to terminate this Agreement under this Section 11.1(c)(i) shall not be
available to the Company to the extent that it has breached in any material
respect its obligations under this Agreement in any manner that shall have
proximately caused the Closing Date not to occur on or before the Termination
Date (it being agreed that this proviso shall not limit the Company’s ability to
terminate this Agreement pursuant to Section 11.1(c)(ii) or any other clause of
this Section 11.1(c));

 

(ii)           prior to the entry of the Confirmation Order, upon notice to
Purchaser, for any reason or no reason, effective as of such time as shall be
specified in such notice; provided, however, that prior to the entry of the
Approval Order, the Company shall not have the right to terminate this Agreement
under this Section 11.1(c)(ii) during the 48 hour notice period contemplated by
Section 5.7;

 

63

--------------------------------------------------------------------------------


 

(iii)          if all conditions to the obligations of Purchaser to consummate
the transactions contemplated by this Agreement set forth in Article VII shall
have been satisfied (other than those conditions that are to be satisfied (and
capable of being satisfied) by action taken at the Closing if Purchaser had
complied with its obligations under this Agreement) and the transactions
contemplated by this Agreement fail to be consummated as a result of the failure
of Purchaser to have paid to the Company and GGO, as applicable, all amounts
payable by Purchaser under Article I and Article II of this Agreement, by wire
transfer of immediately available funds in accordance with the terms of this
Agreement;

 

(iv)          if as of the twentieth (20th) day (or if this twentieth (20th) day
is not a Business Day the next Business Day following the date of this
Agreement), Purchaser has not (i) received an executed equity commitment from
Brookfield Asset Management Inc. (the “Brookfield Equity Commitment Letter”) in
the form attached hereto as Exhibit K and (ii) either (A) entered into escrow
agreements with members of Purchaser (each an “Equity Provider”) in the form
attached hereto as Exhibit L (each an “Escrow Agreement”, and together, the
“Escrow Agreements”) pursuant to which such members of Purchaser shall have
deposited into an escrow account with Deutsche Bank National Trust Company such
funds that when taken together with the commitment contemplated by the
Brookfield Equity Commitment Letter shall be sufficient in the aggregate to pay
the Purchase Price and the GGO Purchase Price, or (B) such members of Purchaser
shall have established one or more Acceptable LCs (as defined in the Escrow
Agreements) in lieu of one or more of the escrow accounts contemplated by the
Escrow Agreements; or

 

(v)           if a Closing Restraint is in effect.

 

SECTION 11.2       Effects of Termination.

 

(a)           In the event of the termination of this Agreement pursuant to
Article XI, this Agreement shall forthwith become void and there shall be no
liability or obligation on the part of any party hereto except after the entry
of the Approval Order the covenants and agreements made by the parties herein
under Section 5.1(c), Section 5.14(a), Article IX and in all circumstances
Article XIII shall survive indefinitely in accordance with their terms.  Except
as otherwise expressly provided in the Warrants or paragraph (b) below, the
Warrants when issued in accordance with Section 5.2 hereof and all obligations
of the Company under the Warrant Agreement shall survive any termination of this
Agreement.

 

(b)           In the event of a termination of this Agreement by the Company
pursuant to Section 11.1(c)(iii), the Warrants shall automatically be canceled,
shall no longer be outstanding or capable of exercise and shall cease to exist. 
The foregoing shall be a term of the Warrants.

 

64

--------------------------------------------------------------------------------


 

ARTICLE XII

 

DEFINITIONS

 

SECTION 12.1       Defined Terms.  For purposes of this Agreement, the following
terms, when used in this Agreement with initial capital letters, shall have the
respective meanings set forth in this Agreement:

 

(a)           “2006 Bank Loan” means that certain Second Amended and Restated
Credit Agreement, dated as of February 24, 2006, by and among the Company, the
Operating Partnership and GGPLP L.L.C., as borrowers, the lenders named therein,
Banc of America Securities LLC, Eurohypo AG, New York Branch and Wachovia
Capital Markets, LLC, as joint arrangers and joint bookrunners, Eurohypo AG, New
York Branch, as administrative agent, Bank of America, N.A. and Wachovia Bank,
National Association, as syndication agents, and Commerzbank AG and Lehman
Commercial Paper, Inc., as co-documentation agents.

 

(b)           “Additional Sales Period” means in the case of
Section 5.9(a)(iv)(A), the 120 day period following the date of the Company’s
notice to Purchaser pursuant to Section 5.9(a)(ii), and in the case of
Section 5.9(a)(iv)(B), the 120 day period following (x) the expiration of the
180 day period specified in Section 5.9(a)(iii) or (y) if earlier, the date on
which it is finally determined that Purchaser is unable to consummate such
purchase contemplated by Section 5.9(a)(iii) within such 180 day period
specified in Section 5.9(a)(iii).

 

(c)           “Affiliate” of any particular Person means any other Person
controlling, controlled by or under common control with such particular Person. 
For the purposes of this definition, “control” means the possession, directly or
indirectly, of the power to direct the management and policies of a Person
whether through the ownership of voting securities, contract or otherwise.

 

(d)           “Brazilian Entities” means those certain Persons in which the
Company indirectly owns an interest which own real property assets or have
operations located in Brazil.

 

(e)           “Brookfield Consortium Member” means Brookfield Asset Management
Inc. or any controlled Affiliate of Brookfield Asset Management Inc. or any
Person of which Brookfield Asset Management Inc. or any Subsidiary or controlled
Affiliate of Brookfield Asset Management Inc. is a general partner, managing
member or equivalent thereof or a wholly owned subsidiary of the foregoing.

 

(f)            “Business Day” means any day other than (a) a Saturday, (b) a
Sunday, (c) any day on which commercial banks in New York, New York are required
or authorized to close by Law or executive order.

 

(g)           “Cash Equivalents” means as to any Person, (a) securities issued
or directly and fully guaranteed or insured by the United States or any agency
or instrumentality thereof (provided, that the full faith and credit of the
United States is pledged in support thereof) having maturities of not more than
90 days from the date of acquisition by such Person, (b) time deposits and
certificates of deposit of any commercial bank having, or which is the principal
banking subsidiary of a bank holding company organized under the Laws of the
United States,

 

65

--------------------------------------------------------------------------------


 

any State thereof or the District of Columbia having capital, surplus and
undivided profits aggregating in excess of $500,000,000, having maturities of
not more than 90 days from the date of acquisition by such Person,
(c) repurchase obligations with a term of not more than 90 days for underlying
securities of the types described in subsection (a) above entered into with any
bank meeting the qualifications specified in subsection (b) above,
(d) commercial paper issued by any issuer rated at least A-1 by S&P or at least
P-1 by Moody’s or carrying an equivalent rating by a nationally recognized
rating agency, if both of the two named rating agencies cease publishing ratings
of commercial paper issuers generally, and in each case maturing not more than
one year after the date of acquisition by such Person or (e) investments in
money market funds substantially all of whose assets are comprised of securities
of the types described in subsections (a) through (d) above.

 

(h)           “Claims” shall have the meaning set forth in section 101(5) of the
Bankruptcy Code.

 

(i)            “Closing Date Net Debt” means, as of the Effective Date but prior
to giving effect to the Plan, the sum of, without duplication:

 

(i)            the aggregate outstanding Proportionally Consolidated Debt plus
any accrued and unpaid interest thereon plus the amount of the New Debt,

 

(ii)           less the Reinstatement Adjustment Amount,

 

(iii)          plus the Permitted Claims Amount,

 

(iv)          plus the amount of Proportionally Consolidated Debt attributable
to assets of the Company, its Subsidiaries and other Persons in which the
Company, directly or indirectly, holds a minority interest sold, returned,
abandoned, conveyed, transferred or otherwise divested during the period between
the date of this Agreement and through the Closing, but excluding any
deficiency, guaranty or other similar claims associated with the Special
Consideration Properties (as such term is defined in the plan of reorganization
for the applicable Confirmed Debtor),

 

(v)           less Proportionally Consolidated Unrestricted Cash; provided,
however, that the net proceeds attributable to sales of assets of the Company,
its Subsidiaries and other Persons in which the Company, directly or indirectly,
holds a minority interest sold, returned, abandoned, conveyed, or otherwise
transferred during the period between the date of this Agreement and through the
Closing shall be deducted prior to subtracting Proportionally Consolidated
Unrestricted Cash.

 

(j)            “Closing Date Net Debt W/O Reinstatement Adjustment and Permitted
Claims Amounts” means, as of the Effective Date but prior to giving effect to
the Plan, the sum of, without duplication:

 

(i)            the aggregate outstanding Proportionally Consolidated Debt plus
any accrued and unpaid interest thereon plus the amount of the New Debt,

 

66

--------------------------------------------------------------------------------


 

(ii)           plus the amount of Proportionally Consolidated Debt attributable
to assets of the Company, its Subsidiaries and other Persons in which the
Company, directly or indirectly, holds a minority interest sold, returned,
abandoned, conveyed, transferred or otherwise divested during the period between
the date of this Agreement and through the Closing, but excluding any
deficiency, guaranty or other similar claims associated with the Special
Consideration Properties (as such term is defined in the plan of reorganization
for the applicable Confirmed Debtor), and

 

(iii)          less Proportionally Consolidated Unrestricted Cash; provided,
however, that the net proceeds attributable to sales of assets of the Company,
its Subsidiaries and other Persons in which the Company, directly or indirectly,
holds a minority interest sold, returned, abandoned, conveyed, or otherwise
transferred during the period between the date of this Agreement and through the
Closing shall be deducted prior to subtracting Proportionally Consolidated
Unrestricted Cash.

 

(k)           “Company Benefit Plan” means each “employee benefit plan” within
the meaning of Section 3(3) of ERISA and each other stock purchase, stock
option, restricted stock, severance, retention, employment, consulting,
change-of-control, collective bargaining, bonus, incentive, deferred
compensation, employee loan, fringe benefit and other benefit plan, agreement,
program, policy, commitment or other arrangement, whether or not subject to
ERISA (including any related funding mechanism now in effect or required in the
future), whether formal or informal, oral or written, in each case sponsored or
maintained by the Company or any of its Significant Subsidiaries for the benefit
of any past or present director, officer, employee, consultant or independent
contractor of the Company or any of its Significant Subsidiaries has any present
or future right to benefits.

 

(l)            “Company Board” means the board of directors of the Company.

 

(m)          “Competing Transaction”  means, other than the transactions
contemplated by this Agreement or the Plan Summary Term Sheet, or by the
Fairholme/Pershing Agreements, any offer or proposal relating to (i) a merger,
consolidation, business combination, share exchange, tender offer,
reorganization, recapitalization, liquidation, dissolution or similar
transaction involving the Company or (ii) any direct or indirect purchase or
other acquisition by a “person” or “group” of “beneficial ownership” (as used
for purposes of Section 13(d) of the Exchange Act) of, or a series of
transactions to purchase or acquire, assets representing 30% or more of the
consolidated assets or revenues of the Company and its Subsidiaries taken as a
whole or 30% or more of the Common Stock of the Company (or securities
convertible into or exchangeable or exercisable for 30% or more of the Common
Stock of the Company) or (iii) any recapitalization of the Company or the
provision of financing to the Company that shall cause any condition in
Section 7.1 not to be satisfied, in each case, other than the recapitalization
and financing transactions contemplated by this Agreement and the Plan Summary
Term Sheet (or the financing provided by the Fairholme/Pershing Investors
pursuant to the Fairholme/Pershing Agreements) or that will be effected together
with the transactions contemplated hereby.

 

67

--------------------------------------------------------------------------------


 

(n)           “Conclusive Net Debt Adjustment Statement” means a statement
that:  (i) sets forth each of the five components of the Closing Date Net Debt
(for the avoidance of doubt, this shall include (x) the Permitted Claims Amount,
which shall include the Reserve, (y) the Reinstatement Adjustment Amount, and
(z) with respect to clauses (i), (iv) and (v) of the definition of Closing Date
Net Debt, the Closing Date Net Debt Amount W/O Reinstatement Adjustment and
Permitted Claims Amounts as determined through the process provided for in this
Agreement shall be used), and (ii) sets forth the Net Debt Excess Amount or the
Net Debt Surplus Amount, as applicable.

 

(o)           “Contract” means any agreement, lease, license, evidence of
indebtedness, mortgage, indenture, security agreement or other contract.

 

(p)           [Intentionally Omitted.]

 

(q)           “Corporate Level Debt” means the debt described in Sections II A,
H through O, Q, R, S, W and X of the Plan Summary Term Sheet plus accrued and
unpaid interest thereon.

 

(r)            “Debt” means all obligations of the Company, its Subsidiaries and
other Persons in which the Company, directly or indirectly, holds a minority
interest (a) evidenced by (i) notes, bonds, debentures or other similar
instruments (including, for avoidance of doubt, mezzanine debt), or (ii) trust
preferred shares, trust preferred units and other preferred instruments, and/or
(b) secured by a lien, mortgage or other encumbrance; provided, however, that
Debt shall exclude (x) any form of municipal financing including, but not
limited to, special improvement district bonds or tax increment financing,
(y) an agreement for the use or possession of property creating obligations that
do not appear on the balance sheet of such Person but which, upon the insolvency
or bankruptcy of such Person, would be characterized as the indebtedness of such
Person (without regard to accounting treatment), and (z) intercompany notes or
preferred interests between and among the Company and its wholly owned
Subsidiaries.

 

(s)           “DIP Loan” means that certain Senior Secured Debtor in Possession
Credit, Security and Guaranty Agreement, dated as of May 15, 2009, by and among
the lenders named therein, UBS AG, Stamford Branch, as administrative agent for
the lenders, the Company and the Operating Partnership, as borrowers, and the
certain subsidiaries of the Company named therein, as guarantors.

 

(t)            “Disclosure Statement” means the disclosure statement to
accompany the Plan as amended, modified or supplemented.

 

(u)           “ERISA” means the Employee Retirement Income Security Act of 1974,
as amended.

 

(v)           “Excess Surplus Amount” means the sum of:  (i) if, after giving
effect to the application of the Reserve Surplus Amount to reduce the principal
amount of the GGO Promissory Note pursuant to Section 5.17(d), any Reserve
Surplus Amount remains, (A) if and to the extent that such Reserve Surplus
Amount is less than or equal to the Net Debt Surplus Amount, 80% of such
remaining Reserve Surplus Amount, and otherwise (B) 100% of the remaining
Reserve Surplus Amount; and (ii) (A) if a GGO Promissory Note is required to be
issued at Closing, 80% of the aggregate Offering Premium, if any, less the
amount of any

 

68

--------------------------------------------------------------------------------


 

reduction in the principal amount of the GGO Promissory Note pursuant to
Section 5.17(e) hereof, or (B) if the GGO Promissory Note is not required to be
issued at Closing, the sum of (x) 80% of the aggregate Offering Premium and
(y) 80% of the excess, if any, of the Net Debt Surplus Amount over the Hughes
Amount.

 

(w)          “Exchangeable Notes” means the 3.98% Exchangeable Senior Notes Due
2027 issued pursuant to that certain Indenture, dated as of April 16, 2007, by
and between the Operating Partnership, as issuer, and The Bank of New York
Mellon Corporation, as trustee.

 

(x)            “Excluded Claims” means:

 

(i)            prepetition and postpetition Claims secured by cashiers’,
landlords’, workers’, mechanics’, carriers’, workmen’s, repairmen’s and
materialmen’s liens and other similar liens,

 

(ii)           except with respect to Claims related to GGO or the assets or
businesses contributed thereto, prepetition and postpetition Claims for all
ordinary course trade payables for goods and services related to the operations
of the Company and its Subsidiaries (including, without limitation, ordinary
course obligations to tenants, anchors, vendors, customers, utility providers or
forward contract counterparties related to utility services, employee payroll,
commissions, bonuses and benefits (but excluding the Key Employee Incentive Plan
approved by the Bankruptcy Court pursuant to an order entered on October 15,
2009 at docket no. 3126), insurance premiums, insurance deductibles, self
insured amounts and other obligations that are accounted for, consistent with
past practice prior to the Petition Date, as trade payables); provided, however,
that Claims or expenses related to the administration and conduct of the
Bankruptcy Cases (such as professional fees and disbursements of financial,
legal and other advisers and consultants retained in connection with the
administration and conduct of the Company’s and its Subsidiaries’ Bankruptcy
Cases and other expenses, fees and commissions related to the reorganization and
recapitalization of the Company pursuant to the Plan, including related to this
Agreement, the Pershing/Fairholme Agreements, the issuance of the New Debt,
Liquidity Equity Issuances and any other equity issuances contemplated by this
Agreement and the Plan) shall not be Excluded Claims,

 

(iii)          except with respect to Claims related to GGO or the assets or
businesses contributed thereto, Claims and liabilities arising from the
litigation or potential litigation matters set forth in that certain Interim
Litigation Report of the Company dated March 29, 2010 and the Company’s
litigation audit response to Deloitte & Touche dated February 25, 2010, both
have been made available to Purchaser prior to close of business on March 29,
2010 and other Claims and liabilities arising from ordinary course litigation or
potential litigation that was not included in such schedule solely because the
amount of estimated or asserted liabilities or

 

69

--------------------------------------------------------------------------------


 

Claims did not meet the threshold amount used for the preparation of such
schedule, in each case, to the extent that such Claims and liabilities have not
been paid and satisfied as of the Effective Date, are continuing following the
Effective Date, excluding Claims against or interests in the Debtors arising
under or related to the Hughes Agreement,

 

(iv)          except with respect to Claims related to GGO or the assets or
businesses contributed thereto, all tenant, anchor and vendor Claims required to
be cured pursuant to section 365 of the Bankruptcy Code, in connection with the
assumption of an executory contract or unexpired lease under the Plan,

 

(v)           any deficiency, guaranty or other similar Claims associated with
the Special Consideration Properties (as such term is defined in the plans of
reorganization for the applicable Confirmed Debtors),

 

(vi)          MPC Taxes,

 

(vii)         surety bond Claims relating to Claims of the type identified in
clauses (i) through (vi) of this definition,

 

(viii)        GGO Setup Costs (other than professional fees and disbursements of
financial, legal and other advisers and consultants retained in connection with
the administration and conduct of the Company’s and its Subsidiaries’ Bankruptcy
Cases), and

 

(ix)           any liabilities assumed by GGO and paid on the Effective Date by
GGO or to be paid after the Effective Date by GGO (for avoidance of doubt, this
includes any Claims that, absent assumption of the liability by GGO, would be a
Permitted Claim).

 

(y)           “Fully Diluted Basis” means all outstanding shares of the Common
Stock, New Common Stock or GGO Common Stock, as applicable, assuming the
exercise of all outstanding Share Equivalents (other than (x) any options issued
to an employee of the Company or its Subsidiaries pursuant to the terms of a
Company Benefit Plan or to an employee of GGO or its Subsidiaries pursuant to
the terms of an employee equity plan of GGO or (y) preferred UPREIT Units)
without regard to any restrictions or conditions with respect to the
exercisability of such Share Equivalents.

 

(z)            “GAAP” means generally accepted accounting principles in the
United States.

 

(aa)         “GGO Common Share Amount” means 32,468,326 plus a number (rounded
up to the nearest whole number) equal to 0.1 multiplied by the number of shares
of Common Stock issued on or after the Measurement Date and prior to the record
date of the GGO Share Distribution as a result of the exercise, conversion or
exchange of any Share Equivalents of the Company outstanding on the Measurement
Date into Common Stock and employee stock options issued pursuant to the Company
Option Plans.

 

70

--------------------------------------------------------------------------------


 

(bb)         “GGO Note Amount” means:  (i) in the event there is a Net Debt
Excess Amount, the sum of the Net Debt Excess Amount set forth on the Conclusive
Net Debt Adjustment Statement and the Hughes Heirs Obligations to the extent
satisfied with assets of the Company (including cash (but excluding any cash
paid prior to the Effective Date in settlement or satisfaction of Hughes Heirs
Obligations which had the effect of reducing Proportionally Consolidated
Unrestricted Cash for purposes of calculating Closing Date Net Debt, Closing
Date Net Debt W/O Reinstatement Adjustment and Permitted Claims Amounts, and Net
Debt Excess Amount/Net Debt Surplus Amount, as applicable) or shares of New
Common Stock, but excluding Identified Assets) (such amount so satisfied, the
“Hughes Amount”); and (ii) in the event there is a Net Debt Surplus Amount, the
Hughes Amount less 80% of the Net Debt Surplus Amount, provided, that in no
event shall the GGO Note Amount be less than zero.

 

(cc)         “GGO Promissory Note” means an unsecured promissory note payable by
GGO (or one of its Subsidiaries, provided that the GGO Promissory Note is
guaranteed by GGO) in favor of the Operating Partnership in the aggregate
principal amount of the GGO Note Amount, as adjusted pursuant to
Section 5.17(d), Section 5.17(e) and Section 5.17(g), (i) bearing interest at a
rate equal to the lower of (x) 7.5% per annum and (y) the weighted average
effective rate of interest payable (after giving effect to the payment of any
underwriting and all other discounts, fees and any other compensation) on each
series of New Debt issued in connection with the Plan and (ii) maturing on the
fifth anniversary of the Closing Date (or if such date is not a Business Day,
the next immediately following Business Day), and (iii) including prohibitions
on dividends and distributions, no financial covenants and such other customary
terms and conditions as reasonably agreed to by Purchaser and the Company.

 

(dd)         [Intentionally Omitted.]

 

(ee)         “GGO Setup Costs” means such cash liabilities, costs and expenses
as may be incurred by the Company or its Subsidiaries in connection with the
formation and organization of GGO and the implementation of the GGO Share
Distribution, including any and all liabilities for any sales, use, stamp,
documentary, filing, recording, transfer, gross receipts, registration, duty,
securities transactions or similar fees or Taxes or governmental charges
(together with any interest or penalty, addition to Tax or additional amount
imposed) as levied by any taxing authority, in each case, determined as of the
Effective Date and further including, to the extent the Company or any
Subsidiary of the Company has made or will make a payment to reduce the
principal amount of the mortgage related to 110 N. Wacker Drive,
Chicago, Illinois, then 50% of any such payment or contractual obligation to
make a payment.

 

(ff)           [Intentionally Omitted.]

 

(gg)         “Governmental Entity” means any (a) nation, region, state,
province, county, city, town, village, district or other jurisdiction,
(b) federal, state, local, municipal, foreign or other government,
(c) governmental or quasi-governmental authority of any nature (including any
governmental agency, branch, department, court or tribunal, or other entity),
(d) multinational organization or body or (e) body entitled to exercise any
administrative, executive, judicial, legislative, police, regulatory or taxing
authority or power of any nature or any other self-regulatory organizations.

 

71

--------------------------------------------------------------------------------


 

(hh)         “Hughes Agreement” means that certain Contingent Stock Agreement,
effective as of January 1, 1996, by The Rouse Company in favor of and for the
benefit of the Holders (named in Schedule I thereto) and the Representatives
(therein defined), as amended.

 

(ii)           “Hughes Heirs Obligations” means claims or interests against the
Debtors arising under or relating to sections 2.07 and 2.08 of the Hughes
Agreement and pertaining to the delivery of contingent shares for business units
to be valued as of December 31, 2009 and claims arising out of or related to the
foregoing.

 

(jj)           “Indebtedness” means, with respect to a Person without
duplication, (a) all indebtedness of such Person for borrowed money, (b) all
obligations of such Person for the deferred purchase price of property (other
than trade payables and accrued expenses incurred in the ordinary course of such
Person’s business), (c) all obligations of such Person evidenced by notes,
bonds, debentures or other similar instruments, trust preferred shares, trust
preferred units and other preference instruments, (d) all indebtedness created
or arising under any conditional sale or other title retention agreement with
respect to property acquired by such Person (even though the rights and remedies
of the seller or lender under such agreement in the event of default are limited
to repossession or sale of such property), (e) all obligations in respect of
capital leases under GAAP of such Person, (f) all obligations of such Person,
contingent or otherwise, as an account party or applicant under acceptance,
letter of credit, surety bond or similar facilities, (g) the monetary
obligations of a Person under (x) a so-called synthetic, off-balance sheet or
tax retention lease, or (y) an agreement for the use or possession of property
creating obligations that do not appear on the balance sheet of such Person but
which, upon the insolvency or bankruptcy of such Person, would be characterized
as the indebtedness of such Person (without regard to accounting treatment)
(each, a “Synthetic Lease Obligation”), (h) guaranties of such Person with
respect to obligations of the type described clauses (a) through (g) above,
(i) all obligations of other Persons of the kind referred to in clauses
(a) through (h) above secured by any lien on property owned by such Person,
whether or not such Person has assumed or become liable for the payment of such
obligation, (j) the net obligations of such Person in respect of hedge
agreements and swaps and (k) any obligation that, in accordance with GAAP, would
be required to be reflected as debt on the consolidated balance sheet of such
Person.

 

(kk)         “Joint Venture” means a Subsidiary of the Company which is owned
partly by another Subsidiary of the Company and partly by a third party.

 

(ll)           “Knowledge” of the Company means the actual knowledge, as of the
date of this Agreement, of the individuals listed on Section 12.1(ll) of the
Company Disclosure Letter.

 

(mm)       “Law” means any statutes, laws (including common law), rules,
ordinances, regulations, codes, orders, judgments, decisions, injunctions,
writs, decrees, applicable to the Company or any of its Subsidiaries or
Purchaser, as applicable, or their respective properties or assets.

 

(nn)         “Liquidity Equity Issuances” means issuances of shares of New
Common Stock in the Plan for cash in an aggregate amount of up to 65,000,000
shares of New Common Stock.

 

72

--------------------------------------------------------------------------------


 

(oo)         “Material Adverse Effect” means any change, event or occurrence
which (x) has a material adverse effect on the results of operations or
financial condition of the Company and its direct and indirect Subsidiaries
taken as a whole, other than changes, events or occurrences (i) generally
affecting (A) the retail mall industry in the United States or in a specific
geographic area in which the Company operates, or (B) the economy, or financial
or capital markets, in the United States or elsewhere in the world, including
changes in interest or exchange rates or the availability of capital, or
(ii) arising out of, resulting from or attributable to (A) changes in Law or
regulation or in generally accepted accounting principles or in accounting
standards, or changes in general legal, regulatory or political conditions,
(B) the negotiation, execution, announcement or performance of any agreement
between the Company and/or its Affiliates, on the one hand, and Purchaser and/or
its Affiliates, on the other hand, or the consummation of the transactions
contemplated hereby or operating performance or reputational issues arising out
of or associated with the Bankruptcy Cases, including the impact thereof on
relationships, contractual or otherwise, with tenants, customers, suppliers,
distributors, partners or employees, or any litigation or claims arising from
allegations of breach of fiduciary duty or violation of Law or otherwise,
related to the execution or performance of this Agreement or the transactions
contemplated hereby, including, without limitation, any developments in the
Bankruptcy Cases, (C) acts of war, sabotage or terrorism, or any escalation or
worsening of any such acts of war, sabotage or terrorism threatened or underway
as of the date of the this Agreement, (D) earthquakes, hurricanes, tornadoes or
other natural disasters, (E) any action taken by the Company or its Subsidiaries
as contemplated or permitted by any agreement between the Company and/or its
Affiliates, on the one hand, and Purchaser and/or its Affiliates, on the other
hand, or with Purchaser’s consent, or any failure by the Company to take any
action as a result of any restriction contained in any agreement between the
Company and/or its Affiliates, on the one hand, and Purchaser and/or its
Affiliates, on the other hand, or (F) in each case in and of itself, any decline
in the market price, or change in trading volume, of the capital stock or debt
securities of the Company or any direct or indirect subsidiary thereof, or any
failure to meet publicly announced or internal revenue or earnings projections,
forecasts, estimates or guidance for any period, whether relating to financial
performance or business metrics, including, without limitation, revenues, net
operating incomes, cash flows or cash positions, it being further understood
that any event, change, development, effect or occurrence giving rise to such
decline in the trading price or trading volume of the capital stock or debt
securities of the Company or such failure to meet internal projections or
forecasts as described in the preceding clause (F), as the case may be, may be
the cause of a Material Adverse Effect; so long as, in the case of clauses
(i)(A) and (i)(B), such changes or events do not have a materially
disproportionate adverse effect on the Company and its Subsidiaries, taken as a
whole, as compared to other entities that own and manage retail malls throughout
the United States, or (y) materially impairs the ability of the Company to
consummate the transactions contemplated by this Agreement or perform its
obligations hereunder or under the other agreements executed in connection with
the transactions contemplated hereby.

 

(pp)         “Material Contract” means, with respect to the Company and its
Subsidiaries, any:

 

(i)                                     Contract that would be considered a
material contract pursuant to Item 601(b)(10) of Regulation S-K promulgated by
the SEC, had the Company been the registrant referred to in such regulation; or

 

73

--------------------------------------------------------------------------------


 

(ii)                                  Contract for capital expenditures, the
future acquisition or construction of fixed assets or the future purchase of
materials, supplies or equipment that provides for the payment by the Company or
its Subsidiaries of more than $5,000,000 and is not terminable by the Company or
any of its Subsidiaries by notice of not more than sixty (60) days for a cost of
less than $1,000,000.

 

(qq)         “MPC Assets” means residential and commercial lots in the “master
planned communities” owned by the Howard Hughes Corporation or The Hughes
Corporation or related to the Emerson Master Planned Community.

 

(rr)           “MPC Taxes” means all liability for income Taxes in respect of
sales of MPC Assets sold prior to the date of this Agreement.

 

(ss)         [Intentionally Omitted.]

 

(tt)           “Net Debt Excess Amount” means, the amount, which shall in no
event be less than $0, that is calculated by subtracting the Target Net Debt
from the Closing Date Net Debt (as reflected on the Conclusive Net Debt
Adjustment Statement).

 

(uu)         “Net Debt Surplus Amount” means, the amount, which shall in no
event be less than $0, that is calculated by subtracting Closing Date Net Debt
(as reflected on the Conclusive Net Debt Adjustment Statement) from the Target
Net Debt.

 

(vv)         “Non-Control Agreement” means the Non-Control Agreement the form of
which is attached hereto as Exhibit M.

 

(ww)       “Non-Controlling Properties” means the Company Properties listed on
Section 12.1(ww) of the Company Disclosure Letter.  Each of the Non-Controlling
Properties is owned by a Joint Venture in which neither the Company nor any of
its Subsidiaries is a controlling entity.  For purposes of this
Section 12.1(ww), the term “control” shall mean, possession, directly or
indirectly, of the power to direct the management and policies of a Person
whether through the ownership of voting securities, contract or otherwise;
provided, however, that the rights of any Person to exercise Major Decision
Rights under a Joint Venture shall not constitute or be deemed to constitute
“control” for the purposes hereof.  “Controlling” and “controlled” shall have
meanings correlative thereto.  For purposes of this Section 12.1(ww), the term
“Major Decision Rights” shall mean, the right to, directly or indirectly,
approve, consent to, veto or exercise a vote in connection with a Person’s
voting or other decision-making authority in respect of the collective rights,
options, elections or obligations of such Person under a Joint Venture.

 

(xx)          “Offering Premium” means, with respect to any shares of New Common
Stock issued for cash in conjunction with issuances of New Common Stock or Share
Equivalents permitted by this Agreement (including any Liquidity Equity
Issuance) and completed prior to the date that is the last to occur of (x) 45
days after the Effective Date, (y) the Settlement Date (as defined in the
Pershing Agreement), if applicable, and (z) the Bridge Note Maturity Date (as
defined in the Pershing Agreement), if applicable, the product of (i) (A) the
per share offering price of the shares of New Common Stock (or offering price of
Share Equivalents corresponding

 

74

--------------------------------------------------------------------------------


 

to one underlying share of New Common Stock) issued (net of all underwriting and
other discounts, fees or other compensation, and related expenses) less (B) the
Per Share Purchase Price and (ii) the number of shares of New Common Stock sold
pursuant thereto.  For the purposes hereof, the issuance for cash of notes
mandatorily convertible into New Common Stock on the Effective Date shall
constitute an issuance of the underlying number of shares of New Common Stock
for cash at a price per share offering equal to the offering price for the
corresponding amount of notes.

 

(yy)         “Operating Partnership” means GGP Limited Partnership, a Delaware
limited partnership and a Subsidiary of the Company.

 

(zz)          “Permitted Claims” means, as of the Effective Date, other than
Excluded Claims, (a) all Claims against the Debtors covered by the Plan (the
“Plan Debtors”) that are classified in those certain classes of Claims described
in Sections II B through E, G and P in the Plan Summary Term Sheet (the “PMA
Claims”), (b) all Claims or other amounts required to be paid pursuant to the
Plan to indenture trustees or similar servicing or administrative agents, with
respect to administrative fees incurred by or reimbursement obligations owed to
such indenture trustees or similar servicing or administrative agents in their
capacity as such under the Corporate Level Debt documents, (c) any claims of a
similar type as the PMA Claims that are or have been asserted against affiliates
of the Plan Debtors that are or were debtors in the Bankruptcy Cases and for
which a plan of reorganization has already been confirmed (the “Confirmed
Debtors”), (d) Claims or interests against the Debtors arising under or related
to the Hughes Agreement (other than Hughes Heirs Obligations) and (e) surety
bond Claims relating to the types of Claims identified in clauses (a) through
(d) of this definition.

 

(aaa)       “Permitted Claims Amount” means, as of the Effective Date, an amount
equal to the sum of, without duplication, (a) the aggregate amount of accrued
and unpaid Permitted Claims that have been allowed (by order of the Bankruptcy
Court or pursuant to the terms of the Plan) as of the Effective Date, plus
(b) the aggregate amount of the reserve to be estimated pursuant to the Plan
with respect to accrued and unpaid Permitted Claims that have not been allowed
or disallowed (in each case by order of the Bankruptcy Court or pursuant to the
terms of the Plan) as of the Effective Date (the “Reserve”), plus (c) the
aggregate amount of the GGO Setup Costs (other than professional fees and
disbursements of financial, legal and other advisers and consultants retained in
connection with the administration and conduct of the Company’s and its
Subsidiaries’ Bankruptcy Cases) as of the Effective Date; provided, however,
that there shall be no duplication with any amounts otherwise included in
Closing Date Net Debt.

 

(bbb)      “Person” means an individual, a group (including a “group” under
Section 13(d) of the Exchange Act), a partnership, a corporation, a limited
liability company, an association, a joint stock company, a trust, a joint
venture, an unincorporated organization and a Governmental Entity or any
department, agency or political subdivision thereof.

 

(ccc)       “Preliminary Closing Date Net Debt Review Deadline” means the end of
the Preliminary Closing Date Net Debt Review Period, which date shall be the
first business day that is at least twenty (20) calendar days after delivery of
the Preliminary Closing Date Net Debt Schedule, and which shall be the deadline
by which Purchaser shall deliver to the Company a Dispute Notice.

 

75

--------------------------------------------------------------------------------


 

(ddd)      “Preliminary Closing Date Net Debt Review Period” means the period
between the Company’s delivery of the Preliminary Closing Date Net Debt Schedule
and the Preliminary Closing Date Net Debt Review Deadline.

 

(eee)       “Proportionally Consolidated Debt” means consolidated Debt of the
Company less (1) all Debt of Subsidiaries of the Company that are not
wholly-owned and other Persons in which the Company, directly or indirectly,
holds a minority interest, to the extent such Debt is included in consolidated
Debt, plus (2) the Company’s share of Debt for each non-wholly owned Subsidiary
of the Company and each other Persons in which the Company, directly or
indirectly, holds a minority interest based on the company’s pro-rata economic
interest in each such Subsidiary or Person or, to the extent to which the
Company is directly or indirectly (through one or more Subsidiaries or Persons)
liable for a percent of such Debt that is greater than such pro-rata economic
interest in such Subsidiary or Person, such larger amount; provided, however,
for purposes of calculating Proportionally Consolidated Debt, the Debt of the
Brazilian Entities shall be deemed to be $110,437,781.

 

(fff)         “Proportionally Consolidated Unrestricted Cash” means the
consolidated Unrestricted Cash of the Company less (1) all Unrestricted Cash of
Subsidiaries of the Company that are not wholly-owned and Persons in which the
Company, directly or indirectly, owns a minority interest, to the extent such
Unrestricted Cash is included in consolidated Unrestricted Cash of the Company,
plus (2) the Company’s share of Unrestricted Cash for each non-wholly owned
Subsidiary of the Company and Persons in which the Company, directly or
indirectly, owns a minority interest based on the Company’s pro-rata economic
interest in each such Subsidiary or Person; provided, however, for purposes of
calculating Proportionally Consolidated Unrestricted Cash, the Unrestricted Cash
of the Brazilian Entities shall be deemed to be $82,000,000, provided, further,
that any distributions of Unrestricted Cash made from the date of this Agreement
to the Closing by Brazilian Entities to the Company or any of its Subsidiaries
shall be disregarded for purposes of calculating Proportionally Consolidated
Unrestricted Cash.

 

(ggg)      “Reinstatement Adjustment Amount” means the difference resulting from
subtracting the Reinstatement Amount from the aggregate amount of Corporate
Level Debt.

 

(hhh)      “Reinstatement Amount” means the amount of Corporate Level Debt to
the extent such obligations will be reinstated pursuant to the Plan, including,
to the extent applicable, based on the elections of the holders of such
Corporate Level Debt prior to the election deadline established by the
Bankruptcy Court.

 

(iii)          “Reserve Surplus Amount” means, as of any date of determination,
(x) the Reserve minus (y) the aggregate amount paid with respect to Permitted
Claims through such date of determination to the extent such Permitted Claims
were included in the calculation of the Reserve minus (z) any amount included in
the Reserve with respect to Permitted Claims that the Company Board, based on
the exercise of its business judgment and information available to the Company
Board as of the date of determination, considers necessary to maintain as a
reserve against Permitted Claims yet to be paid.

 

76

--------------------------------------------------------------------------------


 

(jjj)          “Rights Agreement” means that certain Rights Agreement, dated as
of November 18, 1998, by and between the Company and BNY Mellon Shareowner
Services, as successor to Norwest Bank Minnesota, N.A., as amended on
November 10, 1999, December 31, 2001 and November 18, 2008, and from time to
time.

 

(kkk)       “Rouse Bonds” means (i) the 6-3/4% Senior Notes Due 2013 issued
pursuant to the Indenture, dated as of May 5, 2006, by and among The Rouse
Company LP and TRC Co-Issuer, Inc., as co-issuers and The Bank of New York
Mellon Corporation, as trustee, and (ii) unsecured debentures issued pursuant to
the Indenture, dated as of February 24, 1995, by and between The Rouse Company,
as issuer, and The Bank of New York Mellon Corporation, as trustee.

 

(lll)          “Share Equivalent” means any stock, warrants, rights, calls,
options or other securities exchangeable or exercisable for, or convertible
into, shares of Common Stock, New Common Stock or GGO Common Stock, as
applicable.

 

(mmm)    “Significant Subsidiaries” means the operating Subsidiaries of the
Company that generated revenues in excess of $30,000,000 for the year ended
December 31, 2009.

 

(nnn)      “Subsidiary” means, with respect to a Person (including the Company),
(a) a company a majority of whose capital stock with voting power, under
ordinary circumstances, to elect a majority of the directors is at the time,
directly or indirectly, owned by such Person, by a subsidiary of such Person, or
by such Person and one or more subsidiaries of such Person, (b) a partnership in
which such Person or a subsidiary of such Person is, at the date of
determination, a general partner of such partnership, (c) a limited liability
company of which such Person, or a Subsidiary of such Person, is a managing
member or (d) any other Person (other than a company) in which such Person, a
subsidiary of such Person or such Person and one or more subsidiaries of such
Person, directly or indirectly, at the date of determination thereof, has (i) at
least a majority ownership interest or (ii) the power to elect or direct the
election of a majority of the directors or other governing body of such Person.

 

(ooo)      “Target Net Debt” means $22,970,800,000.

 

(ppp)      “Tax Protection Agreements” means any written agreement to which the
Company, its Operating Partnership or any other Subsidiary is a party pursuant
to which:  (i) in connection with the deferral of income Taxes of a holder of
interests in the Operating Partnership, the Company, the Operating Partnership
or the other Subsidiaries have agreed to (A) maintain a minimum level of
Indebtedness or continue any particular Indebtedness, (B) retain or not dispose
of assets for a period of time that has not since expired, (C) make or refrain
from making Tax elections, and/or (D) only dispose of assets in a particular
manner; and/or (ii) limited partners of the Operating Partnership have
guaranteed Indebtedness of the Operating Partnership.

 

(qqq)      “Termination Date” means December 31, 2010; provided, that in the
event the Company delivers a written notice (the “Termination Date Extension
Notice”) identifying the applicable clause below pursuant to which the extension
is being effected to Purchaser on or prior to December 31, 2010, the Company may
elect to extend the Termination Date if:

 

77

--------------------------------------------------------------------------------


 

(i)                                     the Confirmation Order shall have been
entered on or before December 15, 2010, to any date on or prior to January 31,
2011 (as specified in the Termination Date Extension Notice), provided that,
during such extension, the Company shall use its reasonable best efforts to take
all actions and to do all things necessary, proper and advisable to consummate
the transactions contemplated hereby and to cause the conditions to Closing to
be satisfied in a timely manner; or

 

(ii)                                  (A) all conditions to the obligations of
Purchaser to consummate the Closing set forth in Article VII shall have been
satisfied (other than those conditions that are to be satisfied (and capable of
being satisfied) by action taken at the Closing if (1) Purchaser and each
purchaser under the Fairholme/Pershing Agreements (each, an “Other Sponsor”) had
complied with its obligations under this Agreement and the Fairholme/Pershing
Agreements, as applicable, and (2) the Brookfield Equity Commitment Letter, the
Escrow Agreements and any letter of credit contemplated thereby (each, a
“Funding Document”) had been complied with) and (B) the transactions
contemplated by this Agreement or the Fairholme/Pershing Agreements fail to be
consummated as a result of a failure of any Funding Document to be complied
with, the failure of Purchaser to fund the amounts it is required to fund
pursuant to Article I or the failure of the Fairholme/Pershing Investors to fund
the purchase price under the Fairholme/Pershing Agreements, to any date on or
prior to (X) if either Fairholme/Pershing Agreement shall not have been
terminated in accordance with its terms and any Other Sponsor fails to fund,
March 31, 2011 (as specified in the Termination Date Extension Notice) in order
to pursue remedies against the non-compliant Other Sponsors or (Y) if Purchaser
fails to fund, the earlier of the one (1) year anniversary of the date of a
Termination Date Extension Notice given pursuant to this clause (Y) and
December 31, 2011 (as specified in the Termination Date Extension Notice) in
order to pursue remedies against Purchaser, in each case, to seek to cause the
Closing to be consummated, provided that, during such extensions specified in
clause (X) or (Y) of this clause (ii), the Company shall use its reasonable best
efforts to take all actions and to do all things necessary, proper and advisable
to consummate the transactions contemplated hereby and to cause the conditions
to Closing to be satisfied in a timely manner.

 

(rrr)         “Transactions” means the purchase of the Shares and the GGO Shares
and the other transactions contemplated by this Agreement.

 

(sss)       “TRUPS” means certain preferred securities issued by GGP Capital
Trust I.

 

(ttt)         “Unrestricted Cash” means all cash and Cash Equivalents of the
Company and of the Subsidiaries of the Company, but excluding any cash or Cash
Equivalents that are controlled by or subject to any lien, security interest or
control agreement, other preferential arrangement in favor of any creditor or
otherwise encumbered or restricted in any way; provided that cash and

 

78

--------------------------------------------------------------------------------


 

Cash Equivalents of the Company and of the Subsidiaries of the Company that are
controlled by or subject to any lien, security interest, control agreement,
preferential arrangement or other encumbrance or restriction pursuant to the New
DIP Agreement shall not be excluded from “Unrestricted Cash.”

 

(uuu)      “Unsecured Indebtedness” means all indebtedness of the Company for
borrowed money or obligations of the Company evidenced by notes, bonds,
debentures or other similar instruments that are not secured by a lien on any
Company Property or other assets of the Company or any Subsidiary.

 

(vvv)      “UPREIT Units” means preferred or common units of limited partnership
interests of the Operating Partnership.

 

ARTICLE XIII

 

MISCELLANEOUS

 

SECTION 13.1       Notices.  All notices and other communications in connection
with this Agreement shall be in writing and shall be considered given if given
in the manner, and be deemed given at times, as follows:  (x) on the date
delivered, if personally delivered; (y) on the day of transmission if sent via
facsimile transmission to the facsimile number given below, and telephonic
confirmation of receipt is obtained promptly after completion of transmission;
or (z) on the next Business Day after being sent by recognized overnight mail
service specifying next business day delivery, in each case with delivery
charges pre-paid and addressed to the following addresses:

 

(a)          If to Purchaser, to:

 

REP Investments LLC
c/o Brookfield Asset Management Inc.
Brookfield Place, Suite 300
181 Bay Street
P.O. Box 762
Toronto, Ontario M5J 2T3
Canada
Attention:        Joseph Freedman
Facsimile:       (416) 365-9642

 

with a copy (which shall not constitute notice) to:

 

Willkie Farr & Gallagher LLP
787 Seventh Avenue
New York, NY 10019
Attention:        Marc Abrams, Esq.
                        Gregory B. Astrachan, Esq.
                        Paul V. Shalhoub, Esq.
Facsimile:       (212) 728-8111

 

79

--------------------------------------------------------------------------------


 

(b)          If to the Company, to:

 

General Growth Properties, Inc.
110 N. Wacker Drive
Chicago, IL 60606
Attention:  Ronald L. Gern, Esq.
Facsimile:     (312) 960-5485

 

with a copy (which shall not constitute notice) to:

 

Weil, Gotshal & Manges LLP
767 Fifth Avenue
New York, NY 10153
Attention:           Marcia L. Goldstein, Esq.
                           Frederick S. Green, Esq.
                           Gary T. Holtzer, Esq.
                           Malcolm E. Landau, Esq.
Facsimile:          (212) 310-8007

 

SECTION 13.2       Assignment; Third Party Beneficiaries.  Neither this
Agreement nor any of the rights, interests or obligations under this Agreement
may be assigned by any party without the prior written consent of the other
party.  Notwithstanding the previous sentence, this Agreement, or Purchaser’s
rights, interests or obligations hereunder, may be assigned or transferred, in
whole or in part, by Purchaser to Brookfield Consortium Members; provided, that
any such assignee assumes the obligations of Purchaser hereunder and agrees in
writing to be bound by the terms of this Agreement in the same manner as
Purchaser and the Designation Conditions are otherwise satisfied. 
Notwithstanding the foregoing or any other provisions herein, no such assignment
shall relieve Purchaser of its obligations hereunder if such assignee fails to
perform such obligations.  The Company agrees that Purchaser may designate to
Blackstone Real Estate Partners VI L.P., a Delaware limited partnership
(together with its permitted assigns, “Blackstone”), (i) Purchaser’s right to
purchase 19,083,970 of the Shares (the “Blackstone Assigned Shares”) and 200,382
of the GGO Shares (together with the Blackstone Assigned Shares, the “Blackstone
Assigned Securities”), in each case, that Purchaser is entitled to purchase at
Closing pursuant to this Agreement, (ii) Purchaser’s right to receive  2,500,000
of the New Warrants (the “Blackstone Assigned Warrants”) and 166,667 of the GGO
Warrants, in each case, issuable to Purchaser pursuant to this Agreement,
(iii) Purchaser’s right to receive 7.634% of Purchaser’s compensation in the
form of New Common Stock with respect to the GGP Backstop Rights Offering and
other rights of Purchaser set forth in Section 6.9(a) and Section 6.9(b) in the
event Purchaser designates Blackstone as one of its designees to subscribe for
New Common Stock in such GGP Backstop Rights Offering, and (iv) Purchaser’s
right to receive 7.634% of the shares of Common Stock (and other Share
Equivalents) which are offered to Purchaser pursuant to Purchaser’s pre-Closing
subscription rights set forth in Section 7.1(u) in the event Purchaser elects to
purchase the shares offered to it in such offering, provided that (1) the
Company’s agreement as aforesaid is subject to Blackstone (A) paying to the
Company and GGO, as applicable, by wire transfer of immediately available funds
at the Closing the aggregate purchase price payable pursuant to this Agreement
for the Blackstone Assigned Securities (the “Blackstone Purchase Price”) and the
purchase price for shares received by Blackstone pursuant

 

80

--------------------------------------------------------------------------------


 

to clauses (iii) and (iv) above, (B) agreeing in a writing reasonably
satisfactory to, and for the benefit of, the Company that the Blackstone
Assigned Securities shall be subject to such transfer restrictions/lock-ups as
contemplated by Section 6.4 of the Pershing Agreement (and not the longer
lock-ups applicable to shares sold to Purchaser), including being subject to a
limited 120-day lock-up in connection with certain equity sales within 30 days
of the Effective Date but excluding any restrictions imposed by the Non-Control
Agreement, and (C) entering into joinder agreements reasonably acceptable to,
and for the benefit of, the Company with respect to the provisions of clause
(B) and the registration rights agreement referred to in the following sentence,
and (2) in no event shall Purchaser be released from any of its obligations
hereunder (including in respect of the Blackstone Assigned Securities) unless
and until Blackstone shall have complied with clauses (A), (B) and (C) above. 
In the event of the closing of the purchase by Blackstone from the Company and
GGO, as applicable, of the Blackstone Assigned Securities and the payment by
Blackstone to the Company and GGO, as applicable, of the Blackstone Purchase
Price at Closing as aforesaid, (x) Purchaser shall be released from the
obligation to pay the Company the purchase price for the Blackstone Assigned
Securities (but not from the obligation to pay the purchase price pursuant to
this Agreement for any other Shares or GGO Shares or other obligations
hereunder) and (y) the shelf registration statement contemplated by
Section 7.1(l) of the Pershing Agreement shall cover the resale by Blackstone of
the Blackstone Assigned Shares and the New Common Stock issuable upon exercise
of the Blackstone Assigned Warrants and the registration rights agreement of the
Company referenced in Section 7.1(l) of the Pershing Agreement shall include
Blackstone and its securities to the same extent as it applies to the Pershing
Investors and their securities (except that demand registration rights shall not
be available to Blackstone).  Blackstone may assign the foregoing rights, in
whole or in part, to one or more Affiliates, provided that no such assignment
shall release Blackstone Real Estate Partners VI L.P. from any obligations
assigned by Purchaser to it.  Except as provided in Article IX with respect to
the Indemnified Persons, this Agreement (including the documents and instruments
referred to in this Agreement) is not intended to and does not confer upon any
person other than the parties hereto any rights or remedies under this
Agreement.  Notwithstanding the foregoing or any other provisions herein to the
contrary, Purchaser may not assign any of its rights, interests or obligations
under this Agreement, to the extent such assignment would affect the securities
Laws exemptions applicable to this transaction.

 

SECTION 13.3       Prior Negotiations; Entire Agreement.  This Agreement
(including the exhibits hereto and the documents and instruments referred to in
this Agreement) constitutes the entire agreement of the parties and supersedes
all prior agreements, arrangements or understandings, whether written or oral,
between the parties with respect to the subject matter of this Agreement, except
that the parties hereto acknowledge that the Confidentiality Agreement shall
continue in full force and effect in accordance with their terms and shall
terminate no earlier than this Agreement.

 

SECTION 13.4       Governing Law; Venue.  THIS AGREEMENT WILL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE INTERNAL LAWS OF THE STATE OF NEW YORK.  BOTH
PARTIES HEREBY IRREVOCABLY SUBMIT TO THE JURISDICTION OF, AND VENUE IN, THE
UNITED STATES BANKRUPTCY COURT FOR THE SOUTHERN DISTRICT OF NEW YORK AND BOTH
PARTIES WAIVE ANY OBJECTION BASED ON FORUM NON CONVENIENS.

 

81

--------------------------------------------------------------------------------


 

SECTION 13.5       Company Disclosure Letter.  The Company Disclosure Letter
shall be arranged to correspond to the Articles and Sections of this Agreement,
and the disclosure in any portion of the Company Disclosure Letter shall qualify
the corresponding provision in Article III and any other provision of
Article III to which it is reasonably apparent on the face of the disclosure
that such disclosure relates.  No disclosure in the Company Disclosure Letter
relating to any possible non-compliance, breach or violation of any Contract or
Law shall be construed as an admission that any such non-compliance, breach or
violation exists or has actually occurred.  In the Company Disclosure Letter,
(a) all capitalized terms used but not defined therein shall have the meanings
assigned to them in this Agreement and (b) the Section numbers correspond to the
Section numbers in this Agreement.

 

SECTION 13.6       Counterparts.  This Agreement may be executed in any number
of counterparts, all of which shall be considered one and the same agreement and
shall become effective when counterparts have been signed by each of the
parties; and delivered to the other party (including via facsimile or other
electronic transmission), it being understood that each party need not sign the
same counterpart.

 

SECTION 13.7       Expenses.  Each party shall bear its own expenses incurred or
to be incurred in connection with the negotiation and execution of this
Agreement and each other agreement, document and instrument contemplated by this
Agreement and the consummation of the transactions contemplated hereby and
thereby.

 

SECTION 13.8       Waivers and Amendments.  This Agreement may be amended,
modified, superseded, cancelled, renewed or extended, and the terms and
conditions of this Agreement may be waived, only by a written instrument signed
by the parties or, in the case of a waiver, by the party waiving compliance, and
subject, to the extent required, to the approval of the Bankruptcy Court.  No
delay on the part of any party in exercising any right, power or privilege
pursuant to this Agreement shall operate as a waiver thereof, nor shall any
waiver on the part of any party of any right, power or privilege pursuant to
this Agreement, nor shall any single or partial exercise of any right, power or
privilege pursuant to this Agreement, preclude any other or further exercise
thereof or the exercise of any other right, power or privilege pursuant to this
Agreement.  The rights and remedies provided pursuant to this Agreement are
cumulative and are not exclusive of any rights or remedies which any party
otherwise may have at law or in equity.

 

SECTION 13.9       Construction.

 

(a)           The headings in this Agreement are for reference purposes only and
shall not in any way affect the meaning or interpretation of this Agreement.

 

(b)           Unless the context otherwise requires, as used in this Agreement: 
(i) an accounting term not otherwise defined in this Agreement has the meaning
ascribed to it in accordance with GAAP; (ii) “or” is not exclusive;
(iii) “including” and its variants mean “including, without limitation” and its
variants; (iv) words defined in the singular have the parallel meaning in the
plural and vice versa; (v) references to “written” or “in writing” include in
visual electronic form; (vi) words of one gender shall be construed to apply to
each gender; (vii) the terms “Article,” “Section,” and “Schedule” refer to the
specified Article, Section, or

 

82

--------------------------------------------------------------------------------


 

Schedule of or to this Agreement; and (viii) the term “beneficially own” shall
have the meaning determined pursuant to Rule 13d-3 under the Exchange Act as in
effect on the date hereof; provided, however, that a Person will be deemed to
beneficially own (and have beneficial ownership of) all securities that such
Person has the right to acquire, whether such right is exercisable immediately
or with the passage of time or the satisfaction of conditions.  The terms
“beneficial ownership” and “beneficial owner” have correlative meanings.

 

(c)           Notwithstanding anything to the contrary, and for all purposes of
this Agreement, any public announcement or filing of factual information
relating to the business, financial condition or results of the Company or its
Subsidiaries, or a factually accurate (in all material respects) public
statement or filing that describes the Company’s receipt of an offer or proposal
for a Competing Transaction and the operation of this Agreement with respect
thereto, or any entry into a confidentiality agreement, shall not be deemed to
evidence the Company’s or any Subsidiary’s support, or intention to support, any
Competing Transaction.

 

(d)           In the event of a conflict between the terms and conditions of
this Agreement and the Plan Summary Term Sheet, the terms and conditions of this
Agreement shall govern.

 

SECTION 13.10     Adjustment of Share Numbers and Prices.  The number of Shares
to be purchased by Purchaser at the Closing pursuant to Article I, the Per Share
Purchase Price, the GGO Per Share Purchase Price, the number of GGO Shares to be
purchased by Purchaser pursuant to Article II and any other number or amount
contained in this Agreement which is based upon the number or price of shares of
GGP or GGO shall be proportionately adjusted for any subdivision or combination
(by stock split, reverse stock split, dividend, reorganization, recapitalization
or otherwise) of the Common Stock, New Common Stock or GGO Common Stock that
occurs during the period between the date of this Agreement and the Closing.  In
addition, if at any time prior to the Closing, the Company or GGO shall declare
or make a dividend or other distribution whether in cash or property (other than
a dividend or distribution payable in common stock of the Company or GGO, as
applicable, the GGO Share Distribution or a distribution of rights contemplated
hereby), the Per Share Purchase Price or the GGO Per Share Purchase Price, as
applicable, shall be proportionally adjusted thereafter by the Fair Market Value
(as defined in the Warrant Agreement) per share of the dividend or distribution.
 If a transaction results in any adjustment to the exercise price for and number
of Shares underlying the Warrants pursuant to Article 5 of the Warrant
Agreement, the exercise price for and number of shares underlying each of the
New Warrants and GGO Warrants described in Section 5.2 of this Agreement shall
be adjusted for that transaction in the same manner.

 

SECTION 13.11     Certain Remedies.

 

(a)           The parties agree that irreparable damage would occur in the event
that any of the provisions of this Agreement were not performed in accordance
with their specific terms.  It is accordingly agreed that, subject to clause
(c) below, the parties shall be entitled to specific performance of the terms of
this Agreement.  This right shall include the right of the Company to (i) fully
enforce, or require Purchaser to fully enforce, the terms of the Brookfield
Equity Commitment Letter against the Equity Provider party thereto to the
fullest extent possible pursuant to the Brookfield Equity Commitment Letter and
applicable Law and (ii) require Purchaser to deliver a Closing Funding
Certification (as defined in the Escrow Agreements) in

 

83

--------------------------------------------------------------------------------


 

accordance with, and subject to, the applicable provisions of the Escrow
Agreement, including Section 4(d) thereof (or the corollary provisions of any
Acceptable LC) and upon concurrent funding pursuant to the Brookfield Equity
Commitment Letter (the financing referred to in clauses (i) and (ii) of this
Section 13.11(a) being referred to herein as the “Equity Financing”) and to
cause Purchaser to pay the Purchase Price and the GGO Purchase Price and
consummate the Transactions on the terms and subject to the provisions set forth
in this Agreement.  It is explicitly agreed that the Company shall be entitled
to seek specific performance of Purchaser’s obligation to cause the Equity
Financing to be funded to fund the Purchase Price and the GGO Purchase Price
only in the event that (x) all conditions in Article VII have been satisfied
(other than those conditions that are to be satisfied (and capable of being
satisfied) by action taken at the Closing if Purchaser had complied with its
obligations under this Agreement and the Financing Commitments had been complied
with) at the time when the Closing would have occurred but for the failure of
the Purchase Price and the GGO Purchase Price to be funded, and (y) the Company
has irrevocably confirmed that if specific performance is granted and the
Purchase Price and the GGO Purchase Price are funded, then the Closing will
occur.  Each of the parties hereto hereby waives (i) any defenses in any action
for specific performance, including the defense that a remedy at law would be
adequate and (ii) any requirement under any Law to post a bond or other security
as a prerequisite to obtaining equitable relief.  Further, the parties agree
that the Company’s right to demand specific performance of the purchase
obligations contained herein shall be limited to complete performance, and not
subject to partial performance or the sale of less than all of the Shares to be
purchased by Purchaser hereunder and shall be further conditioned upon the
concurrent funding pursuant to, and in accordance with, the Brookfield Equity
Commitment Letter.

 

(b)           THE COMPANY HEREBY AGREES THAT, PRIOR TO THE CLOSING, SPECIFIC
PERFORMANCE (AND AN INJUNCTION OR INJUNCTIONS, WITHOUT NECESSITY OF PROVING
DAMAGES OR POSTING A BOND OR OTHER SECURITY, TO PREVENT BREACHES OF THIS
AGREEMENT) SHALL BE ITS SOLE AND EXCLUSIVE REMEDY WITH RESPECT TO BREACHES BY
PURCHASER IN CONNECTION WITH THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY AND THAT IT MAY NOT SEEK OR ACCEPT ANY OTHER FORM OF RELIEF THAT MAY BE
AVAILABLE FOR BREACH UNDER THIS AGREEMENT, THE ESCROW AGREEMENTS, THE BROOKFIELD
EQUITY COMMITMENT LETTER, ANY ACCEPTABLE LC OR OTHERWISE IN CONNECTION WITH THIS
AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY (INCLUDING MONETARY DAMAGES).

 

(c)           Prior to the entry of the Confirmation Order, other than with
respect to (i) the indemnification obligations of the Company set forth in
Article IX and (ii) the Company’s obligations under Section 5.1(c), Purchaser’s
right to receive the Warrants on the terms and subject to the conditions set
forth in this Agreement shall constitute the sole and exclusive remedy of any
nature whatsoever (whether for monetary damages, specific performance,
injunctive relief, or otherwise) of Purchaser against the Company for any harm,
damage or loss of any nature relating to or as a result of any breach of this
Agreement by the Company or the failure of the Closing to occur for any reason;
provided, that, following the entry of the Approval

 

84

--------------------------------------------------------------------------------


 

Order, Purchaser shall be entitled to specific performance of the Company’s
obligation to issue the Warrants as well as the Company’s obligations under
Article IX and Section 5.1(c) hereof.

 

(d)           Following entry of the Confirmation Order, Purchaser shall be
entitled to specific performance of terms of this Agreement, in addition to any
other applicable remedies at law.

 

(e)           Following the Closing, each of the parties shall be entitled to an
injunction or injunctions (without necessity of proving damages or posting a
bond or other security) to prevent breaches of this Agreement, and to enforce
specifically the terms and provisions of this Agreement, in addition to any
other applicable remedies at law or equity.

 

(f)            The Company, on behalf of itself and its respective heirs,
successors, and assigns, hereby covenants and agrees never to institute or cause
to be instituted or continue prosecution of any suit or other form of action or
proceeding of any kind or nature whatsoever against any member of Purchaser by
reason of or in connection with the Transaction, provided, however, that nothing
shall prohibit the Company from instituting an action for specific performance
against Purchaser in connection with this Agreement in accordance with the
provisions of this Section 13.11 or from instituting an action against Escrow
Agent for release of the Escrow Amounts.

 

SECTION 13.12     Bankruptcy Matters.  For the avoidance of doubt, all
obligations of the Company and its Subsidiaries in this Agreement are subject to
and conditioned upon (a) with respect to the issuance of the Warrants and the
other obligations contained in the Approval Order, including approval of the
indemnification provisions of Article IX hereof, entry of the Approval Order,
and (b) with respect to the remainder of the provisions hereof, entry of the
Confirmation Order.

 

[Signature Page Follows]

 

85

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned have caused this Agreement to be executed
and delivered by each of them or their respective officers thereunto duly
authorized, all as of the date first written above.

 

 

GENERAL GROWTH PROPERTIES, INC.

 

 

 

 

 

 

By:

/s/ Thomas H. Nolan, Jr.

 

 

Name: Thomas H. Nolan, Jr.

 

 

Title: President and Chief Operating Officer

 

 

 

 

 

 

 

REP INVESTMENTS LLC

 

 

 

 

BY:

Brookfield Asset Management Private Institutional Capital Adviser (Canada) L.P.,
its managing member

 

 

 

 

 

By:

Brookfield Private Funds Holdings Inc., its general partner

 

 

 

 

 

 

 

 

By

/s/ Karen Ayre

 

 

 

Name: Karen Ayre

 

 

 

Title: Vice President

 

 

 

 

 

 

 

 

 

 

By:

/s/ Moshe Mandelbaum

 

 

 

Name: Moshe Mandelbaum

 

 

 

Title: Vice President

 

[SIGNATURE PAGE OF AMENDED AND RESTATED CORNERSTONE INVESTMENT AGREEMENT]

 

--------------------------------------------------------------------------------


 

EXHIBIT A - PLAN SUMMARY TERM SHEET

 

--------------------------------------------------------------------------------


 

 

GENERAL GROWTH PROPERTIES, INC.

PLAN SUMMARY TERM SHEET(1)

 

8/2/2010

 

This term sheet (the “Term Sheet”) describes the material terms of a proposed
chapter 11 joint plan of reorganization (the “Plan”) of the Plan Debtors (as
defined below) solely for the purposes of the Investment Agreements (as defined
below).  The transactions contemplated by this term sheet are subject to
conditions to be set forth in definitive documents, including the Investment
Agreements and to the approval by the United States Bankruptcy Court for the
Southern District of New York (the “Bankruptcy Court”).  This Term Sheet is not
an offer or solicitation for any chapter 11 plan and is being presented for
discussion and settlement purposes only.  Acceptance of any such plan by any
party (including those named herein) will not be solicited from any person or
entity until such person or entity has received the disclosures required under
or otherwise in compliance with applicable law.  Accordingly, this Term Sheet
does not bind any creditor or other party to vote in favor of or support any
chapter 11 plan.  In the event of any inconsistency between the terms of the
Plan and this Term Sheet, or the terms of any applicable Investment Agreement
and this Term Sheet, the terms of the Plan and the Investment Agreements,
respectively, shall control for their respective purposes.

 

I.                                         PARTIES/AGREEMENTS

 

A.            GGP

 

General Growth Properties, Inc. (“GGP”) on or before the Effective Date and GGP,
as reorganized, from and after the Effective Date

 

 

 

B.            Plan Debtors

 

The debtors, including GGP, whose chapter 11 cases are pending in the Bankruptcy
Court under Chapter 11 Case No. 09-11977 (ALG), whose chapter 11 cases have not
otherwise been confirmed and whose chapter 11 cases will be treated pursuant to
the Plan (collectively, the “Plan Debtors”)

 

 

 

C.            Confirmed Debtors

 

The subsidiary debtors other than the Plan Debtors whose chapter 11 plans have
been confirmed as of the Effective Date (the “Confirmed Debtors”)

 

 

 

D.            Debtors

 

Plan Debtors, Confirmed Debtors and to the extent applicable, any debtor whose
chapter 11 case is pending under Chapter 11 Case No. 09-11977 (ALG) but that is
not a Plan Debtor or a Confirmed Debtor

 

 

 

E.              REP

 

REP Investments LLC (“REP”)

 

 

 

F.              Fairholme

 

Fairholme Capital Management, LLC, on behalf of one or more of its managed funds
or affiliates of such managed funds (“Fairholme”)

 

--------------------------------------------------------------------------------

(1)                                  Capitalized terms used but not otherwise
defined herein shall have the meanings ascribed to them in the Investment
Agreement to which this Term Sheet is attached.

 

--------------------------------------------------------------------------------


 

G.            Pershing

 

Pershing Square Capital Management, L.P., on behalf of one or more of its
managed funds (“Pershing” and together with REP and Fairholme, the “Purchasers”)

 

 

 

H.            Confirmed Plans

 

The chapter 11 plans of the Confirmed Debtors (the “Confirmed Plans”)

 

 

 

I.                 CIA

 

Amended and Restated Cornerstone Investment Agreement effective as of March 31,
2010 between REP and GGP (the “CIA”)

 

 

 

J.              Fairholme Stock Purchase Agreement

 

Amended and Restated Stock Purchase Agreement effective as of March 31, 2010
between the purchasers parties thereto and GGP (the “Fairholme SPA”)

 

 

 

K.            Pershing Stock Purchase Agreement

 

Amended and Restated Stock Purchase Agreement effective as of March 31, 2010
between the purchasers parties thereto and GGP (the “Pershing SPA” and together
with the CIA and the Fairholme SPA, the “Investment Agreements”)

 

II.                                     TREATMENT OF CLAIMS AND INTERESTS

 

A.            DIP Loan Claims

·             Treatment:  Paid in full, in cash on the effective date (the
“Effective Date”) of the Plan.

·             The Plan Debtors may, at their option, satisfy all or a portion of
the DIP Loan Claims through a conversion to New Common Stock (a “DIP
Conversion”), provided GGP engages in a “Qualified Rights Offering” in
accordance with the terms of the order approving the DIP facility or on such
other terms as the parties may agree.

 

 

B.                 Allowed Administrative Expense Claims

·             Treatment:  Paid in full, in cash on the Effective Date or on such
other terms as the parties may agree.

 

 

C.                 Allowed Priority Non-Tax Claims

·             Treatment:  Paid in full, in cash on the Effective Date or on such
other terms as the parties may agree.

 

 

D.                 Allowed Priority Tax Claims

·             Treatment:  At the Plan Debtors’ election, (i) paid in full, in
cash on the Effective Date, (ii) receive the treatment provided for in section
1129(a)(9)(c) of the Bankruptcy Code or (iii) receive treatment on such other
terms as the parties may agree.

 

 

E.                   Allowed Secured Tax Claims

·             Treatment:  At the Plan Debtors’ election, (i) paid in full, in
cash on the Effective Date, (ii) receive the treatment provided for in section
1129(a)(9)(d) of the Bankruptcy Code or (iii) receive treatment on such other
terms as the parties may agree.

 

 

F.                   Allowed Mechanics’ Lien Claims

·             Treatment:  Paid in full, in cash on the Effective Date, as well
as any amounts allowed and required to be paid pursuant to section 506(b) of the
Bankruptcy Code, including postpetition interest at the Federal Judgment

 

--------------------------------------------------------------------------------


 

 

Rate (as defined in the Confirmed Plans) unless there is an applicable
contractual rate or rate of interest under state law, in which case interest
shall be paid at such rate of interest, provided the claimant satisfies certain
notice requirements consistent with those terms contained in the Confirmed
Plans.  The mechanics’ liens securing the Mechanics’ Lien Claims shall be deemed
released and shall require no further action on the part of the holders of the
Mechanics’ Lien Claims.

 

 

G.            Allowed Other Secured Claims

·             Treatment:  At the Plan Debtors’ option, on the Effective Date,
holders of allowed Other Secured Claims shall either (a) be reinstated and
rendered unimpaired, (b) receive cash in an amount equal to such allowed Other
Secured Claim plus any interest allowed and required to be paid under section
506(b) of the Bankruptcy Code, (c) receive the collateral securing its allowed
Other Secured Claim or (d) such other treatment as the holder of the Other
Secured Claim and the Plan Debtors may agree.

 

 

H.            Rouse 8.00% Note Claims

·             Treatment: On the Effective Date, the Allowed Rouse 8.00% Note
Claims shall be satisfied in full, in cash or shall receive such other treatment
as is permissible pursuant to section 1129 of the Bankruptcy Code.  In addition,
the Plan Debtors shall pay in cash any outstanding reasonable agent or trustee
fees and expenses provided for under the applicable indenture.

 

 

I.                 Rouse 3.625% Note Claims

·             Treatment: On the Effective Date, the Allowed Rouse 3.625% Note
Claims shall be satisfied in full, in cash or shall receive such other treatment
as is permissible pursuant to section 1129 of the Bankruptcy Code.  In addition,
the Plan Debtors shall pay in cash any outstanding reasonable agent or trustee
fees and expenses provided for under the applicable indenture.

 

 

J.              Rouse 5.375% Note Claims

·             Treatment:  On the Effective Date, the Allowed Rouse 5.375% Note
Claims (i) shall be cured and reinstated in accordance with section 1124 of the
Bankruptcy Code, or (ii) shall receive such other treatment as is permissible
under section 1129 of the Bankruptcy Code.  In addition, the Plan Debtors shall
pay in cash any outstanding reasonable agent or trustee fees and expenses
provided for under the applicable indenture.

 

 

K.            Rouse 6¾% Note Claims

·             Treatment: On the Effective Date, the Allowed Rouse 6¾ % Note
Claims (i) shall be cured and reinstated in accordance with section 1124 of the
Bankruptcy Code, or (ii) shall receive such other treatment as is permissible
under section 1129 of the Bankruptcy Code.  In addition, the Plan Debtors shall
pay in cash any outstanding reasonable agent or trustee fees and

 

--------------------------------------------------------------------------------


 

 

expenses provided for under the applicable indenture.

 

 

L.                  Rouse 7.20% Note Claims

·             Treatment: On the Effective Date, the Allowed Rouse 7.20% Note
Claims (i) shall be cured and reinstated in accordance with section 1124 of the
Bankruptcy Code, or (ii) shall receive such other treatment as is permissible
under section 1129 of the Bankruptcy Code.  In addition, the Plan Debtors shall
pay in cash any outstanding reasonable agent or trustee fees and expenses
provided for under the applicable indenture.

 

 

M.               2006 Bank Loan Claims

·             Treatment: On the Effective Date, the Allowed 2006 Bank Loan
Claims shall be satisfied in full, in cash.  In addition, the Plan Debtors shall
pay in cash any outstanding reasonable agent fees and expenses provided for
under the applicable loan agreement.

 

 

N.                 144A Exchangeable Notes Claims

·             Treatment: On the Effective Date, the Allowed 144A Exchangeable
Note Claims (i) shall be cured and reinstated in accordance with section 1124 of
the Bankruptcy Code or at the option of such holders, shall be satisfied in cash
at par plus accrued interest at the stated non-default contract rate and shall
be deemed to have waived any other claims, or (ii) shall receive such other
treatment as is permissible under section 1129 of the Bankruptcy Code.  In
addition, the Plan Debtors shall pay in cash any outstanding reasonable agent or
trustee fees and expenses provided for under the applicable indenture.  For the
avoidance of doubt, in the event the Plan Debtors determine to provide the
treatment option pursuant to subsection (ii) above subsequent to a holder of an
Allowed 144A Exchangeable Notes Claim electing to receive cash at par plus
accrued interest, such election shall not be binding on such holder.

 

 

O.                2006 Trust Preferred Shared and Junior Subordinated Notes (the
“TRUPs Claims”)

·             Treatment:  On the Effective Date, the Allowed TRUPs Claims shall
be cured and reinstated in accordance with section 1124 of the Bankruptcy Code
or shall receive such other treatment permissible under section 1129 of the
Bankruptcy Code.  In addition, the Plan Debtors shall pay in cash any
outstanding reasonable trustee fees and expenses provided for under the
applicable trust agreement.

 

 

P.                  Allowed General Unsecured Claims

·             Treatment: On the Effective Date, holders of Allowed General
Unsecured Claims shall (i) receive payment in full, in cash with postpetition
interest at the Federal Judgment Rate, unless there is an applicable contractual
rate or rate of interest under state law, in which case interest shall be paid
at such rate of interest, provided the claimant satisfies certain notice
requirements consistent with those terms contained in the Confirmed

 

--------------------------------------------------------------------------------


 

 

Plans or (ii) shall receive such other treatment permissible under section 1129
of the Bankruptcy Code. 

 

 

Q.           Partner Note GGP/Homart II, L.L.C. Claims

·             Treatment:  On the Effective Date, at the election of the Plan
Debtors, the Allowed Partner Note GGP/Homart II L.L.C. Claims (i) shall be cured
and reinstated in accordance with section 1124 of the Bankruptcy Code,
(ii) shall be satisfied in full, in cash or (iii) shall receive such other
treatment permissible under section 1129 of the Bankruptcy Code. 

 

 

R.            Partner Note GGP Ivanhoe, Inc. Claims

·             Treatment: On the Effective Date, at the election of the Plan
Debtors, the Allowed Partner Note GGP Ivanhoe, Inc. Claims (i) shall be cured
and reinstated in accordance with section 1124 of the Bankruptcy Code,
(ii) shall be satisfied in full, in cash or (iii) shall receive such other
treatment permissible under section 1129 of the Bankruptcy Code.  In the event
the holders of Allowed Partner Note GGP Ivanhoe, Inc.  Claims are reinstated,
the guaranty currently securing the obligations under the GGP Ivanhoe, Inc.
Partner Note shall be affirmed and shall continue post emergence.

 

 

S.             GGP TRS Retained Debt Claims

·             Treatment:  On the Effective Date, the joint venture agreement
between GGP LP and TRS JV Holdco, LLC shall be assumed, and the Plan Debtors
shall make any cure payments required thereunder.

 

 

T.             Allowed Project Level Debt Guaranty Claims(2)

·             Treatment:  On the Effective Date, at the election of the Plan
Debtors, the holders of allowed Project Level Debt Guaranty Claims shall receive
a replacement guaranty or such other treatment under the Plan as contemplated by
the Confirmed Plans.

 

 

U.             Allowed Hughes Heirs Obligations

·             Treatment:  On the Effective Date, the holders of allowed Hughes
Heirs Obligations shall receive property of a value (a) as agreed to by the
Debtors and such holders or (b) ordered by the Bankruptcy Court, in satisfaction
of the allowed amount of their claims or interests; provided that, to the extent
permissible, the Hughes Heirs Obligations may be satisfied, in whole or in part,
through the issuance of GGO Stock.

 

 

V.            Intercompany Obligations

·             Treatment: On the Effective Date, Intercompany Obligations shall
be reinstated and treated in the ordinary course of business or eliminated in
the ordinary course of business, including the elimination

 

--------------------------------------------------------------------------------

(2) Allowed Project Level Debt Guaranty Claims include Existing Credit
Enhancement Claims (as such term is defined in the Confirmed Plans) with respect
to the Special Consideration Properties (as such term is defined in the
Confirmed Plans).

 

--------------------------------------------------------------------------------


 

 

of any Intercompany Obligations owed to or from any entities to be transferred
to GGO.

 

 

W.        GGPLP LLC Preferred Equity Interests

·             Treatment: On the Effective Date, the holder of GGPLP LLC
preferred equity interests (“GGPLP LLC Preferred Equity Interests”) will receive
(i) (a) a distribution of Cash based on its share of dividends accrued and
unpaid prior to the Effective Date and (b) reinstatement of its preferred units
in Reorganized GGPLP LLC, which shall be in the same number of preferred units
in Reorganized GGPLP LLC as it held as of the Record Date in GGPLP LLC or
(ii) if the Bankruptcy Court determines that holders of such interests are
impaired, such other treatment as is required under section 1129(b) of the
Bankruptcy Code, less any applicable tax withholding as required by the
applicable agreements. 

 

 

X.            GGPLP Preferred Equity Interests

·             Treatment:  On the Effective Date, holders of GGPLP Preferred
Equity Interests will receive (i) (a) a distribution of Cash based on their pro
rata share of dividends accrued and unpaid prior to the Effective Date,
(b) reinstatement of their preferred units in Reorganized GGPLP, which shall be
in the same number of preferred units in Reorganized GGPLP as they held as of
the Record Date in GGPLP, provided, however, that any prepetition direct or
indirect redemption rights which may have, at GGP’s option, been satisfied in
shares of GGP Common Stock or 8.5% Cumulative Convertible Preferred Stock,
Series C, as applicable, shall, in accordance with the applicable provisions of
their prepetition agreements, subsequently be satisfied, at New GGP’s option, in
shares of New GGP Common Stock or New GGP Series C Preferred Stock, as
applicable, on terms consistent with such prepetition agreements and (c) a pro
rata amount of Spinco Common Stock as if such holder of GGP LP Preferred Equity
Units had converted to GGP LP Common UPREIT Units immediately prior to the
Distribution Record Date or (ii) if the Bankruptcy Court determines that holders
of such interests are impaired, such other treatment as is required under
section 1129(b) of the Bankruptcy Code, less any applicable tax withholding as
required by the applicable agreements.

 

 

Y.             GGPLP Common UPREIT Units

·             Treatment: On the Effective Date, holders of GGPLP Common UPREIT
Units will receive (a) a distribution of Cash equal to $.019 per unit and may
elect between (a) (i) reinstatement of such units in Reorganized GGPLP, which
shall be in the same number as held as of the Record Date, provided, however,
that any prepetition redemption or conversion rights, as applicable, held by
such GGP LP Common UPREIT

 

--------------------------------------------------------------------------------


 

 

Unit holders which GGP had the obligation or option, as applicable, to satisfy
in shares of GGP Common Stock, shall, in accordance with the applicable
provisions of their prepetition agreement, subsequently be satisfied, at New
GGP’s option or obligation, in shares of New GGP Common Stock on conversion or
redemption terms consistent with such prepetition agreements, plus, a pro rata
amount of GGO Common Stock on account of such units or (ii) being deemed to have
converted or redeemed, as applicable, their GGPLP Common UPREIT Units effective
the day prior to the Distribution Record Date in exchange for GGP Common Stock
on terms consistent with such holder’s prepetition agreements, thereby receiving
such treatment as if such holder owned GGP Common Stock on the Distribution
Record Date or (b) if the Bankruptcy Court determines that holders of such
interests are impaired, such other treatment as is required under section
1129(b) of the Bankruptcy Code, less any applicable tax withholding as required
by the applicable agreements.

 

 

Z.                  GGP Common Stock

·             Treatment: On the Effective Date, each holder of GGP Common Stock
shall receive its proportionate share of (i) the New Common Stock and (ii) the
GGO Share Distribution. 

 

 

AA.        REIT Preferred Stock Interests

·             On the Effective Date, holders of REIT Preferred Stock Interests
will receive (1) a distribution of Cash based on their pro rata share of
dividends accrued and unpaid prior to the Effective Date (if any) and
(2) reinstatement of their REIT Preferred Stock Interests in the same number as
they held as of the Distribution Record Date.

 

 

BB.        Outstanding Warrants

·             Treatment: On the Effective Date, the outstanding Warrants (as
such term is defined in the Investment Agreements) shall be cancelled and each
holder of the Warrants (or certain qualifying affiliates) shall receive fully
vested warrants to purchase New Common Stock and fully vested warrants to
purchase GGO Common Stock, in each case, in such numbers and on such terms as
provided in the applicable Investment Agreement.

 

 

CC.        Outstanding Options

·             Treatment: On the Effective Date, the Debtors shall assume
outstanding prepetition option awards to purchase GGP Common Stock, which may
entitle option holders to an option to purchase New Common Stock and an option
to purchase GGO Common Stock or a contractual right to elect to cash out.

 

--------------------------------------------------------------------------------


 

III.                                 CLOSING DATE DEBT AND GGO PROMISSORY NOTE

 

A.            Closing Date Net Debt and GGO Promissory Note

·             The Closing Date Net Debt shall be determined in accordance with
the CIA and the Plan and the GGO Promissory Note, if any, shall be issued on the
Effective Date.

 

IV.                                OTHER PLAN TERMS

 

A.            Executory Contracts and Unexpired Leases

·             All executory contracts (including employee benefit plans,
insurance, supply contracts, etc.) and unexpired leases will be assumed unless
expressly rejected under the Plan or through a separate motion.

 

 

B.            Provisions Concerning Resolution of Disputed, Contingent, and
Unliquidated Claims and Claims Payable by Third Parties

·             The Plan will contain usual and customary provisions for resolving
disputed, contingent and unliquidated claims and claims payable by third
parties, including (to the extent appropriate) provisions consistent with the
terms contained in the Confirmed Plans.

 

 

C.            Employee/ Officer/ Director  Indemnification Obligations

·             The Plan Debtors’ indemnification obligations for employees,
officers, directors, trustees or managers shall be deemed assumed, in accordance
with the provisions in the Confirmed Plans, unless otherwise expressly rejected
by separate motion or under the Plan. 

 

 

D.            Provisions Concerning Plan Implementation

·             The Plan shall provide for usual and customary means of
implementation, including (to the extent appropriate) implementation provisions
consistent with the terms contained in the Confirmed Plans.

 

 

E.              Transfer Restrictions

·             The plan shall provide that, in addition to the covenants set
forth in the Non Control Agreement, REP shall  not sell, transfer or dispose of
(x) any Shares, New Warrants, or shares issuable upon exercise of the New
Warrants during the period from and after the Closing Date to the six (6) month
anniversary of the Closing Date, (y) in excess of (A) 8.25% of the Shares and
(B) 8.25% of the New Warrants or shares issuable upon exercise of the New
Warrants, in the aggregate, during the period from and after the six (6) month
anniversary of the Closing Date to the one (1) year anniversary of the Closing
Date and (z) in excess of (A) 16.5% of the Shares and (B) 16.5% of the New
Warrants or the shares issuable upon exercise of the New Warrants, in the
aggregate (and taken together with any Transfers effected under clause (y)),
during the period from and after the six (6) month anniversary of the Closing
Date to the eighteen (18) month anniversary of the Closing Date. For clarity,
Purchaser shall not be restricted from Transferring any Shares, New Warrants, or
shares

 

--------------------------------------------------------------------------------


 

 

issuable upon exercise of the New Warrants from and after the eighteen (18)
month anniversary of the Closing Date.

 

 

F.              Insurance Policies, Benefit Plans, Surety Bonds

·             The Plan Debtors’ insurance policies, benefit plans, workers’
compensation claims, and surety bonds shall be treated in a manner consistent
with that provided in the Confirmed Plans.

 

 

G.            Retention of Causes of Action

·             All causes of action shall vest with GGP or GGO, as applicable

 

 

H.            Conditions for Consummation and Confirmation

·             Usual and customary for transactions of this type

 

 

I.                 Discharge, Releases and Exculpation

·             The Plan will contain discharge, release and exculpation
provisions in a manner consistent with those provided in the Confirmed Plans.

 

 

J.              Governing Law

·             To the extent the Bankruptcy Code or other federal law does not
apply, New York law shall govern.

 

--------------------------------------------------------------------------------


 

EXHIBIT E

 

GGO ASSETS

 

Pursuant to Section 2.1(a), and subject to the conditions, exceptions and
qualifications set forth therein, the Company will contribute to GGO (directly
or indirectly) the assets (and/or equity interests related thereto) listed
below:

 

·                  Master Planned Communities

 

·                  Bridgeland

 

·                  Columbia — subject to Section 2.1(e) of the Agreement and
including a right of first offer and purchase option with respect to certain
office buildings in Columbia pursuant to the terms of the development agreement
that will be attached to the Separation Agreement.  For the avoidance of doubt,
The Mall in Columbia and Gateway Overlook (including related development rights)
shall not to be transferred to GGO.

 

·                  Emerson

 

·                  Fairwoods

 

·                  Summerlin

 

·                  Woodlands — joint venture interest

 

ARTICLE I.110 N. Wacker (leasehold interest) — joint venture interest

 

·                  Ala Moana Tower — air rights over existing parking deck

 

·                  Alameda Plaza, Idaho

 

·                  Allen Towne Plaza, Texas

 

ARTICLE II.Arizona 2 Office Note — A note that will approximate the capital
lease revenue from Arizona 2 Office only; there will be no transfer to GGO of
underlying properties or any ownership or occupancy interest therein

 

·                  Bridges at Mint Hill, North Carolina

 

·                  Century Plaza, Alabama

 

·                  Circle T Ranch & Power Centre, Texas — joint venture interest

 

ARTICLE III.Condos Nouvelle at Natick — rights to income from assets sold and
for which a closing has occurred prior to Closing remain with GGP

 

·                  Cottonwood Mall and Cottonwood Square

 

·                  Elk Grove Promenade

 

--------------------------------------------------------------------------------


 

ARTICLE IV.Fashion Show Air Rights - Springing right to acquire an 80% ownership
interest in the air above the portions of Fashion Show Mall owned by GGP upon
satisfaction of the existing loans and guaranties at Fashion Show Mall and The
Shoppes at the Palazzo as described in and pursuant to the provisions of the
Fashion Show Core Principles document that will be attached to the Separation
Agreement.

 

ARTICLE V.Golf course interests - TPC Summerlin & TPC Canyons

 

·                  Hexalon (but not Hexalon’s interest in General Growth
Management, Inc.)

 

·                  Kendall Towne Center, Miami — land

 

·                  Landmark Mall

 

·                  Maui Ranch property

 

·                  Park West Mall

 

·                  Princeton, New Jersey — land

 

·                  Rio West, New Mexico

 

·                  Riverwalk Market Place

 

·                  South Street Seaport

 

·                  Summerlin Centre

 

ARTICLE VI.Summerlin Hospital — joint venture interest

 

·                  Victoria Ward

 

·                  Village of Redlands, California (Redlands Mall and Redlands
Promenade)

 

·                  Volo, Illinois — land

 

--------------------------------------------------------------------------------


 

EXHIBIT K - FORM OF AMENDED AND RESTATED
BROOKFIELD EQUITY COMMITMENT LETTER

 

--------------------------------------------------------------------------------


 

[BROOKFIELD ASSET MANAGEMENT INC. LETTERHEAD]

 

 

August 2, 2010

 

REP Investments LLC
c/o Brookfield Asset Management Inc.
Brookfield Place, Suite 300
181 Bay Street, P.O. Box 762
Toronto, Ontario M5J 2T3

Canada

 

Amended and Restated Equity Commitment Letter

 

Ladies and Gentlemen:

 

Reference is made to that certain Equity Commitment Letter, dated as of
April 19, 2010, as amended by the Amendment to the Equity Commitment Letter
dated May 3, 2010 (as so amended, the “Equity Commitment Letter”), by and
between Brookfield Asset Management Inc. (“Investor”) and REP Investments LLC
(“Purchaser”).

 

The undersigned desire to amend and restate the Equity Commitment Letter in its
entirety as follows:

 

Reference is made to that certain Amended and Restated Cornerstone Investment
Agreement, effective as of March 31, 2010, by and between REP Investments LLC, a
Delaware limited liability company (“Purchaser”), and General Growth
Properties, Inc., a Delaware corporation (“GGP”), as the same may be amended
from time to time (the “Investment Agreement”), pursuant to which Purchaser has
agreed to, among other things: (i) purchase (the “GGP Share Purchase”)
250,000,000 shares of common stock of the Company on the terms and subject to
the conditions set forth in the Investment Agreement and (ii) purchase 2,625,000
shares of common stock of GGO on the terms and subject to the conditions set
forth in the Investment Agreement (the transactions referred to in clauses
(i) and (ii) being referred to herein as the “Transactions”).  The proceeds of
this Commitment, together with the (i) funds deposited in the Escrow Accounts
(as defined in the Escrow Agreements) and/or (ii) amounts available to be drawn
by Purchaser to fund the Purchase Price and the GGO Purchase Price under
Acceptable LCs, shall be used by Purchaser to fund the Purchase Price and the
GGO Purchase Price in accordance with, and subject to the conditions contained
in the Investment Agreement.  Capitalized terms used herein but not defined
herein shall have the meanings ascribed to them in the Investment Agreement and,
for purposes of this letter agreement, the “Company” shall be deemed to refer,
prior to consummation of the Plan, to GGP and, on and after consummation of the
Plan, the Reorganized Company, as the context requires.

 

1.             Commitment.  In the event of satisfaction or waiver (by
Purchaser) of the conditions precedent to Purchaser’s obligation to consummate
the Transactions set forth in Section 7.1 of the Investment Agreement and
subject to the satisfaction of the conditions set

 

--------------------------------------------------------------------------------


 

forth below, Brookfield Asset Management Inc. (“Investor”), hereby agrees to
provide, or cause to be provided, directly or indirectly to Purchaser at the
Closing of the Transactions, an amount in cash equal to the sum of
(a) (i) $1,576,000,000 less (ii) an amount equal to the allowed amount
(inclusive of prepetition and postpetition interest at the applicable rate
provided in the Plan) of claims that are applied against the Purchase Price in
accordance with Section 1.1(a) of the Investment Agreement against the Debtors
that are held by Purchaser and its Permitted Assigns (other than allowed claims
initially funded from proceeds released from the Escrow Accounts) and
outstanding as of the Effective Date (such difference, the “GGP Share Purchase
Commitment”), solely for the purpose of funding, and to the extent necessary to
fund, the GGP Share Purchase, (b) $79,000,000 (the “GGO Share Purchase
Commitment”), solely for the purpose of funding, and to the extent necessary to
fund, the purchase of the GGO Shares, (c) up to $348,605,580 (the “GGP Rights
Offering Commitment”), solely for the purpose of funding, and to the extent
necessary to fund, the purchase of (x)(i) the number of shares of New Common
Stock which Purchaser will have the ability to acquire pursuant to
Section 6.9(a)(iv) of the Investment Agreement and (ii) 69.721% of the shares of
New Common Stock with respect to which rights are declined by holders of Common
Stock in the GGP Backstop Rights Offering pursuant to Section 6.9(a)(iii) of the
Investment Agreement or (y) Purchaser’s pro rata portion of the Bridge
Securities pursuant to Section 6.9(b) of the Investment Agreement and (d) up to
$595,238,100 (the “GGP Debt Backstop Commitment” and, together with the GGP
Share Purchase Commitment, the GGO Share Purchase Commitment and the GGP Rights
Offering Commitment, the “Commitment”), solely for the purpose of funding, and
to the extent necessary to fund, Purchaser’s obligation to backstop for new
bonds, loans or preferred stock pursuant to Section 6.9(c) of the Investment
Agreement; provided that Investor and its Permitted Assignees (as defined below)
shall not, under any circumstances, be obligated to contribute to, purchase
equity or debt of or otherwise provide funds to Purchaser or any other Person in
any amount in excess of the Commitment.  Except as permitted in Section 6 of
this letter agreement, the Commitment may not be amended, modified, withdrawn or
revoked by Investor or Purchaser without the prior written consent of the
Company, except in the event the Investment Agreement is terminated in
accordance with its terms or this letter agreement is terminated in accordance
with its terms.

 

2.             Conditions.  (a) This letter agreement, including the obligation
of Investor to fund the Commitment, shall be subject to: (i) the terms of this
letter agreement, (ii) the concurrent consummation of the Transactions pursuant
to the Investment Agreement and (iii) the concurrent payment to the Purchaser in
an amount not less than the excess of (1) the Purchase Price (after taking into
account the allowed amount (inclusive of prepetition and postpetition interest
at the applicable rate provided in the Plan) of claims that are applied against
the Purchase Price in accordance with Section 1.1(a) of the Investment Agreement
against the Debtors that are held by Purchaser and its Permitted Assigns and
outstanding as of the Effective Date) and the GGO Purchase Price over (2) the
GGP Share Purchase Commitment and the GGO Share Purchase Commitment consisting
of (x) all Commitment Amounts from any Escrow Accounts under the Escrow
Agreements (in each case, as such terms are defined in the Escrow Agreements)
plus (y) the aggregate face amount of any Acceptable LCs then outstanding.

 

(b) This letter agreement, and Investor’s obligation to fund the Commitment,
will terminate automatically and immediately upon the earliest to occur of:
(i) funding of the Commitment in connection with the Closing of the
Transactions, or (ii) the Termination Date.

 

2

--------------------------------------------------------------------------------


 

3.             Third Party Beneficiaries.  Purchaser and Investor agree that the
Company has relied on the existence of this letter agreement and is an express
third party beneficiary of the terms of this letter agreement.  This letter
agreement shall be binding on Investor solely for the benefit of Purchaser and
the Company, and nothing set forth in this letter agreement shall be construed
to confer upon or give to any Person other than Purchaser or the Company any
benefits, rights or remedies under or by reason of, or any rights to enforce or
cause Purchaser to enforce, the Commitment or any provisions of this letter
agreement.  Purchaser’s creditors shall have no right to enforce this letter
agreement or to cause Purchaser to enforce this letter agreement.  The parties
hereby agree that their respective representations, warranties and covenants set
forth herein are solely for the benefit of the other party hereto and the
Company, in accordance with and subject to the terms of this letter agreement,
and this letter agreement is not intended to, and does not, confer upon any
Person other than the parties hereto and the Company any rights or remedies
hereunder.

 

4.             No Recourse.  Notwithstanding anything that may be expressed or
implied in this letter agreement, no Person other than Investor shall have any
obligation hereunder and, notwithstanding that Investor may be a partnership,
corporation or limited liability company, no recourse hereunder or under any
documents or instruments delivered in connection herewith shall be had against
any former, current or future controlling person, director, officer, employee,
agent, general or limited partner, manager, member, stockholder, affiliate,
representative or assignee of Investor or any former, current or future
controlling person, director, officer, employee, agent, general or limited
partner, manager, member, stockholder, affiliate, representative or assignee of
any of the foregoing, whether by the enforcement of any assessment or by any
legal or equitable proceeding, or by virtue of any statute, regulation or other
applicable law, it being expressly agreed and acknowledged that no personal
liability whatsoever shall attach to, be imposed on or otherwise be incurred by
any former, current or future controlling person, director, officer, employee,
agent, general or limited partner, manager, member, stockholder, affiliate,
representative or assignee of Investor or any former, current or future
controlling person, director, officer, employee, agent, general or limited
partner, manager, member, stockholder, affiliate, representative or assignee of
any of the foregoing, as such, for any obligations of Investor under this letter
agreement or any documents or instrument delivered in connection herewith or for
any claim based on, in respect of, or by reason of such obligations or their
creation.

 

5.             Confidentiality.  This letter agreement and the identity of
Investor in connection herewith shall be treated as confidential and is being
provided to Purchaser and, if applicable, the Company solely in connection with
the transactions contemplated by the Investment Agreement. This letter agreement
and the identity of Investor in connection herewith may not be used, circulated,
quoted or otherwise referred to, except with the written consent of Investor and
Purchaser; provided that no such written consent shall be required (and Investor
and its Affiliates shall be free to release such information) for disclosures to
Purchaser’s and Investor’s respective Affiliates’ and Purchaser’s, Investor’s
and such Affiliates’ respective partners, members, directors, officers,
employees, agents, legal, financial, accounting or other advisors, potential
debt and equity financing sources, co-sponsors, related investment funds,
consultants and other representatives, and representatives of any thereof, so
long as such persons agree to keep such information confidential on terms
substantially identical to the terms contained in this Section 5; provided,
further, that Investor and Purchaser may disclose the

 

3

--------------------------------------------------------------------------------


 

existence of this letter agreement (i) to the extent required or requested, as
appropriate, by law, regulation, judicial or governmental order, subpoena or
other legal process or by any governmental, regulatory or supervisory authority
or stock exchange (including, to the extent required by law, any Governmental
Entity and the applicable rules of the New York Stock Exchange) and (ii) to the
Company and its directors, officers and advisors; provided, further, however, to
the extent that disclosure is permitted pursuant to clause (i) or (ii) of the
foregoing proviso, prior to any such disclosure thereunder, (x) the disclosing
party shall (to the extent legally permissible) provide Investor with a
reasonable opportunity to review and provide comments on (which comments shall
be considered in good faith by the disclosing party), and take reasonably
available steps to resist or limit such requirement or request resulting in,
such disclosure and (y) with respect to any disclosure to the Company, its
directors, officers and advisors (each, a “Recipient”) pursuant to such clause
(ii), such disclosure pursuant hereto and the ability of the Company to rely on
and enforce the provisions of this Section 5 shall be conditioned on the
agreement by such Recipient to keep such information confidential on
substantially identical terms to those in this Section 5 (including the
obligations set forth in clause (x) above).  Notwithstanding the foregoing, the
Company and GGP may disclose this letter agreement in any filings required to be
made with respect to the Investment Agreement or transactions contemplated
thereby with the Securities and Exchange Commission or in connection with any
judicial or administrative proceedings in the Bankruptcy Court without any
additional notice or consent of the Investor.

 

6.             Assignment.  Except as provided in this Section 6, this letter
agreement may not be assigned by any party.  With the consent of
Purchaser, Investor may assign a portion of its obligations to fund the
Commitment to one or more Affiliates and/or persons who may become members of
Purchaser (the “Permitted Assignees”), but in each case only if such assignment
shall not delay or impair the funding of the Commitment or the completion of the
transactions contemplated by the Investment Agreement; provided, however, that
no such assignment shall relieve Investor of its obligations hereunder.  Any
attempted assignment in violation of this Section 6 shall be null and void. 
This letter agreement may not be terminated, amended or otherwise modified
without the prior written consent of Purchaser, the Company and Investor, except
to reflect the addition of one or more Permitted Assignees of all or a portion
of Investor’s obligations to fund the Commitment.

 

7.             Representations and Warranties.  Investor hereby represents and
warrants as follows:

 

(a)           Investor is duly organized, validly existing and in good standing
(to the extent its jurisdiction of organization recognizes the concept of good
standing) under the laws of its jurisdiction of organization.

 

(b)           The execution, delivery and performance of this letter agreement
by Investor is within its corporate, limited partnership, limited liability
company or comparable powers and has been duly authorized by all necessary
action, and no other proceedings or actions on the part of Investor are
necessary to perform its obligations hereunder. This letter agreement is a valid
and binding obligation of Investor enforceable against it in accordance with its
terms, except as such enforceability may be limited by bankruptcy, insolvency,
moratorium,

 

4

--------------------------------------------------------------------------------


 

reorganizations or similar laws affecting creditors generally or by general
equitable principles (whether applied in equity or at law).

 

(c)           The execution, delivery and performance by Investor of this letter
agreement do not and will not (i) violate the organizational documents of
Investor, (ii) violate any applicable law or regulation or judgment, injunction,
order or decree to which Investor or any of its assets are subject or
(iii) constitute a default (or an event that with notice or lapse of time or
both would become a default) under, result in any breach of or give rise to any
right of termination, cancellation, amendment or acceleration or conflict with
any right or obligation or Investor, other than, in the case of clauses (ii) and
(iii) of this Section 7(c), violations, defaults or breaches which would not
impair the ability of Investor to perform its obligations hereunder.

 

(d)           Investor has and will have on the Closing Date the funding
necessary to fund the Commitment.

 

(e)           No notice to, registration, declaration or filing with, exemption
or review by, or authorization, order, consent or approval of, any Governmental
Entity, nor expiration or termination of any statutory waiting period, is
necessary for the consummation by Investor of the transactions contemplated by
this letter agreement.

 

(f)            The Commitment and this letter agreement reflect the entire
agreement among the parties hereto and are subject to no contingencies or
conditions other than those set forth herein and therein.  As of the date
hereof, no event has occurred which, with or without notice, lapse of time or
both, would constitute a default or breach on the part of Investor under this
letter agreement.

 

8.             Governing Law; Jurisdiction; Waiver of Jury Trial.  This letter
agreement shall be deemed to be made in and in all respects shall be
interpreted, construed and governed by and in accordance with the laws of the
State of New York applicable to contracts executed in and to be performed
therein without regard to the conflicts of law principles thereof.  The parties
hereby irrevocably submit to the personal jurisdiction of the Bankruptcy Court
(as defined in the Escrow Agreement), solely in respect of the interpretation
and enforcement of the provisions of this letter agreement, and in respect of
the transactions contemplated hereby, and hereby waive, and agree not to assert,
as a defense in any action, suit or proceeding for the interpretation or
enforcement hereof or of any such document, that it is not subject thereto or
that such action, suit or proceeding may not be brought or is not maintainable
in said courts or that the venue thereof may not be appropriate or that this
letter agreement or any such document may not be enforced in or by such courts,
and the parties hereto irrevocably agree that all claims with respect to such
action or proceeding shall be heard and determined in such court.  The parties
hereby consent to and grant any such court jurisdiction over the person of such
parties and, to the extent permitted by law, over the subject matter of such
dispute and agree that mailing of process or other papers in connection with any
such action or proceeding in the manner provided herein or in such other manner
as may be permitted by law shall be valid and sufficient service thereof.  If
the Bankruptcy Court determines that it does not have subject matter
jurisdiction over any action or

 

5

--------------------------------------------------------------------------------


 

proceeding arising out of or relating to this letter agreement, then each party
(i) agrees that all such actions or proceedings shall be heard and determined in
a New York federal court sitting in The City of New York, (ii) irrevocably
submits to the jurisdiction of such court in any such action or proceeding,
(iii) agrees that it will not attempt to deny or defeat such personal
jurisdiction by motion or other request for leave from any such court,
including, without limitation, a motion to dismiss on the grounds of forum non
conveniens, (iv) agrees that it will not bring any action arising out of or
relating to this letter agreement or any of the transactions contemplated by
this letter agreement in any other court.  THE PARTIES HEREBY WAIVE TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY WITH RESPECT TO ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER
OR IN CONNECTION WITH THIS AGREEMENT OR ANY OF THE TRANSACTIONS CONTEMPLATED
HEREBY.

 

9.             Specific Performance; Damages.  The parties agree that
irreparable damage would occur in the event that any of the provisions of this
letter agreement were not performed in accordance with their specific terms. It
is accordingly agreed that the parties (and, for the avoidance of doubt, the
Company) shall be entitled to seek specific performance of the terms hereof. 
The parties hereby agree that specific performance shall be the sole and
exclusive remedy at law or equity with respect to breaches by any of the parties
in connection with this letter agreement or the transactions contemplated hereby
and that it may not seek or accept any other form of relief that may be
available for breach under this letter agreement or the Other Agreements (as
defined below) or otherwise in connection with this letter agreement or the
transactions contemplated hereby (including monetary damages). The parties
hereby agree not to raise any objections to the availability of the equitable
remedy of specific performance to prevent or restrain breaches or threatened
breaches of this letter agreement by any party and to specifically enforce the
terms and provisions of this letter agreement to prevent breaches or threatened
breaches of, or to enforce compliance with, the covenants and obligations of
each party under this letter agreement. Notwithstanding any other term or
condition of this letter agreement, under no circumstance shall Investor’s
maximum liability hereunder for any reason, including its knowing and material
breach of any of its commitments set forth herein, exceed the Commitment, and
such damages shall not include any special, indirect or consequential damages. 
Notwithstanding any provision of the Other Agreements or this letter agreement
to the contrary, in no event shall Investor be liable to the Company for any
damages resulting or stemming from or in any way related to the failure of any
other party to the Escrow Agreements, Acceptable LCs or that certain Amended and
Restated Limited Liability Company Agreement of Purchaser, dated as of March 31,
2010, by and among the Original Member, the Managing Member and the Members
named therein (in each case, as such term is defined therein) to have failed to
fund such other party’s respective commitment.

 

10.           Counterparts.  This letter agreement may be executed in any number
of counterparts (including by facsimile), each such counterpart being deemed to
be an original instrument, and all such counterparts shall together constitute
the same agreement.

 

11.           Notices.  (a) All notices or other communications to be given
hereunder to a party to this letter agreement shall be in writing and shall be
sent by delivery in person, by courier service, by electronic mail transmission
or telecopy addressed as follows or such other address as may be substituted by
notice as herein provided:

 

6

--------------------------------------------------------------------------------


 

If to Purchaser, to:

 

REP Investments LLC

c/o Brookfield Asset Management Inc.

Brookfield Place, Suite 300

181 Bay Street, P.O. Box 762

Toronto, Ontario M5J 2T3

Canada
Attention:  Joseph S. Freedman
Telephone:  (416) 956-5182
Electronic Mail:  jfreedman@brookfield.com

 

with copies (which shall not constitute notice) to:

 

Willkie Farr & Gallagher LLP

787 Seventh Avenue

New York, NY 10019
Attention:    Marc Abrams, Esq.

Gregory B. Astrachan, Esq.

Paul V. Shalhoub, Esq.
Facsimile: (212) 728-8111

 

Sidley Austin LLP

787 Seventh Avenue

New York, NY 10019

Attention:   Stuart S. Koonce, Esq.

Facsimile: (212) 839-8741

 

If to the Company, to:

General Growth Properties, Inc.

110 N. Wacker Drive

Chicago, IL 60606
Attention: Ronald L. Gern, Esq.

Facsimile:  312-960-5485

 

with a copy (which shall not constitute notice) to:

 

Weil, Gotshal & Manges LLP

767 Fifth Avenue

New York, NY 10153
Attention: Frederick S. Green, Esq.
Facsimile: (212) 310-8007

 

If to Investor, to:

 

c/o Brookfield Asset Management Inc.

 

7

--------------------------------------------------------------------------------


 

Brookfield Place, Suite 300

181 Bay Street

P.O. Box 762

Toronto, Ontario M5J 2T3

Canada
Attention:  Joseph S. Freedman
Telephone:  (416) 956-5182
Electronic Mail:  jfreedman@brookfield.com

 

with copies (which shall not constitute notice) to:

 

Willkie Farr & Gallagher LLP

787 Seventh Avenue

New York, NY 10019
Attention:    Marc Abrams, Esq.

Gregory B. Astrachan, Esq.

Paul V. Shalhoub, Esq.
Facsimile: (212) 728-8111

 

Sidley Austin LLP

787 Seventh Avenue

New York, NY 10019

Attention:   Stuart S. Koonce, Esq.

Facsimile: (212) 839-8741

 

(b) Any notice given hereunder shall be deemed to have been given upon the
earliest of: (i) if delivered by hand during business hours, on the date of
delivery and (ii) one (1) day after being sent by any recognized overnight
delivery service, return receipt requested.  In the case of notices sent by
electronic mail transmission or telecopy, such notices shall be deemed to have
been given upon receipt during Business Hours; provided, however, that any
notice sent by electronic mail transmission shall only be effective upon
confirmation (by telephone, telecopy or electronic confirmation of receipt
(other than a confirmation generated automatically)) from the person to whom
such notice was sent.

 

[The remainder of this page is intentionally left blank.]

 

8

--------------------------------------------------------------------------------


 

 

Very truly yours,

 

 

 

 

 

BROOKFIELD ASSET MANAGEMENT INC.

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

ACCEPTED AND AGREED:

 

 

REP INVESTMENTS LLC

 

BY:

Brookfield Asset Management Private

 

Institutional Capital Adviser (Canada) L.P., its managing member

 

 

 

By: Brookfield Private Funds Holdings Inc., its general partner

 

 

 

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

Title:

 

--------------------------------------------------------------------------------


 

Exhibit M

 

FORM OF
NON-CONTROL AGREEMENT

 

This Non-Control Agreement (this “Agreement”) is dated as of [·] 2010 (the
“Effective Date”), by and between General Growth Properties, Inc., a Delaware
corporation (the “Company”), [Purchaser under the Investment Agreement]
(“Investor”)(3) and any Brookfield Consortium Member who signs a counterpart
signature hereto.

 

WHEREAS, Investor has entered into that certain Cornerstone Investment
Agreement, dated as of [·], 2010 (the “Investment Agreement”), that
contemplates, among other things, the purchase by Investor and other Brookfield
Consortium Members of shares of Common Stock subject to the terms and conditions
contained therein;

 

WHEREAS, the transactions contemplated by the Investment Agreement are intended 
to assist the Company in its plans to recapitalize and emerge from bankruptcy
and is not intended to constitute a change of control of the Company or
otherwise give Investor the power to control the business and affairs of the
Company;

 

WHEREAS, as a material condition to the Company’s and Investor’s obligations to
consummate the transactions contemplated by the Investment Agreement, the
Company and Investor have agreed to execute this Agreement; and

 

WHEREAS, certain terms used in this Agreement are defined in Section 4.1.

 

NOW THEREFORE, in consideration of the premises and the mutual covenants and
agreements hereinafter contained, and for other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, the parties hereby
agree as follows:

 

ARTICLE I



COMPANY RELATED PRINCIPLES

 

SECTION 1.1            Board of Directors.  So long as Investor and the Investor
Parties, collectively, shall Beneficially Own more than ten percent (10%) of the
outstanding shares of Common Stock, none of Investor or the Investor Parties
shall take any action that is inconsistent with its support for the following
corporate governance principles:

 

(a)           A majority of the members of the Board shall be Independent
Directors, where “Independent Director” means a director who satisfies all
standards for independence promulgated by the New York Stock Exchange (or the
applicable exchange where shares of Common Stock are then listed);

 

--------------------------------------------------------------------------------

(3)  REP and other permitted Purchasers under the Investment Agreement will
sign.

 

--------------------------------------------------------------------------------


 

(b)           the Board shall have a nominating committee, a majority of which
shall be Disinterested Directors;

 

(c)           except as regards voting to elect the Purchaser Board Designees
(as such term is defined in the Investment Agreement), in connection with any
stockholder meeting or consent solicitation relating to the election of members
of the Board, Investor shall, and shall cause the other Investor Parties to,
vote in such election of members of the Board all Common Stock that is
Beneficially Owned by the Investor Parties in proportion to the Votes Cast;

 

(d)           the Board shall consist of nine (9) members and not be increased
or reduced, unless approved by seventy-five percent (75%) of the Board;

 

(e)           any Change in Control (other than a transaction contemplated by
Section 2.1(b)(ii)) in which a Large Stockholder or its controlled Affiliate is
the acquiror or part of the acquiror group or is proposed to be directly or
indirectly combined with the Company must be approved by a majority of the
Disinterested Directors as if it were an Affiliated Transaction involving such
Large Stockholder and by a majority of the voting power of the stockholders
(other than such Large Stockholder or its controlled Affiliates); and

 

(f)            any Change in Control (other than a transaction contemplated by
Section 2.2(b)(v)) in which any Large Stockholder or its controlled Affiliate
receives per share consideration in its capacity as a stockholder of the Company
in excess of that to be received by other stockholders, must be approved by a
majority of the Disinterested Directors as if it were an Affiliated Transaction
involving such Large Stockholder and by a majority of the voting power of the
stockholders (other than such Large Stockholder or its controlled Affiliates).

 

The Company shall not waive any provisions similar to Sections 1.1(c), (e) or
(f) above for any Large Stockholder under any other agreement unless the Company
grants a similar waiver under this Agreement.

 

SECTION 1.2            Voting.

 

(a)           Subject to Sections 1.1(c), (e) and (f), in connection with any
matter being voted on at a stockholder meeting or in a consent solicitation that
the Board has recommended that the stockholders of the Company approve, Investor
and the other Investor Parties may vote the shares of Common Stock that they
Beneficially Own against or in favor of such matter, in their sole and absolute
discretion.

 

(b)           Subject to Sections 1.1(c), (e) and (f), in connection with any
matter being voted on at a stockholder meeting or in a consent solicitation that
the Board has recommended that the stockholders of the Company not
approve, Investor and the other Investor Parties may vote the shares of Common
Stock that they Beneficially Own:

 

(i)            against such matter; or

 

(ii)           in favor of such matter; provided, however, that if Investor and
the other Investor Parties (taken as a whole) Beneficially Own shares of Common
Stock that represent more than the Voting Cap of the then-outstanding Common
Stock, then, with

 

2

--------------------------------------------------------------------------------


 

respect to the shares that account for the excess over the Voting Cap, Investor
shall, and shall cause the other Investor Parties to, vote in proportion to the
Votes Cast.

 

(c)           For purposes of Section 1.2(b)(ii), the number of shares of Common
Stock that are Beneficially Owned by Investor and the Brookfield Consortium
Members shall not include any Common Stock held by any independently operated
business unit of Brookfield Asset Management Inc. or any Affiliate thereof (each
such independently operated business unit, a “Brookfield Investment Advisor”)
(i) in trust for the benefit of persons other than Investor or any Brookfield
Consortium Member, (ii) in mutual funds, open- or closed-end investment funds or
other pooled investment vehicles sponsored, managed or advised or subadvised by
such Brookfield Investment Advisor, (iii) as agent and not principal, or (iv) in
any other case where such Brookfield Investment Advisor is disaggregated from
Brookfield Asset Management Inc. for the purposes of Section 13(d) of the
Exchange Act; provided, however, that (A) in each case, such shares of Common
Stock were acquired in the ordinary course of business of the Brookfield
Investment Advisor’s respective investment management or securities business and
not with the intent or purpose on the part of Investor or the Brookfield
Consortium Members of influencing control of the Company or avoiding the
provisions of this Agreement and (B) where appropriate, “Chinese walls” or other
informational barriers and other procedures have been established.

 

SECTION 1.3            Related Party Transactions.

 

(a)           Without the approval of a majority of the Disinterested
Directors, Investor shall not, and shall not permit any of the Investor Parties
to (and use all reasonable efforts to cause any Affiliate of any Investor Party
not to), engage in any Affiliated Transaction.  “Affiliated Transaction” means
(i) any transaction or series of related transactions, directly or indirectly,
between the Company or any Subsidiary of the Company, on the one hand, and any
of the Investor Parties, on the other hand, or (ii) without limiting the
Company’s obligation to comply with Sections 1.5 and 1.6 hereof, with respect to
the purchase or sale of Common Stock by any of the Investor Parties, any waiver
of any limitation or restriction with respect to such purchase or sale in the
Charter or the Transaction Documents, including any exemption from the Ownership
Limit (as defined in the Charter); provided, however, that none of the following
shall constitute an Affiliated Transaction:

 

(i)            transactions expressly contemplated in the Transaction Documents;

 

(ii)           customary compensation arrangements (whether in the form of cash
or equity awards), expense reimbursement, director insurance coverage and/or
indemnification arrangements (and related advancement of expenses) in each case
for Board designees, or any use by such persons, for Company business purposes,
of aircraft, vehicles, property, equipment or other assets owned or customarily
provided to members of the Board by the Company or any of its Subsidiaries; and

 

(iii)          any transaction or series of transactions if the same is in the
Ordinary Course of Business and does not involve payments by the Company in
excess of [$·] in the aggregate for such transaction or series of transactions.

 

3

--------------------------------------------------------------------------------


 

(b)           Following the Closing (as such term is defined in the Investment
Agreement), any decisions by the Company regarding material amendments or
modifications of the Plan (as such term is defined in the Investment Agreement)
or waivers of the Company’s material rights under the Plan, shall require the
approval of the majority of Disinterested Directors to the extent such
amendment, modification or waiver relates to any Brookfield Consortium Member’s
rights or obligations.

 

SECTION 1.4          No Other Voting Restrictions.  For the avoidance of doubt,
except as restricted herein or in any Transferee Agreement or by applicable
Law, Investor and the other Investor Parties may vote the Common Stock that they
Beneficially Own in their sole and absolute discretion.

 

SECTION 1.5          Amendment of the Charter.  The Company hereby agrees that
following the Closing Date, without the consent of Investor, the Company shall
not amend (or propose to amend) the provisions of the Charter in a manner that
would:  (a) amend the restriction on Beneficial Ownership (as such term is
defined in the Charter) of the outstanding capital stock of the Company to a
level other than 9.9%; (b) amend the restriction on Constructive Ownership (as
such term is defined in the Charter) of the outstanding capital stock of the
Company to a level other than 9.9%; or (c) amend any waiver from the
restrictions set forth in the foregoing clauses (a) and (b) granted to any
Brookfield Consortium Member in any manner adverse to any Brookfield Consortium
Member.

 

SECTION 1.6          Waiver of Ownership Limited in the Charter.  The Company
and the Board shall take all appropriate and necessary action to ensure that the
ownership limitations set forth in the Charter shall be waived with respect to
Investor, the Brookfield Consortium Members, any Brookfield Investment Advisor
and any Person (other than a transferee under Section 2.2(b)(vi) unless such
transferee executes a Transferee Agreement) to whom Investor, any Brookfield
Consortium Member or any Brookfield Investment Advisor has transferred any of
the Common Stock or Warrants in accordance with the terms of this Agreement and
the Investment Agreement, provided, insofar as the waiver relates to Investor, a
Brookfield Consortium Member, a Brookfield Investment Advisor or any transferee,
as the case may be, who owns (or would, following such transfer, own) interests
in excess of the Ownership Limit (as defined in the Charter), that the Company
has been provided with a certificate containing the representations and
covenants set forth on Exhibit D to the Investment Agreement (or, to the extent
necessitated by the organizational structure of the party providing such
certificate, a certificate substantially similar to such Exhibit D) from such
Investor, Brookfield Consortium Member, Brookfield Investment Advisor or
transferee, or in the case of a transferee, a certificate containing the
representations and covenants set forth on Exhibit D to the Investment Agreement
(or, to the extent necessitated by the organizational structure of the party
providing such certificate, a certificate substantially similar to Exhibit D) as
modified to allow such transferee to own stock or other equity interests in a
tenant of the Company or its Subsidiaries to the extent such ownership would not
result in (i) the Company or any of its REIT Subsidiaries other than GGP-Natick
Trust or GGP Ivanhoe, Inc. recognizing more than $1 million of “related party
rent” in any year or (ii) GGP Natick Trust or GGP Ivanhoe, Inc. recognizing more
than $100,000 of “related party rent” in any year.  The parties hereto agree
that the Company may, in the discretion of the Board, grant to third parties any
other waivers from restrictions set forth in the Charter.

 

4

--------------------------------------------------------------------------------


 

ARTICLE II

 

INVESTOR RELATED COVENANTS

 

SECTION 2.1            Ownership Limitations.

 

(a)           Except as provided in Section 2.1(b), Investor agrees that it
(together with the other Investor Parties) shall not acquire Economic Ownership
of shares of Common Stock that would result in the Investor Parties in the
aggregate Economically Owning a percentage of the then-outstanding Common Stock
on a Fully Diluted Basis that is greater than the Ownership Cap.  For the
avoidance of doubt, no Person shall be in violation of this Section 2.1 as a
result of (i) any acquisition by the Company of any Common Stock; (ii) any
change in the percentage of the Investor Parties’ Economic Ownership of Common
Stock that results from a change in the aggregate number of shares of Common
Stock outstanding; or (iii) any change in the number of shares of Common Stock
Economically Owned by the Investor Parties as a result of any anti-dilution
adjustments to any Equity Securities (as defined in the Investment Agreement)
Economically Owned by any Investor Party.

 

(b)           Notwithstanding Section 2.1(a), any of the Investor Parties may
acquire Economic Ownership of shares of Common Stock that would result in the
Investor Parties (taken as a whole) having Economic Ownership of a percentage of
the then-outstanding Common Stock on a Fully Diluted Basis that is greater than
the Ownership Cap under any of the following circumstances:

 

(i)            acquisitions of shares pursuant to any pro-rata stock dividend or
stock distribution effected by the Company and approved by a majority of the
Independent Directors;

 

(ii)           if such acquisition is pursuant to a tender offer or exchange
offer, in each case that includes an offer for all outstanding shares of Common
Stock owned by the Target Stockholders, or a merger, consolidation, binding
share exchange or similar transaction pursuant to an agreement with the Company,
so long as in each case (A) such offer, merger, consolidation, binding share
exchange or similar transaction is approved by a majority of the Disinterested
Directors or by a special committee comprised of Disinterested Directors (such
tender offer or exchange offer, an “Approved Offer”, and such merger,
consolidation, binding share exchange or similar transaction, an “Approved
Merger”), and (B) in any such Approved Offer, a majority of the Target Shares
are tendered into such Approved Offer and not withdrawn prior to the final
expiration of such Approved Offer, or in such Approved Merger, a majority of the
Target Shares that are voted (in person or by proxy) on the related transaction
proposal are voted in favor of such proposal.  As used in this
Section 2.1(b)(ii):  “Target Shares” means the then-outstanding shares of Common
Stock not owned by the Investor Parties; and “Target Stockholders” means the
stockholders of the Company other than the Investor Parties.

 

(c)           The limitation set forth in Section 2.1(a) may only be waived by
the Company if a majority of the Disinterested Directors consent thereto.

 

5

--------------------------------------------------------------------------------


 

SECTION 2.2            Transfer Restrictions.

 

(a)           Subject to Section 2.2(b), unless approved by a majority of the
Independent Directors, Investor shall not, and shall not permit any of the
Investor Parties to sell or otherwise transfer or agree to transfer (each of the
foregoing, a “Transfer”), directly or indirectly, any shares of Common Stock
that are held directly or indirectly by Investor or any of the other Investor
Parties if, immediately after giving effect to such Transfer, the Person that
acquires such Common Stock (other than any underwriter acting in such capacity
in an underwritten public offering of such shares) would, together with its
Affiliates, to the actual knowledge (“Knowledge”) of the transferor Beneficially
Own more than ten percent (10%) of the then-outstanding Common Stock.  A
transferor shall be deemed to have Knowledge of any transferee’s Beneficial
Ownership of Common Stock if the transferor has actual knowledge of the identity
of the transferee and such Beneficial Ownership has been, at the time of the
agreement to transfer, publicly disclosed in accordance with Section 13 of the
Exchange Act.

 

(b)           The limitations in Section 2.2(a) shall not apply, and any
Investor Party may Transfer freely:

 

(i)            to any Person (including any Affiliate of Investor) if such
Person (A) has executed and delivered to the Company a Transferee Agreement (as
defined below), and (B) has provided the Company with a certificate containing
the representations set forth on Exhibit D of the Investment Agreement (or, to
the extent necessitated by the organizational structure of the party providing
such certificate, a certificate substantially similar to such Exhibit D) as
modified to allow such Transferee to own stock or other equity interests in a
tenant of the Company or its Subsidiaries to the extent such ownership would not
result in (i) the Company or any of its REIT Subsidiaries other than GGP-Natick
Trust or GGP Ivanhoe, Inc. recognizing more than $1 million of “related party
rent” each year or (ii) GGP-Natick Trust or GGP Ivanhoe, Inc. recognizing more
than $100,000 of “related party rent” each year;

 

(ii)           to one or more underwriters or initial purchasers acting in their
capacity as such in a manner not intended to circumvent the restrictions
contained in Section 2.2(a);

 

(iii)          in a sale in the public market, in accordance with Rule 144,
including the volume and manner of sale limitations set forth therein;

 

(iv)          in any Merger Transaction (other than a transaction contemplated
by Section 2.2(b)(v) below) or transaction contemplated by clause (iii) of the
definition of Change of Control (A) in which (in either case) no Investor Party
or Affiliate thererof is the acquiror or part of the acquiring group or is
proposed to be combined with the Company and (B) that has been approved by the
Board and a majority of the stockholders (it being understood that this clause
(iv) does not affect the agreement of the parties under Sections 1.1(e) or
1.1(f));

 

(v)           in connection with a tender or exchange offer that (A) is not
solicited by any Investor Party or its Affiliate (unless such transaction was
approved in accordance

 

6

--------------------------------------------------------------------------------


 

with Section 2.1(b)(ii)) and in which all holders of Common Stock are offered
the opportunity to sell shares of Common Stock and (B) complies with applicable
securities laws, including Rule 14d-10 promulgated under the Exchange Act; and

 

(vi)          in connection with any bona fide mortgage, encumbrance, pledge or
hypothecation of capital stock to a financial institution in connection with any
bona fide loan.

 

(c)           No Transfer under Sections 2.2(b)(i) shall be valid unless and
until the Transferee Agreement has been executed by the Transferee and delivered
to the Company.  For the purpose of this Agreement a “Transferee Agreement”
means a new agreement executed between the Company and the Transferee (to which
the Investor is not a party) substantially in the form of this Agreement or in
such other form as is reasonably satisfactory to the Company except that:

 

(i)            notwithstanding Section 1.1(c), in connection with any
stockholder meeting or consent solicitation relating to the election of members
of the Board, any member of a Transferee Group that has executed a Transferee
Agreement may vote the shares of Common Stock that it Beneficially Owns in favor
of one director candidate in its sole and absolute discretion and regarding any
other director candidates in such election, the Transferee must vote in
proportion to the Votes Cast;

 

(ii)           references herein to “Investor” shall be deemed to apply to
Transferees and references herein to “Brookfield Consortium Members” or
“Investor Parties” shall be deemed to apply to the Transferee’s respective
Transferee Groups as the context requires (other than in Sections 1.2(c), 1.5
and 3.1); and

 

(iii)          any obligation on the part of Investor hereunder to cause the
Investor Parties to take any action or refrain from taking any action shall only
apply to the Investor Parties controlled by the Transferee and the Transferee
Agreement shall provide that the Transferee shall use all reasonable efforts to
cause Affiliates that the Transferee does not control to take or refrain from
taking the action that it is otherwise required to cause under this Agreement.

 

SECTION 2.3            Purchaser Board Designees.

 

(a)           Notwithstanding anything contained herein to the contrary, the
provisions in Article I (collectively, the “Stockholder Protection Provisions”)
shall be suspended and shall not apply in the event that the Purchaser Board
Designees that Investor is entitled to designate under the terms of Section 5.10
of the Investment Agreement are not elected at a stockholders’ meeting at which
the stockholders voted on the election of such Purchaser Board Designees (any
such period, a “Suspension Period”); provided, however, that this
Section 2.3(a) shall apply only if Investor has complied with its obligations
under Section 5.10 of the Investment Agreement, including Investor’s timely
designation of Purchaser Board Designees.  No Suspension Period shall be deemed
to occur during any reasonable period of time during which a Purchaser Board
Designee is being replaced upon the death, resignation, retirement,
disqualification or removal from office of such Purchaser Board Designee.  Any
Suspension Period shall end upon the

 

7

--------------------------------------------------------------------------------


 

election of the Purchaser Board Designees that Investor is entitled to designate
under the terms of Section 5.10 of the Investment Agreement.  At all times other
than during a Suspension Period, the Stockholder Protection Provisions shall
apply in full force and effect.

 

(b)           Notwithstanding anything contained herein or in the Investment
Agreement, no Person that acquires Common Stock from the Investor Parties or
from any other Person shall have any rights of Investor under Section 5.10 of
the Investment Agreement with respect to the designation of members of the
Board.

 

ARTICLE III

 

TERMINATION

 

SECTION 3.1            Termination of Agreement.  This Agreement may be
terminated as follows (the date of such termination, the “Termination Date”):

 

(a)           as to Investor or any Transferee, if such Person and the Company
mutually agree to terminate this Agreement, but only if the Disinterested
Directors have approved such termination;

 

(b)           upon five (5) days notice by the Investor, at any time after
(i) the Unaffiliated Stockholders Beneficially Own more than seventy percent
(70%) of the then-outstanding Common Stock and (ii) the Investor Parties
Beneficially Own less than fifteen percent (15%) of the then-outstanding Common
Stock on a Fully Diluted Basis;

 

(c)           without any further action by the parties hereto, as to Investor
and the Investor Parties, if the Brookfield Consortium Members Beneficially Own
less than ten percent (10%) of the then-outstanding Common Stock on a Fully
Diluted Basis;

 

(d)           as to any Transferee, if the Transferee Group Beneficially Owns
less than 10% of the then-outstanding Common Stock on a Fully Diluted Basis;

 

(e)           without any other action by the parties hereto, upon the
consummation of a Change of Control not involving Investor or an Investor Party
as a purchaser of any direct or indirect interest in the Company or any of its
assets or properties; provided that the Investor Parties shall not have violated
this Agreement in connection with any transaction under this clause; and

 

(f)            without any other action by the parties hereto, upon the
consummation of: (i) a sale of all or substantially all of the assets the
Company and its Subsidiaries (determined on a consolidated basis), in one
transaction or series of related transactions; or (ii) the acquisition (by
purchase, merger or otherwise) by any Person or Group of Beneficial Ownership of
voting securities of the Company entitling such Person or Group to exercise
ninety percent (90%) or more of the total voting power of all outstanding
securities entitled to vote generally in elections of directors of the Company;
provided that the Investor Parties shall not have violated this Agreement in
connection with any transaction under the preceding clauses (i) and (ii).

 

8

--------------------------------------------------------------------------------


 

SECTION 3.2            Procedure upon Termination.  In the event of termination
pursuant to Section 3.1, this Agreement shall terminate on the Termination Date
without further action by Investor and the Company.

 

SECTION 3.3            Effect of Termination.  In the event that this Agreement
is validly terminated as provided in this Article III, then each of the parties
hereto shall be relieved of their duties and obligations arising under this
Agreement after the date of such termination and such termination shall be
without liability to the other party; provided, however, that Article V shall
survive any such termination and shall be enforceable hereunder; provided
further, however, that nothing in this Section 3.3 shall relieve any party
hereto of any liability for a breach of a representation, warranty or covenant
in this Agreement prior to the Termination Date.

 

ARTICLE IV

 

DEFINITIONS

 

SECTION 4.1            Defined Terms.  For purposes of this Agreement, the
following terms, when used in this Agreement with initial capital letters, shall
have the respective meanings set forth in this Agreement:

 

“Affiliate” of any particular Person means any other Person controlling,
controlled by or under common control with such particular Person.  For the
purposes of this Agreement, “control” means the possession, directly or
indirectly, of the power to direct the management and policies of a Person
whether through the ownership of voting securities, contract or otherwise.

 

“Beneficial Ownership” by a Person of any securities means “beneficial
ownership” as used for purposes of Rule 13d-3 adopted by the SEC under the
Exchange Act; provided, however, to the extent the term “Beneficial Ownership”
is used in connection with any obligation on the part of an Investor Party to
vote, or direct the vote, of shares of Common Stock, “Beneficial Ownership” by a
Person of any securities shall be deemed to refer solely to those securities
with respect to which such Person possesses the power to vote or direct the
vote.  The term “Beneficially Own” shall have a correlative meaning.

 

“Board” means the Board of Directors of the Company.

 

“Brookfield Consortium Member” shall have the meaning ascribed thereto in the
Investment Agreement.

 

“Business Day” means any day other than (i) a Saturday, (ii) a Sunday, or
(iii) any day on which commercial banks in New York, New York are required or
authorized to close by law or executive order.

 

“Change of Control” means any transaction involving (i) a Merger Transaction,
(ii) a sale of all or substantially all of the assets the Company and its
Subsidiaries (determined on a consolidated basis), in one transaction or series
of related transactions, or (iii) the consolidation, merger, amalgamation,
reorganization (other than pursuant to the

 

9

--------------------------------------------------------------------------------


 

Plan contemplated by the Investment Agreement) of the Company or a similar
transaction in which the Company is combined with another Person, unless shares
of Common Stock held by holders who are not affiliated with the Company or any
entity acquiring the Company remain unchanged or are exchanged for, converted
into or constitute solely (except to the extent of applicable appraisal rights
or cash received in lieu of fractional shares) the right to receive as
consideration Public Stock and the Persons or Group who beneficially own the
outstanding Common Stock of the Company immediately before consummation of the
transaction beneficially own more than 50% (by voting power) of the outstanding
voting stock of the combined or surviving entity or new parent immediately
thereafter.

 

“Charter” means [the Certificate of Incorporation of the Company dated as of
xxxxxx xx, 2010][Insert Charter adopted pursuant to Section 5.14(b) of the
Investment Agreement.]

 

“Common Stock”  means the common stock, par value $0.01 per share, of the
Company, as authorized by the Charter as of the Effective Date, and any
successor security as provided by Section 5.11.

 

“Disinterested Director” shall mean (i) with respect to an Affiliated
Transaction or potential Affiliated Transaction, a director who (A) is not
Affiliated with, and was not nominated by, any Investor Party or Affiliate of an
Investor Party that is a participant in such transaction or potential
transaction and (B) who has no personal financial interest in the transaction
(other than the same interest, if a stockholder of the Company, as the other
stockholders of the Company) and (ii) with respect to any matter other than an
Affiliated Transaction, a director who is not Affiliated with, and was not
nominated by, any Investor Party.

 

“Economic Ownership” by a Person of any securities includes ownership by any
Person who, directly or indirectly, through any contract, arrangement,
understanding, relationship or otherwise, has (i) “beneficial ownership” as
defined in Rule 13d-3 adopted by the SEC under the Exchange Act or (ii) economic
interest in such security as a result of any cash-settled total return swap
transaction or any other swap, other derivative or “synthetic” ownership
arrangement (in which case the number of securities with respect to which such
Person has Economic Ownership shall be determined by the Company in it
reasonable judgment based on such Person’s equivalent net long position);
provided, however, that for purposes of determining Economic Ownership, a Person
shall be deemed to be the Economic Owner of any securities which may be acquired
by such Person pursuant to any agreement, arrangement or understanding or upon
the exercise of conversion rights, exchange rights, warrants or options, or
otherwise (irrespective of whether the right to acquire such securities is
exercisable immediately or only after the passage of time, including the passage
of time in excess of sixty (60) days, the satisfaction of any conditions, the
occurrence of any event or any combination of the foregoing).  For purposes of
this Agreement, a Person shall be deemed to be the Economic Owner of any
securities Economically Owned by any Group of which such Person is or becomes a
member.  The term “Economically Own” shall have a correlative meaning.

 

10

--------------------------------------------------------------------------------


 

“Exchange Act” means the Securities Exchange Act of 1934, as amended, or any
successor federal statute, and the rules and regulations of the SEC promulgated
thereunder, all as the same may be amended and shall be in effect from time to
time.

 

“Fair Market Value” means, with respect to each share of Public Stock,  the
average of the daily volume weighted average prices per share of such Public
Stock for the ten consecutive trading days immediately preceding the day as of
which Fair Market Value is being determined, as reported on the New York Stock
Exchange, or if such shares are not listed on the New York Stock Exchange, as
reported by the principal U.S. national or regional securities exchange or
quotation system on which such shares are then listed or quoted; provided,
however, that in the absence of such listing or quotations, the Fair Market
Value of such shares shall be the fair market value per share as determined by
an Independent Financial Expert appointed for such purpose, using one or more
valuation methods that the Independent Financial Expert in its best professional
judgment determines to be most appropriate, assuming such shares are fully
distributed and are to be sold in an arm’s-length transaction and there was no
compulsion on the part of any party to such sale to buy or sell and taking into
account all relevant factors.

 

“Fairholme Non-Control Agreement” means the Non-Control Agreement, dated as of
the date hereof, among the Company, [The Fairholme Fund and The Fairholme
Focused Income Fund].

 

“Fully Diluted Basis” means all outstanding shares of the Common Stock assuming
the exercise of all outstanding Share Equivalents, without regard to any
restrictions or conditions with respect to the exercisability of such Share
Equivalents.

 

“Governmental Entity” means any (i) nation, region, state, province, county,
city, town, village, district or other jurisdiction, (ii) federal, state, local,
municipal, foreign or other government, (iii) governmental or quasi-governmental
authority of any nature (including any governmental agency, branch, department,
court or tribunal, or other entity), (iv) multinational organization or body or
(v) body entitled to exercise any administrative, executive, judicial,
legislative, police, regulatory or taxing authority or power of any nature or
any other self-regulatory organizations.

 

“Group” has the meaning assigned to it in Section 13(d)(3) of the Exchange Act
and Rule 13d-5 thereunder.

 

“Independent Financial Expert” means a nationally recognized financial advisory
firm approved by a majority of the Disinterested Directors.

 

“Investor Parties” means (i) with respect to any Brookfield Consortium Member
that is a party to this Agreement or has executed a Transferee Agreement, the
Brookfield Consortium Members and (ii) with respect to each Transferee that has
executed a Transferee Agreement, the applicable Transferee Group; provided,
however, that none of the Company, any Subsidiary of the Company or any
Brookfield Investment Advisor shall be deemed to be an Investor Party.

 

11

--------------------------------------------------------------------------------


 

“Large Stockholder” means a Person that is the Beneficial Owner of more than ten
percent (10%) of the outstanding shares of Common Stock on a Fully Diluted
Basis.

 

“Law” means any statutes, laws (including common law), rules, ordinances,
regulations, codes, orders, judgments, decisions, injunctions, writs, decrees,
applicable to the Company, Common Stock or Investor Parties.

 

“Merger Transaction” means any transaction involving the acquisition (by
purchase, merger or otherwise) by any Person or Group of Beneficial Ownership of
voting securities of the Company entitling such Person or Group to exercise a
majority of the total voting power of all outstanding securities entitled to
vote generally in elections of directors of the Company.

 

“Ordinary Course of Business” means the ordinary and usual course of day-to-day
operations of the business of the Company consistent with past practice.

 

“Ownership Cap” means (i) with respect to the Brookfield Consortium Members,
forty-five percent (45%) and (ii) with respect to each Transferee, the lower of
(x) forty-five (45%) of the then-outstanding Common Stock on a Fully Diluted
Basis and (y) the sum of five percent (5%) and the percentage of the outstanding
Common Stock on a Fully Diluted Basis that the Transferee Economically Owns as
of (and after giving effect to) such Transfer.

 

“Pershing Non-Control Agreement” means the Non-Control Agreement, dated the date
hereof, among the Company, [Pershing Square, L.P., Pershing Square II, L.P.,
Pershing Square International, Ltd. and Pershing Square International V, Ltd.]

 

“Person” means an individual, a group (including a “group” under
Section 13(d) of the Exchange Act), a partnership, a corporation, a limited
liability company, an association, a joint stock company, a trust, a joint
venture, an unincorporated organization and a Governmental Entity or any
department, agency or political subdivision thereof.

 

“Public Stock” means common stock listed on a recognized U.S. national
securities exchange with an aggregate market capitalization (held by
non-Affiliates of the issuer) in excess of $1 billion in Fair Market Value.

 

“Rule 144” means Rule 144 promulgated by the SEC under the Securities Act, or
any successor rule or regulation hereafter adopted by the SEC, as the same may
be amended and shall be in effect from time to time.

 

“SEC” means the Securities and Exchange Commission or any other federal agency
then administering the Exchange Act, the Securities Act and other federal
securities laws.

 

“Securities Act” means the Securities Act of 1933, as amended, or any successor
federal statute, and the rules and regulations of the SEC promulgated
thereunder, all as the same may be amended and shall be in effect from time to
time.

 

12

--------------------------------------------------------------------------------


 

“Share Equivalent” means any stock, warrants, rights, calls, options or other
securities exchangeable or exercisable for, or convertible into, shares of
Common Stock.

 

“Subsidiary” means, with respect to a Person, any corporation, limited liability
company, partnership, trust or other entity of which such Person owns (either
alone, directly, or indirectly through, or together with, one or more of its
Subsidiaries) 50% or more of the equity interests the holder of which is
generally entitled to vote for the election of the board of directors or
governing body of such corporation, limited liability company, partnership,
trust or other entity.

 

“Unaffiliated Stockholders” means, as of the date of the action in question, any
Person not Affiliated with Brookfield Asset Management, Inc., Fairholme Capital
Management LLC, Pershing Capital Management L.P., any transferee who is a party
to a Transferee Agreement or any of their respective Affiliates.

 

“Transaction Documents” means, individually or collectively, the Investment
Agreement or the Warrant.

 

“Transferee” means, any proposed transferee of securities pursuant to Sections
2.2(b)(i) or 2.2(b)(vi).

 

“Transferee Group” means, with respect to (i) any Transferee that is a
Brookfield Consortium Member, any Brookfield Consortium Member or (ii) any other
Transferee (other than Transferees that are Brookfield Consortium Members), such
Transferee, its Affiliates and any Person of which such Transferee is a general
partner, managing member or equivalent thereof.

 

“Votes Cast” means the aggregate number of shares of Common Stock that are
properly voted for or against any action to be taken by stockholders, excluding
any shares if the holder of such shares is contractually required to vote in
proportion of the total number of votes cast pursuant to this Agreement, the
Fairholme Non-Control Agreement, the Pershing Non-Control Agreement or any
transferee agreement executed hereunder or thereunder.

 

“Voting Cap” means (i) with respect to the Brookfield Consortium Members, 30%
and (ii) with respect to any Transferee Group, the lower of (x) 30% of the
then-outstanding Common Stock on a Fully Diluted Basis and (y) the sum of 5% and
the percentage of the outstanding Common Stock on a Fully Diluted Basis that the
Transferee Beneficially Owns as of (and after giving Effect to) such Transfer.

 

“Warrants” means the New Warrants (as defined in the Investment Agreement).

 

13

--------------------------------------------------------------------------------


 

ARTICLE V

 

MISCELLANEOUS

 

SECTION 5.1       Notices. All notices and other communications in connection
with this Agreement shall be in writing and shall be considered given if given
in the manner, and be deemed given at times, as follows:  (a) on the date
delivered, if personally delivered; (b) on the day of transmission if sent via
facsimile transmission to the facsimile number given below, and telephonic
confirmation of receipt is obtained promptly after completion of transmission;
or (c) on the next Business Day after being sent by recognized overnight mail
service specifying next business day delivery, in each case with delivery
charges pre-paid and addressed to the following addresses:

 

If to Investor, to:

 

REP Investments LLC
c/o Brookfield Asset Management Inc.
Brookfield Place, Suite 300
181 Bay Street
P.O. Box 762
Toronto, Ontario M5J 2T3
Canada
Attention: Joseph Freedman
Facsimile: (416) 365-9642

 

with a copy (which shall not constitute notice) to:

 

Willkie Farr & Gallagher LLP
787 Seventh Avenue
New York, NY 10019
Attention:    Marc Abrams, Esq.

Gregory B. Astrachan, Esq.

Paul V. Shalhoub, Esq.

Facsimile: (212) 728-8111

 

If to Company, to:

 

General Growth Properties, Inc.

110 N. Wacker Drive

Chicago, IL 60606
Attention: Ronald L. Gern, Esq.
Facsimile: 312-960-5485

 

with a copy (which shall not constitute notice) to:

 

Weil, Gotshal & Manges LLP

767 Fifth Avenue

 

14

--------------------------------------------------------------------------------


 

New York, NY 10153
Attention:    Marcia L. Goldstein, Esq.

Frederick S. Green, Esq.

Gary T. Holtzer, Esq.

Malcolm E. Landau, Esq.

Facsimile: (212) 310-8007

 

SECTION 5.2                    Assignment; No Third Party Beneficiaries. 
Neither this Agreement nor any of the rights, interests or obligations under
this Agreement may be assigned by any party without the prior written consent of
the other party.  This Agreement (including the documents and instruments
referred to in this Agreement) is not intended to and does not confer upon any
person other than the parties hereto any rights or remedies under this
Agreement.

 

SECTION 5.3                    Prior Negotiations; Entire Agreement.  This
Agreement (including the exhibits hereto and the documents and instruments
referred to in this Agreement) constitutes the entire agreement of the parties
hereto and supersedes all prior agreements, arrangements or understandings,
whether written or oral, between the parties hereto with respect to the subject
matter of this Agreement.

 

SECTION 5.4                    Governing Law; Venue.  THIS AGREEMENT, AND ALL
CLAIMS OR CAUSES OF ACTION (WHETHER IN CONTRACT OR TORT) THAT MAY BE BASED UPON,
ARISE OUT OF OR RELATE TO THIS AGREEMENT OR THE NEGOTIATION, EXECUTION OR
PERFORMANCE OF THIS AGREEMENT WILL BE GOVERNED AND CONSTRUED IN ACCORDANCE WITH
THE INTERNAL LAWS OF THE STATE OF DELAWARE.  BOTH PARTIES HEREBY IRREVOCABLY
SUBMIT TO THE JURISDICTION OF, AND VENUE IN, DELAWARE AND WAIVES ANY OBJECTION
BASED ON FORUM NON CONVENIENS.

 

SECTION 5.5                    Counterparts.  This Agreement may be executed in
any number of counterparts, all of which shall be considered one and the same
agreement and shall become effective when counterparts have been signed by each
of the parties hereto, and delivered to the other party (including via facsimile
or other electronic transmission), it being understood that each party need not
sign the same counterpart.

 

SECTION 5.6                    Expenses.  Except as otherwise provided in this
Agreement, Investor and the Company shall each bear its own expenses incurred in
connection with the negotiation and execution of this Agreement and each other
agreement, document and instrument contemplated by this Agreement and the
consummation of the transactions contemplated hereby and thereby.

 

SECTION 5.7                    Waivers and Amendments.  Subject to Section 5.2,
this Agreement may be amended, modified, superseded, cancelled, renewed or
extended, and the terms and conditions of this Agreement may be waived, only by
a written instrument signed by Investor and the Company (with the approval of a
majority of the Disinterested Directors) or, in the case of a waiver, by the
party waiving compliance, and subject, to the extent required, to the approval
of the Bankruptcy Court.  No delay on the part of any party in exercising any
right, power or privilege pursuant to this Agreement shall operate as a waiver
thereof, nor shall any waiver on

 

15

--------------------------------------------------------------------------------


 

the part of any party of any right, power or privilege pursuant to this
Agreement, nor shall any single or partial exercise of any right, power or
privilege pursuant to this Agreement, preclude any other or further exercise
thereof or the exercise of any other right, power or privilege pursuant to this
Agreement.  The rights and remedies provided pursuant to this Agreement are
cumulative and are not exclusive of any rights or remedies which any party
otherwise may have at law or in equity.

 

SECTION 5.8                    Construction.

 

The headings in this Agreement are for reference purposes only and shall not in
any way affect the meaning or interpretation of this Agreement.

 

Unless the context otherwise requires, as used in this Agreement:  (i) “or”
shall mean “and/or”; (ii) “including” and its variants mean “including, without
limitation” and its variants; (iii) words defined in the singular have the
parallel meaning in the plural and vice versa; (iv) references to “written” or
“in writing” include in visual electronic form; (v) words of one gender shall be
construed to apply to each gender; and (vi) the terms “Article” and “Section”
refer to the specified Article or Section of this Agreement.

 

SECTION 5.9                    Severability.  If any term or other provision of
this Agreement is invalid, illegal, or incapable of being enforced by any law or
public policy, all other terms or provisions of this Agreement shall
nevertheless remain in full force and effect so long as the economic or legal
substance of the transactions contemplated hereby is not affected in any manner
materially adverse to any party.  Upon such determination that any term or other
provision is invalid, illegal, or incapable of being enforced, the parties
hereto shall negotiate in good faith to modify this Agreement so as to effect
the original intent of the parties hereto as closely as possible in an
acceptable manner in order that the transactions contemplated hereby are
consummated as originally contemplated to the greatest extent possible.

 

SECTION 5.10              Equitable Relief.  It is hereby acknowledged that
irreparable harm would occur in the event that any of the provisions of this
Agreement were not performed fully by the parties hereto in accordance with the
terms specified herein, and that monetary damages are an inadequate remedy for
breach of this Agreement because of the difficulty of ascertaining and
quantifying the amount of damage that will be suffered by the parties hereto
relying hereon in the event that the undertakings and provisions contained in
this Agreement were breached or violated.  Accordingly, each party hereto hereby
agrees that each other party hereto shall be entitled to an injunction or
injunctions to restrain, enjoin and prevent breaches of the undertakings and
provisions hereof and to enforce specifically the undertakings and provisions
hereof in any court of the United States or any state having jurisdiction over
the matter; it being understood that such remedies shall be in addition to, and
not in lieu of, any other rights and remedies available at law or in equity.

 

SECTION 5.11              Successor Securities.  The provisions of this
Agreement pertaining to shares of Common Stock shall apply to all shares of
Common Stock Beneficially Owned by any Investor Party and any voting equity
securities of the Company, regardless of class, series, designation or par
value, that are issued as a dividend on or in any other distribution in respect
of, or as a result of a reclassification (including a change in par value) in
respect of, shares of

 

16

--------------------------------------------------------------------------------


 

Common Stock or other shares of the Company which, as provided by this section,
are considered as shares of Common Stock for purposes of this Agreement and
shall also apply to any voting equity security issued by any company that
succeeds, by merger, consolidation, a share exchange, a reorganization of the
Company or any similar transaction, to all or substantially all the business of
the Company, or to the ownership thereof, if such security was issued in
exchange for or otherwise as consideration for or in respect of shares of Common
Stock (or other shares considered as shares of Common Stock, as provided by this
definition) in connection with such succession transaction.

 

SECTION 5.12              Voting Procedures.  If, in connection with any
stockholder meeting or consent solicitation, Investor or the Brookfield
Consortium Members are required under the terms of this Agreement to vote in
proportion to the Unaffiliated Stockholders, then the parties shall cooperate to
determine appropriate procedures and mechanics to facilitate such proportionate
voting.

 

** REMAINDER OF PAGE INTENTIONALLY LEFT BLANK**

 

17

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned have caused this Agreement to be executed
and delivered by each of them or their respective officers thereunto duly
authorized, all as of the date first written above.

 

 

GENERAL GROWTH PROPERTIES, INC.

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

[REP INVESTMENTS LLC]

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

--------------------------------------------------------------------------------